18-13374-mew              Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                             Main Document
                                                       Pg 1 of 64



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                              )
     In re:                                                                   )         Chapter 11
                                                                              )
     AEGEAN MARINE PETROLEUM NETWORK INC., et al., 1                          )         Case No. 18-13374 (MEW)
                                                                              )
                                            Debtors.                          )         (Jointly Administered)
                                                                              )

                            JOINT PLAN OF REORGANIZATION OF AEGEAN MARINE
                           PETROLEUM NETWORK INC. AND ITS DEBTOR AFFILIATES
                            PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE


      Marc Kieselstein, P.C.                                               James H.M. Sprayregen, P.C.
      Cristine Pirro                                                       Adam C. Paul, P.C. (admitted pro hac vice)
      KIRKLAND & ELLIS LLP                                                 W. Benjamin Winger (admitted pro hac vice)
      KIRKLAND & ELLIS INTERNATIONAL LLP                                   KIRKLAND & ELLIS LLP
      601 Lexington Avenue                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
      New York, New York 10022                                             300 North LaSalle Street
      Telephone:        (212) 446-4800                                     Chicago, Illinois 60654
      Facsimile:        (212) 446-4900                                     Telephone:        (312) 862-2000
                                                                           Facsimile:        (312) 862-2200

     Counsel to the Debtors and Debtors in Possession

 Dated: January 15, 2019




 1      Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list
        of the Debtors and the last four digits of their tax identification, registration, or like numbers is not provided herein. A
        complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
        http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s principal place of business and the
        Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New York, New York 10017.
18-13374-mew          Doc 303              Filed 01/16/19 Entered 01/16/19 00:10:05                                                   Main Document
                                                        Pg 2 of 64


                                                          TABLE OF CONTENTS

         DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME,
      AND GOVERNING LAW ............................................................................................................................1
      A.    Defined Terms ..................................................................................................................................1
      B.    Rules of Interpretation .................................................................................................................... 16
      C.    Computation of Time ...................................................................................................................... 16
      D.    Governing Law ............................................................................................................................... 16
      E.    Reference to Monetary Figures ....................................................................................................... 17
      F.    Reference to the Debtors or the Reorganized Debtors .................................................................... 17
      G.    Controlling Document..................................................................................................................... 17

              ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS ......................................................... 17
      A.        Administrative Claims .................................................................................................................... 17
      B.        Professional Fee Claims .................................................................................................................. 18
      C.        Committee Members’ Fees and Expenses ...................................................................................... 19
      D.        Priority Tax Claims ......................................................................................................................... 19
      E.        Payment of U.S. Trustee Statutory Fees ......................................................................................... 19
      F.        DIP Credit Facility Claims .............................................................................................................. 19

                CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ............................. 20
      A.         Summary of Classification .............................................................................................................. 20
      B.         Treatment of Claims and Interests .................................................................................................. 21
      C.         Special Provision Governing Unimpaired Claims .......................................................................... 24
      D.         Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .................. 24
      E.         Elimination of Vacant Classes ........................................................................................................ 24
      F.         Voting Classes; Presumed Acceptance by Non-Voting Classes ..................................................... 24
      G.         Intercompany Interests .................................................................................................................... 25
      H.         Subordinated Claims ....................................................................................................................... 25

               MEANS FOR IMPLEMENTATION OF THE PLAN ................................................................. 25
      A.        General Settlement of Claims and Interests .................................................................................... 25
      B.        Sources of Consideration for Plan Distributions ............................................................................. 25
      C.        Issuance and Distribution of Reorganized Aegean Equity Interests ............................................... 25
      D.        Exit Facilities .................................................................................................................................. 26
      E.        Aegean Unsecured Claims Cash Pool ............................................................................................. 26
      F.        Corporate Existence ........................................................................................................................ 27
      G.        Vesting of Assets in the Reorganized Debtors ................................................................................ 27
      H.        Cancellation of Instruments, Certificates, Existing Securities, and Other Documents ................... 27
      I.        Corporate Action ............................................................................................................................. 28
      J.        Restructuring Transactions.............................................................................................................. 28
      K.        Reorganized Aegean Organizational Documents............................................................................ 29
      L.        Exemption from Certain Taxes and Fees ........................................................................................ 29
      M.        Preservation of Causes of Action .................................................................................................... 30
      N.        Insurance Policies ........................................................................................................................... 30
      O.        Employee Matters ........................................................................................................................... 31
      P.        Payment of Fees and Expenses Payable under DIP Financing Orders............................................ 32
      Q.        Payment of Certain Fees ................................................................................................................. 32

              LITIGATION TRUST ...................................................................................................................... 32
      A.        Creation and Governance of the Litigation Trust ............................................................................ 32
      B.        Purpose of the Litigation Trust ....................................................................................................... 33
      C.        Litigation Trust Agreement and Funding the Litigation Trust ........................................................ 33
      D.        Valuation of Assets ......................................................................................................................... 33
      E.        Litigation Trustee ............................................................................................................................ 33
      F.        Litigation Trust Advisory Board ..................................................................................................... 34


                                                                             ii
18-13374-mew           Doc 303              Filed 01/16/19 Entered 01/16/19 00:10:05                                                    Main Document
                                                         Pg 3 of 64


      G.          Litigation Trust Interests ................................................................................................................. 34
      H.          Cooperation of the Reorganized Debtors ........................................................................................ 34
      I.          Fiduciary Duties .............................................................................................................................. 35
      J.          United States Federal Income Tax Treatment of the Litigation Trust ............................................. 35
      K.          Distributions from the Litigation Trust; Withholding ..................................................................... 35
      L.          Dissolution of the Litigation Trust .................................................................................................. 36
      M.          Tax Reporting ................................................................................................................................. 36

               TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES ..................... 37
      A.        Assumption and Rejection of Executory Contracts and Unexpired Leases .................................... 37
      B.        Claims Based on Rejection of Executory Contracts or Unexpired Leases ...................................... 38
      C.        Cure of Defaults for Assumed Executory Contracts and Unexpired Leases ................................... 38
      D.        Dispute Resolution .......................................................................................................................... 38
      E.        Indemnification Obligations............................................................................................................ 39
      F.        Collective Bargaining Agreements ................................................................................................. 39
      G.        Modifications, Amendments, Supplements, Restatements, or Other Agreements .......................... 39
      H.        Reservation of Rights ...................................................................................................................... 40
      I.        Nonoccurrence of Effective Date .................................................................................................... 40

                 PROVISIONS GOVERNING DISTRIBUTIONS ....................................................................... 40
      A.          Timing and Calculation of Amounts to Be Distributed................................................................... 40
      B.          Rights and Powers of Distribution Agent ....................................................................................... 40
      C.          Special Rules for Distributions to Holders of Disputed Claims and Interests ................................. 41
      D.          Delivery of Distributions and Fractional, Undeliverable, or Unclaimed Distributions ................... 41
      E.          Securities Registration Exemption .................................................................................................. 43
      F.          Compliance with Tax Requirements ............................................................................................... 44
      G.          Allocations ...................................................................................................................................... 44
      H.          No Postpetition Interest on Claims.................................................................................................. 44
      I.          Setoffs and Recoupment ................................................................................................................. 44
      J.          Claims Paid or Payable by Third Parties ......................................................................................... 44

            PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
      DISPUTED CLAIMS .................................................................................................................................. 45
      A.    Disputed Claims Process ................................................................................................................. 45
      B.    Claims and Interests Administration Responsibilities..................................................................... 45
      C.    Estimation of Claims ....................................................................................................................... 46
      D.    Adjustment to Claims Register without Objection.......................................................................... 46
      E.    Time to File Objections to General Unsecured Claims and Claims Arising under Section
            503(b)(9) of the Bankruptcy Code .................................................................................................. 46
      F.    Disallowance of Claims .................................................................................................................. 46
      G.    Amendments to Claims ................................................................................................................... 47
      H.    No Distributions Pending Allowance .............................................................................................. 47
      I.    Distributions after Allowance ......................................................................................................... 47
      J.    Disputed Claims and Interests Reserves ......................................................................................... 47
      K.    Single Satisfaction Rule .................................................................................................................. 47

               SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS ........................ 48
      A.        Discharge of Claims and Termination of Interests .......................................................................... 48
      B.        Debtor Release ................................................................................................................................ 48
      C.        Third Party Release ......................................................................................................................... 49
      D.        Exculpation ..................................................................................................................................... 49
      E.        Injunction ........................................................................................................................................ 50
      F.        Limitations with Respect to Litigation Claims................................................................................ 51
      G.        Subordination Rights....................................................................................................................... 52
      H.        Release of Liens .............................................................................................................................. 52



                                                                             iii
18-13374-mew       Doc 303              Filed 01/16/19 Entered 01/16/19 00:10:05                                                 Main Document
                                                     Pg 4 of 64


           CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN .................................... 52
      A.     Conditions Precedent to the Effective Date .................................................................................... 52
      B.     Waiver of Conditions ...................................................................................................................... 53
      C.     Substantial Consummation ............................................................................................................. 53
      D.     Effect of Non-Occurrence of Conditions to the Effective Date ...................................................... 53

            MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ............................. 54
      A.     Modification and Amendments ....................................................................................................... 54
      B.     Effect of Confirmation on Modifications ........................................................................................ 54
      C.     Revocation or Withdrawal of the Plan ............................................................................................ 54

             RETENTION OF JURISDICTION .............................................................................................. 54

               MISCELLANEOUS PROVISIONS ............................................................................................ 56
      A.       Immediate Binding Effect ............................................................................................................... 56
      B.       Additional Documents .................................................................................................................... 57
      C.       Reservation of Rights ...................................................................................................................... 57
      D.       Successors and Assigns ................................................................................................................... 57
      E.       Service of Documents ..................................................................................................................... 57
      F.       Term of Injunctions or Stays ........................................................................................................... 58
      G.       Entire Agreement ............................................................................................................................ 58
      H.       Nonseverability of Plan Provisions ................................................................................................. 58
      I.       Dissolution of Committee ............................................................................................................... 59
      J.       Request for Expedited Determination of Taxes .............................................................................. 59
      K.       Waiver or Estoppel.......................................................................................................................... 59




                                                                        iv
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 5 of 64


                                                  INTRODUCTION

          Aegean Marine Petroleum Network Inc. and its debtor affiliates propose this joint plan of reorganization
 pursuant to chapter 11 of title 11 of the United States Code. Capitalized terms used and not otherwise defined shall
 have the meanings ascribed to such terms in Article I.A. Holders of Claims and Interests may refer to the Disclosure
 Statement for a discussion of the Debtors’ history, businesses, assets, results of operations, historical financial
 information, and projections of future operations, as well as a summary and description of the Plan. The Debtors are
 the proponents of the Plan within the meaning of section 1129 of the Bankruptcy Code. The Plan shall apply as a
 separate Plan for each of the Debtors, and the classification of Claims and Interests set forth herein shall apply
 separately to each of the Debtors.

       ALL HOLDERS OF CLAIMS OR INTERESTS ENTITLED TO VOTE ON THE PLAN ARE
 ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE
 VOTING TO ACCEPT OR REJECT THE PLAN.



                              DEFINED TERMS, RULES OF INTERPRETATION,
                              COMPUTATION OF TIME, AND GOVERNING LAW

 A.       Defined Terms

          As used in this Plan, capitalized terms have the meanings set forth below.

          1.        “Adequate Protection Superpriority Claims” means the superpriority administrative expense claims
 arising under the Secured Term Loan Adequate Protection Orders and the DIP Financing Orders.

          2.       “Administrative Claim” means a Claim for the costs and expenses of administration of the Estates
 pursuant to sections 503(b) (including Claims arising under section 503(b)(9) of the Bankruptcy Code), 507(b),
 or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and necessary costs and expenses incurred after the
 Petition Date and through the Effective Date of preserving the Estates and operating the businesses of the Debtors;
 (b) Professional Fee Claims; and (c) fees payable to the U.S. Trustee pursuant to Section 1930 of the Judicial Code.

          3.       “Administrative Claims Bar Date” means the first Business Day that is thirty (30) days following
 the Effective Date, except as specifically set forth in the Plan or a Final Order, including the Claims Bar Date Order.

          4.       “Aegean” means Aegean Marine Petroleum Network Inc.

          5.       “Aegean Interests” means all Interests in Aegean.

          6.       “Aegean Interests Distribution Value” means, solely for the purposes of making distributions under
 the Plan, the aggregate value of all Aegean Interests outstanding as of the Petition Date, which amount shall be the
 product of: (a) the volume-weighted average price of Aegean Interests on the last Trading Day prior to the Petition
 Date on which Aegean Interests were publicly traded (which date may be, for the avoidance of doubt, the Petition
 Date); and (b) the total number of Aegean Interests outstanding at the close of such Trading Day.

          7.       “Aegean Unsecured Claims” means each General Unsecured Claim against Aegean.

         8.        “Aegean Unsecured Claims Cash Pool” means Cash in an amount equal to $40,000,000; provided,
 that Mercuria’s obligation to fund the Aegean Unsecured Claims Cash Pool shall in no event exceed $40,000,000.

           9.       “Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy Code, including with
 respect to any non-Debtor Entity, as if such Entity were a Debtor solely for the purpose of applying the definition set
 forth in section 101(2) of the Bankruptcy Code.




                                                            1
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 6 of 64


           10.      “Allowed” means with respect to any Claim, except as otherwise provided herein: (a) a Claim that
 is evidenced by a Proof of Claim Filed by the Claims Bar Date in accordance with the Claims Bar Date Order (or for
 which Claim under the Plan, the Bankruptcy Code, or a Final Order of the Bankruptcy Court a Proof of Claim is not
 or shall not be required to be Filed); (b) a Claim that is listed in the Schedules, if any, as not contingent, not
 unliquidated, and not disputed, and for which no Proof of Claim, as applicable, has been timely Filed; or (c) a Claim
 Allowed pursuant to the Plan or a Final Order; provided that with respect to a Claim described in clauses (a) and (b)
 above, such Claim shall be considered Allowed only if and to the extent that with respect to such Claim no objection
 to the allowance thereof has been interposed within the applicable period of time fixed by the Plan, the
 Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or, if such an objection is so interposed and the
 Claim, as applicable, shall have been Allowed by a Final Order; provided, further, that (i) the Debtors and Mercuria
 or, solely with respect to Aegean Unsecured Claims in Class 4A not otherwise Allowed pursuant to Article III.B.4.d
 herein, the Committee, prior to the Effective Date, or (ii) the Reorganized Debtors or, solely with respect to Aegean
 Unsecured Claims in Class 4A not otherwise Allowed pursuant to Article III.B.4.d herein, the Litigation Trustee, as
 applicable, after the Effective Date, may reasonably determine to allow any Claim described in clause (a) or (b)
 notwithstanding the fact that the period within which an objection may be interposed has not yet expired. Any Claim
 that has been or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and for, which no Proof
 of Claim is or has been timely Filed (if required by the Claims Bar Date Order), is not considered Allowed and shall
 be expunged without further action by the Debtors, Reorganized Debtors, or Litigation Trustee, as applicable, and
 without further notice to any party or action, approval or order of the Bankruptcy Court. “Allow,” “Allowing,” and
 “Allowance,” shall have correlative meanings.

          11.      “AmEx” means American Express Travel Related Services Company, Inc.

         12.       “Avoidance Actions” means any and all actual or potential Claims and Causes of Action arising
 under chapter 5 of the Bankruptcy Code, including, sections 502(d), 544, 545, 547, 548, 549, 550, 551, and 553(b) of
 the Bankruptcy Code, and similar applicable non-bankruptcy law.

          13.       “Ballot” means a ballot providing for the acceptance or rejection of the Plan and to make an election
 with respect to the Third Party Release provided by Article IX.C.

         14.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended
 from time to time.

         15.      “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of New
 York having jurisdiction over the Chapter 11 Cases, and, to the extent of the withdrawal of any reference under
 28 U.S.C. § 157 and/or the General Order of the District Court pursuant to section 151 of title 28 of the United States
 Code, the United States District Court for the Southern District of New York.

         16.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the
 Chapter 11 Cases, promulgated under section 2075 of the Judicial Code and the general, local, and chambers rules of
 the Bankruptcy Court.

         17.     “Business Day” means any day, other than a Saturday, Sunday, or “legal holiday” (as defined in
 Bankruptcy Rule 9006(a)).

          18.      “Cash” means the legal tender of the United States of America.

           19.      “Cause of Action” means any action, claim, cause of action, controversy, demand, right, action,
 Lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, offset, power, privilege,
 license, and franchise of any kind or character whatsoever, whether known, unknown, contingent or non-contingent,
 matured or unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
 unsecured, assertable directly or derivatively, whether arising before, on, or after the Petition Date, in contract or in
 tort, in law, or in equity or pursuant to any other theory of law. For the avoidance of doubt, “Cause of Action”
 includes: (a) any right of setoff, counterclaim, or recoupment and any claim for breach of contract or for breach of
 duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any Claim pursuant to section 362



                                                            2
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                         Main Document
                                                   Pg 7 of 64


 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress, and usury; (e) any other defenses
 set forth in section 558 of the Bankruptcy Code; and (f) any Avoidance Actions.

            20.     “Chapter 11 Cases” means: (a) when used with reference to a particular Debtor, the case pending
 for that Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court; and (b) when used with reference
 to all of the Debtors, the procedurally consolidated and jointly administered chapter 11 cases pending for the Debtors
 in the Bankruptcy Court.

          21.      “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy Code, in each case, as
 against a Debtor.

         22.      “Claims Bar Date” means the dates as established by the Claims Bar Date Order by which Proofs
 of Claims must be Filed.

          23.     “Claims Bar Date Order” means the Order (I) Setting Bar Dates for Submitting Proofs of Claim,
 (II) Approving Procedures for Submitting Proofs of Claim, and (III) Approving Notice Thereof [Docket No. 240].

           24.       “Claims Objection Deadline” means the deadline for objecting to Claims, which shall be on the date
 that is the later of (a) 180 days after the Effective Date and (b) such later date as may be fixed by the Bankruptcy
 Court, after notice and a hearing, upon a motion by the Reorganized Debtors, with respect to all Claims other than
 Aegean Unsecured Claims in Class 4A, or the Litigation Trustee with respect to Aegean Unsecured Claims in
 Class 4A.

          25.      “Claims Register” means the official register of Claims maintained by the Notice and Claims Agent
 in the Chapter 11 Cases.

          26.      “Class” means a category of Holders of Claims or Interests as set forth in Article III pursuant to
 section 1122(a) of the Bankruptcy Code.

           27.      “Class A Litigation Trust Units” means beneficial interests in the Litigation Trust entitling holders
 thereof to receive priority distribution of the recoveries from the Litigation Trust after payment in full of the Litigation
 Trust Loan and the Litigation Trust Funding Fee, as further described in the Plan and the Litigation Trust Agreement.

          28.      “Class B Litigation Trust Units” means beneficial interests in the Litigation Trust entitling holders
 thereof to receive the remaining distribution of the recoveries from the Litigation Trust after payment in full of the
 Litigation Trust Loan and the Litigation Trust Funding Fee and after Holders of the Class A Litigation Trust Units
 receive Payment in Full, as further described in the Plan and the Litigation Trust Agreement.

         29.      “Committee” means the statutory committee of unsecured creditors, appointed in the
 Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code by the U.S. Trustee, pursuant to the Notice of
 Appointment of Official Committee of Unsecured Creditors [Docket No. 80].

          30.       “Committee Members” means each Entity in its capacity as a member of the Committee.

          31.       “Confirmation” means the entry of the Confirmation Order on the docket of the Chapter 11 Cases.

         32.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
 Confirmation Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

          33.      “Confirmation Hearing” means the hearing held by the Bankruptcy Court to consider Confirmation
 of the Plan pursuant to section 1129 of the Bankruptcy Code.

          34.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant to
 section 1129 of the Bankruptcy Code.




                                                              3
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 8 of 64


          35.     “Consenting Unsecured Noteholders” means, collectively, the beneficial Holders, or investment
 advisors or managers for the account of the beneficial Holders of the Unsecured Notes that are or become party to the
 Restructuring Support Agreement.

          36.      “Consummation” means the occurrence of the Effective Date.

          37.      “Cure Claim” means a monetary Claim based upon the Debtors’ defaults under any
 Executory Contract or Unexpired Lease at the time such contract or lease is assumed by the Debtors pursuant to
 section 365 of the Bankruptcy Code.

          38.      “Cure Notice” means a notice sent to the non-Debtor counterparties to an Executory Contract or
 Unexpired Lease in connection with the proposed assumption or assumption and assignment of such Executory
 Contract or Unexpired Lease under the Plan pursuant to section 365 of the Bankruptcy Code, the form and substance
 of which notice shall be approved by the Disclosure Statement Order and shall include (a) procedures for objecting to
 proposed assumptions or assumptions and assignments of Executory Contracts and Unexpired Leases, (b) the
 proposed amount to be paid on account of Cure Claims, and (c) procedures for resolution by the Bankruptcy Court of
 any related disputes.

          39.       “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
 any of the Debtors that cover current or former directors’, managers’, and officers’ liability. The Debtors shall file a
 schedule of their current D&O Liability Insurance Policies with the Plan Supplement.

           40.     “Debtors” means, collectively: (a) Aegean Bunkering (USA) LLC; (b) Aegean Marine Petroleum
 Network Inc.; (c) Aegean (Fujairah) Bunkering S.A.; (d) Aegean Ace Maritime Company; (e) Aegean Agency
 (Gibraltar) Limited; (f) Aegean Breeze Maritime Company; (g) Aegean Bunkering (Gibraltar) Limited; (h) Aegean
 Bunkering (Hong Kong) Limited; (i) Aegean Bunkering (Jamaica) Ltd.; (j) Aegean Bunkering (Singapore) Pte. Ltd.;
 (k) Aegean Bunkering (Trinidad) Ltd.; (l) Aegean Bunkering Combustibles Las Palmas, S.A.; (m) Aegean Bunkering
 Morocco SARL AU; (n) Aegean Bunkering Services Inc.; (o) Aegean Caribbean Holdings Inc.; (p) Aegean Gas
 Maritime Company; (q) Aegean Holdings S.A.; (r) Aegean Investments S.A.; (s ) Aegean Maistros Maritime
 Company; (t) Aegean Management Services M.C.; (u) Aegean Marine Petroleum S.A.; (v) Aegean Oil (USA), LLC;
 (w) Aegean Oil Terminal Corporation; (x) Aegean Petroleum International Inc.; (y) Aegean Ship III Maritime
 Company; (z) Aegean Ship VIII Maritime Company; (aa) Aegean Ship XII Maritime Company; (bb) Aegean
 Shipholdings Inc.; (cc) Aegean Tankfarms Holdings S.A.; (dd) Aegean Tanking S.A.; (ee) Aegean Tiffany Maritime
 Company; (ff) Aegean VII Shipping Ltd.; (gg) Amorgos Maritime Inc.; (hh) AMPN USA, LLC; (ii) AMPNI Holdings
 Co. Limited; (jj) AMPNI Investments Co. Limited; (kk) Andros Marine Limited; (ll) Benmore Services S.A.;
 (mm) Caribbean Renewable Energy Sources Inc.; (nn) Cephallonia Marine S.A.; (oo) Dilos Marine Inc.; (pp) Eton
 Marine Ltd.; (qq) Halki Navigation S.A.; (rr) I.C.S. Petroleum (Montreal) Ltd.; (ss) I.C.S. Petroleum Ltd.; (tt) Ingram
 Enterprises Co. (uu) Ios Marine Inc.; (vv) Ios Shipping Ltd; (ww) Ithaki Marine S.A.(xx) Kassos Navigation S.A.;
 (yy) Kerkyra Marine S.A.; (zz) Kimolos Maritime Inc.; (aaa) Kithnos Maritime Inc.; (bbb) Kythira Marine S.A.;
 (ccc) Lefkas Marine S.A.; (ddd) Maistros Roro Shipholdings Ltd.; (eee) Milos Shipping (Pte.) Ltd.; (fff) Mykonos I
 Maritime Limited; (ggg) Nevado Navigation S.A.; (hhh) Ostria Roro Shipholdings Ltd.; (iii) Paros Maritime Inc.;
 (jjj) Paxoi Marine S.A.; (kkk) Santon Limited; (lll) Santorini I Maritime Limited; (mmm) Sealand Navigation Inc.;
 (nnn) Serifos Maritime Inc.; (ooo) Serifos Shipping (Pte.) Ltd.; (ppp) Sifnos Marine Inc.; (qqq) Symi Navigation S.A.;
 (rrr) Tasman Seaways Inc.; (sss) Tempest Shiptrade Ltd; (ttt) Tilos Shipping (Pte.) Ltd.; (uuu)Tinos Marine Inc.;
 (vvv) West Coast Fuel Transport Ltd.; and (www) Zakynthos Marine Limited, the debtors and debtors in possession
 in the Chapter 11 Cases.

           41.       “Description of Restructuring Transactions” means a summary description of certain Restructuring
 Transactions to be filed with the Plan Supplement, including any changes to the corporate and/or capital structure of
 the Debtors (to the extent known) to be made on the Effective Date as reasonably determined by the Debtors and
 Mercuria. For the avoidance of doubt, changes to the corporate and/or capital structure may include, but are not
 limited to, the transactions described in Article IV.J hereof.

         42.       “DIP Agents” means (a) ABN AMRO Capital USA LLC, solely in its capacity as administrative
 agent and collateral agent to the DIP U.S. Credit Agreement and (b) ABN AMRO Bank, N.V., solely in its capacity



                                                            4
18-13374-mew         Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                    Main Document
                                                 Pg 9 of 64


 as facility agent, collateral management agent, and security agent under the DIP Global Credit Agreement, including
 any successors thereto.

        43.       “DIP Credit Agreements” means the DIP U.S. Credit Agreement and the DIP Global Credit
 Agreement.

          44.       “DIP Credit Facility Claims” means any and all Claims held by the DIP Agents and the DIP Lenders
 arising under, in connection with, or related to the DIP Facilities, the DIP Credit Facility Documents, the DIP
 Financing Orders, and all related agreements, documents, and instruments, executed in connection with the DIP Credit
 Agreements, including any and all Obligations and Secured Obligations (each as defined in the applicable DIP Credit
 Agreement), including all principal, accrued and unpaid interest, fees, and expenses arising under the DIP Credit
 Facility Documents, in each case, as authorized or approved by the DIP Financing Orders. For the avoidance of doubt,
 all Prepetition Secured Credit Facility Claims shall be subsumed within the DIP Credit Facility Claims.

           45.     “DIP Credit Facility Documents” means the DIP Credit Agreements, the DIP Financing Orders, and
 all related agreements, documents, and instruments executed in connection with the DIP Credit Agreements and
 authorized or approved by the DIP Financing Orders, each as amended, modified, or supplemented from time to time.

         46.      “DIP Facilities” means, together, the DIP U.S. Credit Facility and the DIP Global Credit Facility.

           47.     “DIP Financing Orders” means, collectively: (a) the Interim Order Pursuant To 11 U.S.C. §§ 105,
 361, 362, 363, 364, 503 And 507 (I) Authorizing The Debtors To Obtain Senior Secured Priming Superpriority
 Postpetition Financing, (II) Granting Liens And Superpriority Administrative Expense Claims, (III) Authorizing Use
 Of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying The Automatic Stay, (VI) Scheduling A Final
 Hearing, and (VII) Granting Related Relief [Docket No. 51]; (b) the Interim Bridge Order Pursuant To
 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 And 507 (I) Authorizing The Debtors To Obtain Senior Secured Priming
 Superpriority Postpetition Financing, (II) Granting Liens And Superpriority Administrative Expense Claims,
 (III) Authorizing Use Of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying The Automatic Stay,
 (VI) Scheduling A Final Hearing, and (VII) Granting Related Relief [Docket No. 239]; and (c) the Final Order
 Pursuant To 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 And 507 (I) Authorizing The Debtors To Obtain Senior Secured
 Priming Superpriority Postpetition Financing, (II) Granting Liens And Superpriority Administrative Expense Claims,
 (III) Authorizing Use Of Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying The Automatic Stay,
 (VI) Scheduling A Final Hearing, and (VII) Granting Related Relief [Docket No. 290].

           48.      “DIP Global Credit Agreement” means that certain Superpriority Secured Debtor-in-Possession
 Facility Agreement for a Borrowing Base Facility, dated as of November 30, 2018 (as amended, restated, modified,
 or supplemented from time to time), by and among the Global Borrowers, the guarantors, ABN AMRO Bank, N.V.,
 as facility agent, collateral management agent, security agent, issuing bank and overdraft bank, Mercuria Energy
 Trading S.A., as co-originator and as a hedging provider, and the lenders party thereto from time to time.

         49.     “DIP Global Credit Facility” means the senior secured super-priority asset-based credit facilities
 contemplated under the terms of the DIP Global Credit Agreement.

          50.      “DIP Global Credit Facility Lenders” means, as of the date hereof, collectively, ABN AMRO Bank
 N.V., as issuing bank and overdraft bank, and METSA, as lender.

           51.     “DIP Lenders” means, together, the DIP U.S. Credit Facility Lenders and the DIP Global Credit
 Facility Lenders.

          52.      “DIP U.S. Credit Agreement” means that certain Superpriority Secured Debtor-in-Possession Credit
 Agreement, dated as of November 9, 2018 (as amended, restated, modified, or supplemented from time to time), by
 and among Aegean Bunkering (USA) LLC, as borrower, ABN AMRO Capital USA LLC, as administrative agent,
 swing line lender and issuing bank, and the lenders party thereto from time to time.




                                                          5
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 10 of 64


         53.      “DIP U.S. Credit Facility” means, together, the DIP U.S. Revolving Credit Facility and the DIP
 U.S. Term Credit Facility.

       54.      “DIP U.S. Credit Facility Lenders” means, as of the date hereof, collectively, ABN AMRO Capital
 USA LLC, as swing line lender and an issuing bank, and MUSAH.

           55.       “DIP U.S. Revolving Credit Facility” means the senior secured super-priority asset-based revolving
 credit facility contemplated under the terms of the DIP U.S. Credit Agreement.

         56.     “DIP U.S. Term Credit Facility” means the senior secured super-priority term loan credit facility
 contemplated under the terms of the DIP U.S. Credit Agreement.

         57.      “Disclosure Statement” means the disclosure statement (as may be further amended, supplemented,
 or modified from time to time in accordance with its terms) for the Plan, including all exhibits and schedules thereto,
 as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.

         58.      “Disclosure Statement Order” means a Final Order of the Bankruptcy Court approving the
 Disclosure Statement.

            59.      “Disputed” means with respect to any Claim or Interest, any Claim or Interest that is (a) disputed
 under the Plan, or subject, or potentially subject, to a timely objection and/or request for estimation in accordance with
 section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3018, which objection and/or request for estimation has
 not been withdrawn or determined by a Final Order, (b) improperly asserted, by the untimely or otherwise improper
 filing of a Proof of Claim as required by order of the Bankruptcy Court, (c) that is disallowed pursuant to section 502(d)
 of the Bankruptcy Code (except as otherwise agreed to by the Reorganized Debtors with respect to General Unsecured
 Claims in Class 4B or the Litigation Trustee with respect to Aegean Unsecured Claims in Class 4A), or (d) in the case
 of General Unsecured Claims, that is disputed in a filing in the Bankruptcy Court by the Reorganized Debtors with
 respect to General Unsecured Claims in Class 4B or the Litigation Trustee with respect to Aegean Unsecured Claims
 in Class 4A. A Claim or Administrative Claim that is Disputed as to its amount shall not be Allowed in any amount
 for purposes of distribution until it is no longer a Disputed Claim.

          60.      “Disputed Aegean Unsecured Claims Reserve” has the meaning set forth in Article VIII.J hereof.

          61.    “Distribution Agent” means, as applicable, the Reorganized Debtors, the Litigation Trustee, the
 Unsecured 4.00% Notes Indenture Trustee (with respect to the Unsecured 4.00% Notes Claims), the Unsecured
 4.25% Notes Indenture Trustee (with respect to the Unsecured 4.25% Notes Claims), or any Entity the
 Reorganized Debtors or the Litigation Trustee, as applicable, select to make or to facilitate distributions in accordance
 with the Plan.

          62.      “Distribution Record Date” means the date for determining which Holders of Allowed Claims (other
 than Unsecured Notes Claims) are eligible to receive distributions under the Plan, which, unless otherwise specified
 in the Confirmation Order, shall be the Voting Deadline.

          63.      “DTC” means The Depository Trust Company.

           64.      “Effective Date” means, with respect to the Plan, the date that is a Business Day selected by the
 Debtors, in consultation with Mercuria and the Committee, on which: (a) no stay of the Confirmation Order is in
 effect; (b) all conditions precedent specified in Article X.A have been satisfied or waived (in accordance with
 Article X.B); and (c) the Plan is declared effective.

          65.      “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

          66.       “Estate” means, as to each Debtor, the estate created for the Debtor in its Chapter 11 Case pursuant
 to section 541 of the Bankruptcy Code.




                                                             6
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 11 of 64


           67.      “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors
 and Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit
 Facility Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the Committee Members;
 (f) AmEx; (g) the Unsecured Notes Indenture Trustees; (h) with respect to each of the foregoing entities in clauses
 (a)-(g) each such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such interests
 are held directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies, management
 companies, each of their respective current and former members, employees, partners, managers, independent
 contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys, accountants,
 investment bankers, and other professional advisors (each solely in their capacity as such); and (i) with respect to each
 of the foregoing entities in clauses (a)-(h), each such Entity’s current and former predecessors, successors, Affiliates
 (regardless of whether such interests are held directly or indirectly), subsidiaries, direct and indirect equityholders,
 funds, portfolio companies, management companies, each of their respective current and former directors, officers,
 members, employees, partners, managers, independent contractors, agents, representatives, principals, professionals,
 consultants, financial advisors, attorneys, accountants, investment bankers, and other professional advisors (each
 solely in their capacity as such); provided, however, that, notwithstanding anything to the contrary herein, the scope
 of “Exculpated Parties” shall be subject to the limitations set forth in Article IX.F hereof.

         68.       “Executory Contract” means a contract to which one or more of the Debtors is a party that is subject
 to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

         69.      “Exit Financing” means such exit financing, if any, in an amount and on terms as reasonably
 determined by the Debtors and Mercuria in advance of the Effective Date.

           70.     “Exit Financing Documents” means, collectively, all agreements, documents, and instruments
 delivered or entered into in connection with the Exit Financing (including any guarantee agreements, pledge and
 collateral agreements, and other security documents), which shall be materially consistent with the Plan and otherwise
 reasonably acceptable to the Debtors and Mercuria.

         71.     “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11 Cases with the
 Bankruptcy Court or, with respect to the filing of a Proof of Claim or proof of Interest, the Notice and Claims Agent.

          72.      “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or other court of
 competent jurisdiction with respect to the relevant subject matter, which has not been reversed, stayed, modified, or
 amended, and as to which the time to appeal or seek certiorari has expired and no appeal or petition for certiorari has
 been timely taken, or as to which any appeal that has been taken or any petition for certiorari that has been or may be
 Filed has been resolved by the highest court to which the order or judgment was appealed or from which certiorari
 was sought; provided, that, the possibility that a request for relief under Rule 60 of the Federal Rules of
 Civil Procedure, or any analogous rule under the Bankruptcy Rules or the Local Bankruptcy Rules of the
 Bankruptcy Court or applicable non-bankruptcy law, may be filed relating to such order shall not prevent such order
 from being a Final Order.

          73.       “General Unsecured Claim” means any Claim, including any Unsecured Notes Claims, other than:
 (a) Administrative Claims; (b) Professional Fee Claims; (c) Priority Tax Claims; (d) DIP Credit Facility Claims;
 (e) Other Priority Claims; (f) Other Secured Claims; (g) Section 510(b) Claims; (h) Prepetition Secured Credit Facility
 Claims; (i) Secured Term Loan Claims; and (j) Intercompany Claims.

        74.    “Global Borrowers” means Aegean Marine Petroleum S.A., Aegean Petroleum International Inc.,
 Aegean NWE N.V., Aegean Bunkering Germany GmbH, and OBAST Bunkering & Trading GmbH.

            75.    “Governmental Unit” shall have the meaning set forth in section 101(27) of the Bankruptcy Code.

            76.    “Guarantors” means, each guarantor under the DIP Facilities.

            77.    “Holder” means an Entity holding a Claim or an Interest, as applicable, each solely in its capacity
 as such.



                                                            7
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 12 of 64


          78.     “Impaired” means, when used in reference to a Claim or Interest, a Claim or Interest that is impaired
 within the meaning of section 1124 of the Bankruptcy Code.

          79.       “Indemnification Obligations” means each of the Debtors’ indemnification obligations in effect as
 of the Effective Date, whether in the bylaws, certificates of incorporation or formation, limited liability company
 agreements, other organizational or formation documents, indemnification agreements, or employment or other
 contracts or instruments or arising under applicable non-bankruptcy law, for their directors and officers of the Debtors
 serving in such capacities as of the Petition Date.

        80.      “Intercompany Claims” means, collectively, any Claim held by a Debtor against another Debtor or
 a Non-Debtor Subsidiary.

          81.     “Intercompany Interest” means any Interest or equity security, as applicable, held by a Debtor in
 another Debtor or a Non-Debtor Subsidiary.

           82.      “Interests” means any common stock, limited liability company interest, equity security (as defined
 in section 101(16) of the Bankruptcy Code), equity, ownership, profit interests, unit, or share in the Debtors (including
 all options, warrants, rights, or other securities or agreements to obtain such an interest or share in such Debtor),
 whether or not arising under or in connection with any employment agreement and whether or not certificated,
 transferable, preferred, common, voting, or denominated “stock” or a similar security.

        83.     “Interim Compensation Order” means the Order Establishing Procedures for Interim
 Compensation and Reimbursement of Expenses for Retained Professionals [Docket No. 161].

          84.      “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001.

          85.      “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy Code.

           86.      “Litigation Claims” means all of the following claims and Causes of Action belonging to any of the
 Debtors or their Non-Debtor Subsidiaries, and existing at any time on or prior to the Petition Date: (a) claims and
 Causes of Action relating to the events, circumstances, and conduct described in the June 4, 2018, and November 2,
 2018, Form 6-K disclosures of Aegean including conduct concerning improper accounting for or recordation of
 accounts receivable, as well as the right of any of the Debtors or their Non-Debtor Subsidiaries to the proceeds of or
 recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine, penalty, or other proceeding
 or action by any government or governmental agency in connection with the foregoing; (b) claims and Causes of
 Action relating to the construction and maintenance of Aegean Oil Terminal Corp.’s fuel oil terminal located in
 Fujairah, UAE, as well as the right of any of the Debtors or their Non-Debtor Subsidiaries to the proceeds of or
 recovery in any suit, prosecution, investigation, settlement, enforcement proceeding, fine, penalty, or other proceeding
 or action by any government or governmental agency in connection with the foregoing; (c) claims and Causes of
 Action relating to misstated accounting records, fraudulent misappropriation of funds by Dimitris Melissanidis, claims
 against auditors and other professionals related to misappropriation of funds, any related conspiracy to defraud Aegean
 or investors in Aegean, claims against Quality Solutions related to construction fraud or other fraud, misconduct,
 malpractice, or other malfeasance by any director, officer, employee, or agent of any of the Debtors or their
 Non-Debtor Subsidiaries in connection with any of the foregoing; (d) claims and Causes of Action brought by any of
 the Debtors or their Non-Debtor Subsidiaries, as Plaintiffs, against Hess Corporation, as Defendant, commenced in
 the Supreme Court of the State of New York, County of New York: Part 39, Index Number 653887/2014, including
 any appeals in connection with the foregoing; (e) claims and Causes of Action concerning unpaid invoices for marine
 fuels supplied through agreements entered into with O.W. Group and any affiliate thereof; (f) claims and Causes of
 Action concerning HSFO product loaded from Petrotrin in Trinidad in December 2016; (g) claims and Causes of
 Action arising from the repurchase of any equity interests in Aegean; (h) claims and Causes of Action against any of
 any of the Debtors’ or their Non-Debtor Subsidiaries’ directors or officers or other person covered by applicable D&O
 Liability Insurance Policies, including for breach of fiduciary duty; (i) [Reserved]; (j) claims and Causes of Action of
 any of the Debtors or their Non-Debtor Subsidiaries in connection with the Related Party Transactions described in
 the Form 20-F of Aegean for the fiscal year ended December 31, 2016; and (k) Avoidance Actions, with the exception
 of claims and Causes of Action to avoid and recover preferential transfers pursuant to Bankruptcy Code section 547;
 provided, however, that, notwithstanding anything to the contrary contained herein, the scope of “Litigation Claims”


                                                            8
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 13 of 64


 shall be expressly subject to the limitations set forth in Article IX.F hereof. The “Litigation Claims” shall not include
 any Cause of Action that is not identified in clauses (a) - (k) of the foregoing sentence or any Cause of Action against
 Mercuria, David Gallagher, any Reorganized Debtor or Non-Debtor Subsidiary, or any other parties or entities
 described in the first sentence of the second paragraph of Article IX. F hereof.

          87.      “Litigation Trust” means the trust established for the benefit of the Litigation Trust Beneficiaries on
 the Effective Date in accordance with the Plan and pursuant to the Litigation Trust Agreement.

          88.       “Litigation Trust Advisory Board” means the board of three members selected to govern the
 Litigation Trust, as selected jointly by the Committee and the Requisite Consenting Unsecured Noteholders.

          89.       “Litigation Trust Agreement” means the litigation trust agreement, as may be amended,
 supplemented, restated, or otherwise modified from time to time in accordance with the terms thereof, that, among
 other things, establishes the Litigation Trust and describes the powers, duties, and responsibilities of the Litigation
 Trustee, and otherwise in form and substance reasonably acceptable to the Debtors, Mercuria, and the Committee.

          90.      “Litigation Trust Assets” means the Litigation Claims, the Litigation Trust Loan, and proceeds of
 the foregoing.

          91.      “Litigation Trust Backstop Commitment Agreement” means that certain commitment agreement, in
 form and substance reasonably acceptable to Mercuria, the Debtors, and the Committee, pursuant to which Mercuria
 shall backstop the Litigation Trust Loan, the form of which shall be included in the Plan Supplement.

          92.      “Litigation Trust Beneficiaries” means the holders of Litigation Trust Interests in accordance with
 the Plan and the Litigation Trust Agreement.

         93.      “Litigation Trust Documents” means the Litigation Trust Agreement, the Litigation Trust Backstop
 Commitment Agreement, the definitive documents comprising the Litigation Trust Loan, and any other documents
 necessary for the establishment and implementation of the Litigation Trust, in each case in form and substance
 reasonably acceptable to the Debtors, the Committee, and Mercuria, and, after the Effective Date, the Litigation Trust
 Advisory Board.

          94.     “Litigation Trustee” means the trustee for the Litigation Trust, as appointed in accordance with the
 Litigation Trust Agreement and with the consent of the Committee and the Requisite Consenting Unsecured
 Noteholders.

         95.        “Litigation Trust Funders” means, collectively, (a) any party to the Restructuring Support
 Agreement (other than the Debtors and Mercuria) that elects to participate in the Litigation Trust Loan and
 (b) Mercuria, to the extent the Litigation Trust Loan is not fully funded by the parties set forth in (a) hereof.

          96.       “Litigation Trust Funding Fee” means Cash in the amount of $3 million payable to the Litigation
 Trust Funders on a Pro Rata basis in accordance with the amount funded by each of them under the Litigation Trust
 Loan as consideration for providing the Litigation Trust Loan, payable from the proceeds of the Litigation Trust Assets
 before any distribution to any Holder of a Class A Litigation Trust Unit or a Class B Litigation Trust Unit in accordance
 with the Litigation Trust Documents and the Plan.

          97.       “Litigation Trust Interests” means the Class A Litigation Trust Units and Class B Litigation Trust
 Units to be distributed in accordance with and under the Plan.

          98.      “Litigation Trust Loan” means a loan in a committed amount of $15 million to be funded by the
 Litigation Trust Funders for the benefit of the Litigation Trust and to be repaid from the Litigation Trust Assets in
 accordance with the terms of the Litigation Trust Documents.




                                                            9
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 14 of 64


           99.      “Litigation Trust Loan Account” means an interest-bearing account established in accordance with
 the Litigation Trust Documents on or prior to the Effective Date and into which, on the Effective Date, the proceeds
 of the Litigation Trust Loan will be funded by the Litigation Trust Funders.

          100.     “Litigation Trust Loan Payments” means the payments to be made out of the Litigation Trust to the
 Litigation Trust Funders in accordance with the terms of the Plan and the Litigation Trust Documents.

      101.   “Mercuria” means, collectively, unless otherwise indicated to the contrary elsewhere in the Plan,
 MAHHK, MEG, METSA, MUSAH, and each Affiliate and direct and indirect subsidiary of the foregoing.

           102.    “MAHHK” means Mercuria Asset Holdings (Hong Kong) Limited.

           103.    “MEG” means Mercuria Energy Group Limited.

           104.    “METSA” means Mercuria Energy Trading S.A.

           105.    “MUSAH” means Mercuria US Assets Holdings, LLC.

           106.    “Non-Debtor Subsidiaries” means any subsidiaries of Aegean that are not Debtors in the Chapter 11
 Cases.

           107.    “Non-Litigation Trust Causes of Action” means any Cause of Action other than the Litigation
 Claims.

           108.     “Notice and Claims Agent” means Epiq Corporate Restructuring, LLC, the notice, claims, and
 solicitation agent retained by the Debtors pursuant to the Order Authorizing Employment and Retention of Epiq
 Corporate Restructuring LLC as Claims and Noticing Agent [Docket No. 84] and Order Authorizing the Employment
 and Retention of Epiq Corporate Restructuring, LLC as Administrative Advisor, Nunc Pro Tunc to the Petition
 [Docket No. 162].

          109.     “Other Priority Claim” means any Claim against any Debtor entitled to priority in right of payment
 under section 507(a) of the Bankruptcy Code, other than: (a) an Administrative Claim; (b) a Priority Tax Claim; (c) a
 DIP Credit Facility Claim; or (d) a Professional Fee Claim.

           110.      “Other Secured Claim” means any Secured Claim against any Debtor, including any Secured Tax
 Claim, other than: (a) DIP Credit Facility Claims; or (b) an Adequate Protection Superpriority Claim. For the
 avoidance of doubt, “Other Secured Claims” includes any Claim arising under, derived from, or based upon any letter
 of credit issued in favor of one or more Debtors, the reimbursement obligation for which is either secured by a Lien
 on collateral or is subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

           111.     “Payment in Full” means payment in full of each Allowed Aegean Unsecured Claim, including
 postpetition interest at the applicable default contract rate for the period from the Petition Date through the Effective
 Date and if no such contract rate exists, at the federal judgment rate plus fees, costs, and expenses under such contract,
 if applicable.

           112.    “Person” shall have the meaning set forth in section 101(41) of the Bankruptcy Code.

           113.    “Petition Date” means November 6, 2018.

           114.       “Plan” means this Joint Chapter 11 Plan of Reorganization of Aegean Marine Petroleum Network
 Inc., et al., and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (including the Plan Supplement
 and all exhibits hereto and thereto), as the same may be amended, modified, supplemented or amended and restated
 from time to time.




                                                            10
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 15 of 64


          115.      “Plan Supplement” means a supplemental appendix to the Plan, which shall be Filed with the
 Bankruptcy Court not later than seven (7) calendar days prior to the Voting Deadline, containing, among other things,
 draft forms of documents (or term sheets thereof), schedules, and exhibits to the Plan, including, but not limited to,
 the following: (a) the Rejected Executory Contracts and Unexpired Leases Schedule; (b) the identity and affiliations
 of the Reorganized Debtors’ directors and officers; (c) the Schedule of Retained Causes of Action; (d) [Reserved];
 (e) the Description of Restructuring Transactions (if any); (f) the Litigation Trust Documents; (g) form of Reorganized
 Debtor Organizational Documents; and (h) the Exit Financing Documents (if any). Any reference to the Plan
 Supplement in the Plan shall include each of the documents identified above as (a) through (h), as applicable.

        116.     “Prepetition Secured Credit Agreements” means, together, the Prepetition Secured Global Credit
 Agreement and the Prepetition Secured U.S. Credit Agreement.

          117.      “Prepetition Secured Credit Facilities” means those certain revolving credit, letter of credit, and
 term loan facilities provided under the Prepetition Secured Credit Facility Documents.

       118.  “Prepetition Secured Credit Facility Agents” means, together, ABN AMRO Capital USA LLC and
 ABN AMRO Bank N.V.

          119.     “Prepetition Secured Credit Facility Claims” means any and all Claims held by the Prepetition
 Secured Credit Facility Agents and the Prepetition Secured Credit Facility Lenders against any Debtor, arising under,
 in connection with, or related to the Prepetition Secured Credit Facilities, the Prepetition Secured Credit Facility
 Documents, the DIP Financing Orders, and all related agreements, documents, and instruments, executed in
 connection with the Prepetition Secured Credit Agreements, including any and all Obligations and Secured
 Obligations (each as defined in the applicable Prepetition Secured Credit Agreement), including all principal, accrued
 and unpaid interest, fees, and expenses arising under the Prepetition Secured Credit Facility Documents.

           120.     “Prepetition Secured Credit Facility Documents” means the Prepetition Secured Credit Agreements
 and all related agreements, documents, and instruments, executed in connection with the Prepetition Secured Credit
 Agreements at any time prior to the Petition Date.

          121.      “Prepetition Secured Credit Facility Lenders” means the lenders party to the Prepetition Secured
 Credit Agreements, from time to time, on or before the Petition Date, including MUSAH and METSA, as lenders, and
 ABN AMRO Capital USA LLC and ABN AMRO Bank N.V., as swing line lenders, issuing banks, and overdraft
 lenders, as applicable.

           122.      “Prepetition Secured Global Credit Agreement” means that certain Facility Agreement for a
 Borrowing Base Facility, dated as of November 30, 2017 (as amended, restated, modified, or supplemented from time
 to time), by and among Aegean Marine Petroleum S.A., Aegean Petroleum International Inc., Aegean NWE N.V.,
 Aegean Bunkering Germany GmbH, OBAST Bunkering & Trading GmbH and Aegean Petroleum Uruguay S.A., as
 co-borrowers and guarantors, Aegean, as guarantor, ABN AMRO Bank N.V., as arranger, documentation bank,
 facility agent, collateral management agent, security agent, and certain financial institutions, as lender, issuing banks,
 and overdraft banks party thereto from time to time (including any successors thereto).

          123.    “Prepetition Secured U.S. Credit Agreement” means that certain Second Amended and Restated
 Security Uncommitted Credit Agreement, dated as of August 3, 2017 (as amended, restated, modified, or
 supplemented from time to time), by and among, inter alia, Aegean Bunkering (USA) LLC, as borrower, ABN AMRO
 Capital USA, as administrative agent, collateral agent, syndication agent, swing line lender and issuing bank, BNP
 Paribas, as documentation agent, and the lenders party thereto from time to time (including any successors thereto).

          124.     “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
 section 507(a)(8) of the Bankruptcy Code.

          125.       “Pro Rata” means (i) the proportion that an Allowed Claim or Interest in a particular Class bears to
 the aggregate amount of Allowed Claims or Interests in that respective Class, or the proportion that Allowed Claims
 or Interests in a particular Class bear to the aggregate amount of Allowed Claims or Interests in a particular Class and



                                                            11
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 16 of 64


 other Classes entitled to share in the same recovery as such Allowed Claim or Interest under the Plan, as applicable,
 and (ii) in relation to the payment of the Litigation Trust Funding Fee, the proportion of the actual amount of the
 Litigation Trust Loan contributed by each Litigation Trust Funder in its individual capacity to the aggregate amount
 of the Litigation Trust Loan.

          126.     “Professional” means an Entity employed pursuant to a Final Order of the Bankruptcy Court in
 accordance with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered
 before or on the Effective Date, pursuant to sections 327, 328, 329, 330, 331, or 363 of the Bankruptcy Code.

         127.     “Professional Fee Claims” means all Claims for fees and expenses (including transaction,
 completion, and success fees) incurred by a Professional on or after the Petition Date to the extent such fees and
 expenses have not been paid pursuant to an order of the Bankruptcy Court.

          128.     “Professional Fee Claims Estimate” means the aggregate unpaid Professional Fee Claims through
 the Effective Date as estimated in accordance with Article II.B.2.

          129.     “Professional Fee Escrow” means a non-interest-bearing escrow account established and funded
 pursuant to Article II.B.3.

          130.     “Professional Fee Escrow Agent” means an escrow agent for the Professional Fee Escrow appointed
 pursuant to Article II.B.3 and the escrow agreement entered into pursuant thereto.

          131.     “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

           132.    “Reinstated” or “Reinstatement” means, with respect to Claims and Interests, the treatment provided
 for in section 1124 of the Bankruptcy Code.

           133.    “Rejected Executory Contracts and Unexpired Leases Schedule” means the schedule (as may be
 amended), if any, as reasonably determined by the Debtors and Mercuria, of certain Executory Contracts and
 Unexpired Leases (including any amendments or modifications thereto) that will be rejected by the Debtors pursuant
 to the Plan, which shall be included in the Plan Supplement.

           134.     “Released Party” means each of the following in their capacity as such: (a) the Debtors and
 Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility
 Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the Committee Members; (f) the
 Consenting Unsecured Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to
 the Restructuring Support Agreement; (j) with respect to each of the foregoing entities in clauses (a) through (i), each
 such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such interests are held
 directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies, and management
 companies; (k) with respect to each of the foregoing Entities in clauses (a) through (h), each of their respective current
 and former members, employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other professional
 advisors; and (l) with respect to each of the foregoing Entities in clauses (a) through (k), each of their respective
 current and former directors, officers, members, employees, partners, managers, independent contractors, agents,
 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers,
 and other professional advisors; provided, however, that any party in interest that opts out of, Files an objection to, or
 otherwise does not consent to the releases in the Plan shall not be a “Released Party”; provided, further, however, that
 notwithstanding anything to the contrary herein, the scope of “Released Parties” shall be subject to the limitations set
 forth in Article IX.F hereof.

          135.     “Releasing Party” means each of the following, solely in its capacity as such: (a) the Debtors and
 Reorganized Debtors; (b) Mercuria; (c) the DIP Agents and DIP Lenders, (d) the Prepetition Secured Credit Facility
 Agents and Prepetition Secured Credit Facility Lenders, (e) the Committee and the Committee Members; (f) the
 Consenting Unsecured Noteholders; (g) the Unsecured Notes Indenture Trustees; (h) AmEx; (i) each other party to
 the Restructuring Support Agreement; (j) with respect to each of the foregoing Entities in clauses (a) through (i), each



                                                            12
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 17 of 64


 such Entity’s current and former predecessors, successors, Affiliates (regardless of whether such interests are held
 directly or indirectly), subsidiaries, direct and indirect equityholders, funds, portfolio companies, and management
 companies; (k) with respect to each of the foregoing Entities in clauses (a) through (j), each of their respective current
 and former directors, officers, members, employees, partners, managers, independent contractors, agents,
 representatives, principals, professionals, consultants, financial advisors, attorneys, accountants, investment bankers,
 and other professional advisors; (l) all Holders of Claims and Interests that vote to accept the Plan; (m) all Holders of
 Claims and Interests that vote to reject the Plan but do not elect to opt out of the Third Party Release; and (n) all
 Holders of Claims and Interests not described in the foregoing clauses (a) through (m); provided, however, that any
 such Holder of a Claim or Interest that opts out of, Files an objection to, or otherwise does not consent to the releases
 in the Plan shall not be a “Releasing Party”; provided, further, however, that notwithstanding anything to the contrary
 herein, the scope of “Releasing Parties” shall be subject to the limitations set forth in Article IX.F hereof.

           136.     “Reorganized Aegean” means, on or after the Effective Date, Aegean, as reorganized pursuant to
 the Plan, any successor thereto, one or more newly-formed Entity or Entities to hold, or any existing Mercuria Entity
 or Entities that acquire(s), the reorganized interests in Aegean’s subsidiaries, in each case as reasonably determined
 by the Debtors and Mercuria, after giving effect to the Restructuring Transactions.

          137.     “Reorganized Aegean Board” means the initial board of directors, members, or managers, as
 applicable, of Reorganized Aegean, as determined by Mercuria in consultation with the Debtors.

          138.     “Reorganized Aegean Equity Interests” means the common stock, limited liability company interest,
 equity security (as defined in section 101(16) of the Bankruptcy Code) or other equity ownership interest in
 Reorganized Aegean.

          139.     “Reorganized Debtor Organizational Documents” means the form of the certificates or articles of
 incorporation, bylaws, limited liability company operating agreements or such other applicable formation documents
 of each Reorganized Debtor, as contemplated by the Description of Restructuring Transactions and shall be in form
 and substance reasonably acceptable to the Debtors and Mercuria.

          140.    “Reorganized Debtors” means, on or after the Effective Date, Reorganized Aegean and each of the
 other Debtors, as reorganized, pursuant to and under the Plan or any successor thereto, after giving effect to the
 Restructuring Transactions.

         141.      “Requisite Consenting Unsecured Noteholders” means the Consenting Unsecured Noteholders
 holding at least 50.1% of the outstanding aggregate principal amount of Unsecured Notes held by all Consenting
 Unsecured Noteholders.

          142.     “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as
 of December 15, 2018 [Docket No. 223], including the Restructuring Term Sheet (as defined in and attached to the
 Restructuring Support Agreement) and all schedules and attachments thereto, by and among the Debtors, Mercuria,
 the Committee, AmEx, the Consenting Unsecured Noteholders, and such other Entities that may become party thereto,
 as the same may be amended, amended and restated, supplemented or otherwise modified from time to time in
 accordance with its terms.

          143.     “Restructuring Transactions” shall have the meaning set forth in Article IV.J hereof.

          144.     “Schedule of Retained Causes of Action” means the schedule of retained Causes of Action to be
 included in the Plan Supplement, as reasonably determined by the Debtors, Mercuria, and the Committee.

          145.     “Schedules” means, collectively, the schedules of assets and liabilities, schedules of
 Executory Contracts and Unexpired Leases, and statements of financial affairs Filed by the Debtors pursuant to
 section 521 of the Bankruptcy Code and substantially in accordance with the Official Bankruptcy Forms, as the same
 may have been amended, modified, or supplemented from time to time.




                                                            13
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                      Main Document
                                                  Pg 18 of 64


          146.      “Section 510(b) Claims” means any Claim against any Debtor: (a) arising from the rescission of a
 purchase or sale of a Security of any Debtor or an Affiliate of any Debtor; (b) for damages arising from the purchase
 or sale of such a Security; (c) for reimbursement or contribution allowed under section 502 of the Bankruptcy Code
 on account of such a Claim; or (d) derived from, based upon, relating to, or arising under the subject matter of that
 certain securities litigation styled as In re Aegean Marine Petroleum Network Inc. Securities Litigation,
 No. 1:18-cv-04993 (NRB), currently pending in the United States Court for the Southern District of New York.

           147.     “Secured” means, when referring to a Claim, a Claim secured by a Lien on property in which the
 applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by a
 Final Order, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent of the value of
 the applicable creditor’s interest in such Estate’s interest in such property or to the extent of the amount subject to
 setoff, as applicable, in each case, as determined pursuant to section 506(a) of the Bankruptcy Code.

           148.     “Secured Tax Claim” means any Secured Claim against any Debtor that, absent its secured status,
 would be entitled to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined
 irrespective of time limitations), including any related Secured Claim for penalties.

          149.     “Secured Term Loan Adequate Protection Orders” means, collectively, (a) the Final Order
 (I) Granting Adequate Protection to Piraeus Bank S.A., (II) Authorizing Use of Cash Collateral, (III) Modifying the
 Automatic Stay, and (IV) Granting Related Relief [Docket No. 241], (b) the Final Order (I) Granting Adequate
 Protection to Aegean Baltic Bank S.A., as Agent, (II) Authorizing Use of Cash Collateral, (III) Modifying the
 Automatic Stay, and (IV) Granting Related Relief [Docket No. 242], (c) the Final Order (I) Granting Adequate
 Protection to National Bank of Greece S.A., (II) Authorizing Use of Cash Collateral, (III) Modifying the Automatic
 Stay, and (IV) Granting Related Relief [Docket No. 243], (d) the Final Order (I) Granting Adequate Protection to
 United Arab Bank P.J.S.C., as Agent, (II) Authorizing Use of Cash Collateral, (III) Modifying the Automatic Stay, and
 (IV) Granting Related Relief [Docket No. 244], and (e) the Final Order (I) Granting Adequate Protection to Orix
 Investment And Management Pte. Ltd., (II) Authorizing Use of Cash Collateral, (III) Modifying the Automatic Stay,
 and (IV) Granting Related Relief [Docket No. 245].

        150.       “Secured Term Loan Agents” means the agents under each respective Secured Term Loan Credit
 Agreements.

          151.      “Secured Term Loan Claims” means any Claim held by the Secured Term Loan Agents and the
 Secured Term Loan Lenders, against any Debtor, arising under, in connection with, or related to the Secured Term
 Loan Credit Agreements, the DIP Financing Orders, the Secured Term Loan Adequate Protection Orders, and all
 related agreements, documents, and instruments, executed by any of the Debtors in connection with the Secured Term
 Loan Credit Agreements, including any and all Obligations (as defined in the Secured Term Loan Credit Agreements),
 including all principal, accrued and unpaid interest, fees, and expenses arising under the Secured Term Loan Credit
 Agreements, in each case, as approved by the DIP Financing Orders and the Secured Term Loan Adequate Protection
 Orders.

        152.      “Secured Term Loan Credit Agreements” means those certain credit agreements (each as amended,
 supplemented, or otherwise modified from time to time in accordance with their terms) pursuant to which the Secured
 Term Loan Lenders have made the Secured Term Loans.

         153.      “Secured Term Loans” means, collectively, the 2017 Secured Term Loan, 2017 South Africa
 Secured Term Loan, 2015 Fujairah Secured Term Loan, 2008 New Building Secured Term Loan, 2007 Newbuilding
 Secured Term Loan, First 2006 Newbuilding Secured Term Loan, Second 2006 Newbuilding Secured Term Loan,
 Third 2006 Newbuilding Secured Term Loan, 2005 Newbuilding Secured Term Loan, 2018 Barge Secured Term
 Loan, each as defined in the Restructuring Support Agreement.

        154.      “Secured Term Loan Lenders” means the lender parties to the Secured Term Loan Credit
 Agreements, including any successor thereto.




                                                           14
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                      Main Document
                                                  Pg 19 of 64


          155.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa, as amended, together
 with the rules and regulations promulgated thereunder.

        156.     “Securities Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a–78nn, as
 amended, together with the rules and regulations promulgated thereunder.

          157.     “Security” shall have the meaning set forth in section 101(49) of the Bankruptcy Code.

          158.     “Trading Day” means any date on which the New York Stock Exchange is open for business.

          159.     “U.S. Trustee” means the Office of the United States Trustee for Region 2.

         160.      “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is subject to
 assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

           161.    “Unimpaired” means, with respect to a Claim or a Class of Claims or Interests, a Claim or an Interest
 that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

          162.     “Unsecured” means, with respect to any Claim, any Claim that is not a Secured Claim.

         163.   “Unsecured 4.00% Notes” means the 4.00% unsecured convertible notes issued pursuant to the
 Unsecured 4.00% Notes Indenture.

           164.    “Unsecured 4.00% Notes Claims” means any Claim against Aegean arising from, based upon, or
 related to the Unsecured 4.00% Notes or the Unsecured 4.00% Notes Indenture.

         165.      “Unsecured 4.00% Notes Indenture” means that certain Senior Indenture, as amended and
 supplemented by that certain First Supplemental Indenture, in each case, dated as of October 23, 2013, between
 Aegean, as issuer and the Unsecured 4.00% Notes Indenture Trustee, as amended, restated, supplemented or otherwise
 modified from time to time.

          166.       “Unsecured 4.00% Notes Indenture Trustee” means Deutsche Bank Trust Company Americas, in
 its capacity as trustee under the Unsecured 4.00% Notes Indenture, including any successor thereto.

         167.   “Unsecured 4.25% Notes” means the 4.25% unsecured convertible notes issued pursuant to the
 Unsecured 4.25% Notes Indenture.

           168.    “Unsecured 4.25% Notes Claims” means any Claim against Aegean arising from, based upon, or
 related to the Unsecured 4.25% Notes or the Unsecured 4.25% Notes Indenture

         169.   “Unsecured 4.25% Notes Indenture” means that certain 4.25% indenture, dated as of December 19,
 2016, by and among Aegean, as issuer, and U.S. Bank National Association, as trustee, pursuant to which the
 Unsecured 4.25% Notes were issued.

           170.     “Unsecured 4.25% Notes Indenture Trustee” means U.S. Bank National Association, in its capacity
 as trustee under the Unsecured 4.25% Notes Indenture, including any successor thereto.

         171.     “Unsecured Notes” means the Unsecured 4.00% Convertible Notes and the Unsecured 4.25%
 Convertible Notes.

         172.      “Unsecured Notes Claims” means the Unsecured 4.00% Notes Claims and the Unsecured 4.25%
 Notes Claims.

        173.     “Unsecured Notes Indentures” means the Unsecured 4.00% Notes Indenture and the Unsecured
 4.25% Notes Indenture.



                                                           15
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 20 of 64


          174.     “Unsecured Notes Indenture Trustee Fees and Expenses” means the reasonable and documented
 compensation, fees, expenses, and disbursements of the Unsecured Notes Indenture Trustees through the Effective
 Date, whether incurred prior to or after the Petition Date, including any fees, expenses and disbursements of attorneys,
 advisors or agents retained or utilized by the Unsecured Notes Indenture Trustees.

         175.     “Unsecured Notes Indenture Trustees” means the Unsecured 4.00% Notes Indenture Trustee and
 the Unsecured 4.25% Notes Indenture Trustee.

          176.     “Voting Deadline” means 4:00 p.m. (Eastern Time) on March [•], 2019, as specifically set forth in
 the Disclosure Statement Order, which is the deadline for submitting Ballots to accept or reject the Plan in accordance
 with section 1126 of the Bankruptcy Code.

 B.       Rules of Interpretation

           For purposes herein: (a) in the appropriate context, each term, whether stated in the singular or the plural,
 shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender shall
 include the masculine, feminine, and the neuter gender; (b) except as otherwise provided herein, any reference herein
 to a contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
 particular terms and conditions means that the referenced document shall be substantially in that form or substantially
 on those terms and conditions; (c) except as otherwise provided in the Plan, any reference herein to an existing
 document or exhibit having been Filed or to be Filed shall mean that document or exhibit, as it may thereafter be
 amended, restated, supplemented, or otherwise modified in accordance with the Plan; (d) unless otherwise specified
 herein, all references herein to “Articles” are references to Articles of the Plan; (e) unless otherwise stated herein, the
 words “herein,” “hereof,” and ‘‘hereto’’ refer to the Plan in its entirety rather than to a particular portion of the Plan;
 (f) captions and headings to Articles are inserted for convenience of reference only and are not intended to be a part
 of or to affect the interpretation hereof; (g) the words “include” and “including,” and variations thereof, shall not be
 deemed to be terms of limitation, and shall be deemed to be followed by the words “without limitation”; (h) unless
 otherwise specified, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply to the Plan;
 (i) any capitalized term used herein that is not otherwise defined but that is used in the Bankruptcy Code or the
 Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as
 the case may be; (j) any docket number references in the Plan shall refer to the docket number of any document Filed
 with the Bankruptcy Court in the Chapter 11 Cases; (k) references to “Proofs of Claim,” “Holders of Claims,”
 “disputed Claims,” and the like shall include “Proofs of Interest,” “Holders of Interests,” “disputed Interests,” and the
 like as applicable; (l) references to “shareholders,” “directors,” and/or “officers” shall also include “members” and/or
 “managers,” as applicable, as such terms are defined under the applicable state limited liability company laws; (m) any
 immaterial effectuating provisions may be interpreted by the Debtors or the Reorganized Debtors in such a manner
 that is consistent with the overall purpose and intent of the Plan all without further notice to or action, order, or
 approval of the Bankruptcy Court or any other Entity; and (n) except as otherwise provided, any references to the
 Effective Date shall mean the Effective Date or as soon as reasonably practicable thereafter.

 C.       Computation of Time

           Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
 computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
 the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
 Business Day.

 D.       Governing Law

          Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
 Rules) or unless otherwise specifically stated herein, the laws of the State of New York, without giving effect to the
 principles of conflict of laws that would require or permit the application of the law of another jurisdiction, shall
 govern the rights, obligations, construction, and implementation of the Plan, any agreements, documents, instruments,
 or contracts executed or entered into in connection with the Plan (except as otherwise set forth in those agreements,
 in which case the governing law of such agreement shall control); provided that corporate or limited liability company
 governance matters relating to the Debtors or the Reorganized Debtors, as applicable, not incorporated or formed (as


                                                             16
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 21 of 64


 applicable) in the State of New York shall be governed by the laws of the jurisdiction of incorporation or formation
 (as applicable) of the applicable Debtor or Reorganized Debtor.

 E.       Reference to Monetary Figures

         All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
 otherwise expressly provided herein.

 F.       Reference to the Debtors or the Reorganized Debtors

           Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
 the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context
 requires.

 G.       Controlling Document

          In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
 control in all respects. In the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
 relevant document in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document
 or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
 Confirmation Order shall control.



                             ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

          In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, including DIP Credit
 Facility Claims, Professional Fee Claims, and Priority Tax Claims have not been classified and, thus, are excluded
 from the classification of Claims and Interests set forth in Article III.

 A.       Administrative Claims

            Except to the extent otherwise expressly provided herein, other than Professional Fee Claims and
 Administrative Claims that have already been paid during the Chapter 11 Cases, and except to the extent that a Holder
 of an Allowed Administrative Claim and the applicable Debtor, with the reasonable consent of Mercuria, or
 Reorganized Debtor agrees to less favorable treatment, each Holder of an Allowed Administrative Claim shall be paid
 in full in Cash by the Reorganized Debtors through Cash on hand, proceeds of the DIP Facilities, and/or Cash funded
 by Mercuria: (a) if such Administrative Claim is Allowed as of the Effective Date, not later than the Effective Date;
 and (b) if such Administrative Claim is not Allowed as of the Effective Date, upon entry of a Final Order of the
 Bankruptcy Court Allowing such Claim, or as soon as reasonably practicable thereafter; provided that if an Allowed
 Administrative Claim arises from liabilities incurred by the Estates in the ordinary course of business after the Petition
 Date, such Claim shall be paid in accordance with the terms and conditions of the particular transaction giving rise to
 such Claim in the ordinary course.

          Except as otherwise provided in this Article II.A and except with respect to Administrative Claims that are
 Professional Fee Claims, requests for payment of Allowed Administrative Claims must be Filed and served on the
 Reorganized Debtors pursuant to the procedures specified in the Confirmation Order and the notice of entry of the
 Confirmation Order no later than the Administrative Claims Bar Date; provided, however that the Administrative
 Claims Bar Date does not apply to Professional Fee Claims or Administrative Claims arising in the ordinary course
 of business. For the avoidance of doubt, the following Holders of Administrative Claims are not required to File and
 serve on the Reorganized Debtors requests for payment of Allowed Administrative Claims: (a) Holders of
 Administrative Claims arising under section 503(b)(9) of the Bankruptcy Code timely filed in accordance with the
 Claims Bar Date Order; (b) Administrative Claims paid in full in Cash during the Chapter 11 Cases; and (c) Holders
 of Administrative Claims expressly exempted from compliance with the Claims Bar Date Order.




                                                            17
18-13374-mew          Doc 303       Filed 01/16/19 Entered 01/16/19 00:10:05                     Main Document
                                                 Pg 22 of 64


          Notwithstanding the foregoing, requests for payment of fees and expenses of professionals compensated
 pursuant to the DIP Financing Orders are not required to File and serve such requests other than in compliance with
 the procedures set forth in the DIP Financing Orders.

      HOLDERS OF ADMINISTRATIVE CLAIMS THAT ARE REQUIRED TO, BUT DO NOT, FILE
 AND SERVE A REQUEST FOR PAYMENT OF SUCH ADMINISTRATIVE CLAIMS BY THE
 ADMINISTRATIVE CLAIMS BAR DATE SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED
 FROM ASSERTING SUCH ADMINISTRATIVE CLAIMS AGAINST THE DEBTORS, THE
 REORGANIZED DEBTORS, OR THEIR RESPECTIVE PROPERTY AND ASSETS AND SUCH
 ADMINISTRATIVE CLAIMS SHALL BE DEEMED DISCHARGED AS OF THE EFFECTIVE DATE.

 B.       Professional Fee Claims

          1.       Final Fee Applications

          All final requests for payment of Professional Fee Claims must be Filed with the Bankruptcy Court no later
 than the first Business Day that is forty-five (45) days after the Effective Date unless otherwise ordered by the
 Bankruptcy Court.

          2.       Professional Fee Claims Estimate

           Professionals shall estimate in good faith their unpaid Professional Fee Claims and other unpaid fees and
 unreimbursed expenses incurred in rendering services to the Debtors or the Committee, as applicable, before and as
 of the Effective Date and shall deliver such good faith estimate to the Debtors and Mercuria no later than five (5)
 Business Days prior to the Effective Date; provided, however, that such estimate shall not be deemed to limit the
 amount of the fees and expenses that are the subject of the Professional’s final request for payment of Filed
 Professional Fee Claims. If a Professional does not provide an estimate, the Debtors, in consultation with Mercuria,
 shall estimate in good faith the unpaid and unbilled fees and expenses of such Professional.

          3.       Professional Fee Escrow Account

           If the Professional Fee Claims Estimate is greater than zero, as soon as reasonably practicable after the
 Confirmation Date and no later than the Effective Date, the Debtors shall establish and fund the Professional Fee
 Escrow with Cash equal to the Professional Fee Claims Estimate, and no Liens, Claims, or interests shall encumber
 the Professional Fee Escrow in any way (whether on account of the Exit Financing or otherwise). The Professional
 Fee Escrow (including funds held in the Professional Fee Escrow) (a) shall not be and shall not be deemed
 property of the Debtors or the Reorganized Debtors and (b) shall be held in trust for the Professionals; provided,
 that funds remaining in the Professional Fee Escrow after all Allowed Professional Fee Claims have been
 irrevocably paid in full shall revert to the Reorganized Debtors; provided, further, that amounts held in the
 Professional Fee Escrow Accounts that exceed the aggregate outstanding unpaid amount requested in such
 Professionals’ Final Fee Applications shall be released to the Reorganized Debtors from the Professional Fee Escrow
 at the earliest possible time. Allowed Professional Fee Claims shall be paid in Cash to such Professionals from funds
 held in the Professional Fee Escrow when such Claims are Allowed by an order of the Bankruptcy Court; provided,
 that the Debtors’ and Reorganized Debtors’ obligations with respect to Professional Fee Claims shall not be limited
 nor deemed limited in any way to the balance of funds held in the Professional Fee Escrow, as such amounts are
 solely estimates.

          If the amount in the Professional Fee Escrow is insufficient to fund payment in full of all Allowed
 Professional Fee Claims owing to Professionals, the deficiency shall be promptly funded by the Debtors or the
 Reorganized Debtors, as applicable, to the Professional Fee Escrow without any further action or order of the
 Bankruptcy Court.




                                                          18
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 23 of 64


          4.       Post-Effective Date Fees and Expenses

          Except as otherwise specifically provided in the Plan, on and after the Effective Date, the Reorganized
 Debtors, as applicable, shall, in the ordinary course of business and without any further notice to or action, order, or
 approval of the Bankruptcy Court, pay in Cash the reasonable legal, professional, or other fees and expenses related
 to implementation of the Plan and Consummation incurred by the Debtors and the Reorganized Debtors, subject to
 the terms of the Plan. Upon the Effective Date, any requirement that Professionals comply with sections 327 through
 331, 363, and 1103 of the Bankruptcy Code in seeking retention for services rendered after such date shall terminate,
 and the Reorganized Debtors or the Litigation Trust as applicable, may employ any Professional in the ordinary course
 of business without any further notice to or action, order, or approval of the Bankruptcy Court.

 C.       Committee Members’ Fees and Expenses

          On or before the Effective Date, the Debtors or Reorganized Debtors shall pay in full the reasonable and
 documented fees and expenses of the Committee Members (including the reasonable and documented fees and
 expenses of counsel for Committee Members). The Committee Members shall deliver an invoice to the Debtors and
 Mercuria no less than two (2) Business Days prior to the Effective Date, provided, that the Debtors’ and Reorganized
 Debtors’ obligations to pay in full the reasonable and documented fees and expenses of the Committee Members shall
 not be limited nor deemed limited in any way by the delivery of such invoice.

 D.       Priority Tax Claims

           Except to the extent that a Holder of an Allowed Priority Tax Claim and the applicable Debtor, with the
 reasonable consent of Mercuria, or Reorganized Debtor agree to a less favorable treatment, in full and final
 satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim, each Holder
 of such Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in section 1129(a)(9)(C) of
 the Bankruptcy Code and, for the avoidance of doubt, holders of Allowed Priority Tax Claims will receive interest on
 such Allowed Priority Tax Claims after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
 Bankruptcy Code.

 E.       Payment of U.S. Trustee Statutory Fees

          All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid for each quarter (including any fraction thereof)
 until the Chapter 11 Cases are converted, dismissed, or closed, whichever occurs first, by the Debtors or the
 Reorganized Debtors, as applicable.

 F.       DIP Credit Facility Claims

           To the extent not fully satisfied prior to the Effective Date in accordance with the terms of the DIP Financing
 Orders, all DIP Credit Facility Claims shall be deemed Allowed as of the Effective Date in an amount not less than
 (1) the principal amount outstanding under the DIP Credit Agreements on such date, (2) all accrued and unpaid interest
 thereon to the date of payment, and (3) all accrued and unpaid fees, expenses and noncontingent indemnification
 obligations, in each case as and to the extent payable under the DIP Credit Agreements and the DIP Financing Orders.
 In full and final satisfaction, settlement, release, and discharge of, and in exchange for each Allowed DIP Credit
 Facility Claim, Mercuria (or its designated affiliate(s)) shall receive one hundred percent (100%) of the Reorganized
 Aegean Equity Interests and may elect, in consultation with the Debtors, to otherwise satisfy, reinstate, or roll into the
 Exit Financing (if any), any portion of such DIP Credit Facility Claims to achieve a tax efficient structure; provided,
 that any such election shall be limited by satisfaction of the requirements for confirmation under section 1129 of the
 Bankruptcy Code, including sections 1129(a)(11) and 1129(b) of the Bankruptcy Code, as applicable. For the
 avoidance of doubt, all fees, costs, and expenses required to be paid under the terms of the DIP Facilities and the DIP
 Credit Facility Documents, including the fees of Mercuria, the DIP Agents, and the DIP Lenders, and the fees and
 expenses of counsel for each of Mercuria, the DIP Agents, and the DIP Lenders, shall be paid in Cash. For the
 avoidance of doubt, in accordance with the applicable DIP Financing Orders, all parties’ rights, if any, to challenge or
 object to, among other things, the roll up of the Prepetition Secured Credit Facilities shall be irrevocably extinguished,
 released, and discharged upon the occurrence of the Effective Date.



                                                            19
18-13374-mew           Doc 303          Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                     Pg 24 of 64




                     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 A.         Summary of Classification

           Claims and Interests, except for Administrative Claims, DIP Credit Facility Claims, Professional Fee Claims,
 and Priority Tax Claims, are classified in the Classes set forth in this Article III. A Claim or Interest is classified in a
 particular Class only to the extent that the Claim or Interest qualifies within the description of that Class and is
 classified in other Classes to the extent that any portion of the Claim or Interest qualifies within the description of
 such other Classes. A Claim or Interest also is classified in a particular Class for the purpose of receiving distributions
 pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that Class and has not been paid,
 released, or otherwise satisfied prior to the Effective Date. The Debtors may, in consultation with Mercuria and the
 Committee, combine Classes of equal priority and/or separately re-classify Claims in a particular Class into a different
 Class and deem such different Class(es) to have accepted or rejected the Plan, as applicable, in order to pursue
 Confirmation pursuant to section 1129(b) of the Bankruptcy Code, and the description of the Classes below is
 expressly subject to such rights.

           The classification of Claims and Interests against each Debtor pursuant to the Plan is as set forth below. The
 Plan shall apply as a separate Plan for each of the Debtors, and the classification of Claims and Interests set forth
 herein shall apply separately to each of the Debtors. All of the potential Classes for the Debtors are set forth herein.
 Certain of the Debtors may not have Holders of Claims or Interests in a particular Class or Classes, and such Claims
 shall be treated as set forth in Article III.E.

            1.      Class Identification

            The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as
 follows:


      Class              Claim / Interest                      Status                           Voting Rights


                                                                                             Not Entitled to Vote
         1             Other Secured Claims                 Unimpaired
                                                                                            (Presumed to Accept)

                                                                                             Not Entitled to Vote
         2             Other Priority Claims                Unimpaired
                                                                                            (Presumed to Accept)

                        Secured Term Loan                                                    Not Entitled to Vote
         3                                                  Unimpaired
                              Claims                                                        (Presumed to Accept)


        4A           Aegean Unsecured Claims                 Impaired                          Entitled to Vote


                    General Unsecured Claims                                                 Not Entitled to Vote
        4B                                                  Unimpaired
                    against All Other Debtors                                               (Presumed to Accept)
                                                                                            Not Entitled to Vote
         5             Intercompany Claims            Unimpaired / Impaired           (Presumed to Accept / Deemed to
                                                                                                  Reject)
                                                                                            Not Entitled to Vote
         6            Intercompany Interests          Unimpaired / Impaired           (Presumed to Accept / Deemed to
                                                                                                  Reject)




                                                             20
18-13374-mew            Doc 303       Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 25 of 64



      Class               Claim / Interest                    Status                          Voting Rights


        7               Section 510(b) Claims                Impaired                        Entitled to Vote


        8                Interests in Aegean                 Impaired                        Entitled to Vote


 B.       Treatment of Claims and Interests

           Except to the extent that the Debtors and a Holder of an Allowed Claim or Allowed Interest, as applicable,
 agree to less favorable treatment, each such Holder shall receive under the Plan the treatment described below in full
 and final satisfaction, settlement, release, and discharge of, and in exchange for, such Holder’s Allowed Claim or
 Allowed Interest. Unless otherwise indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable,
 shall receive such treatment on the Effective Date or as soon as reasonably practicable thereafter.

          1.       Class 1 – Other Secured Claims

                   a.         Classification: Class 1 consists of Other Secured Claims.

                   b.         Treatment: In full and final satisfaction, compromise, settlement, release, and discharge of
                              and in exchange for such Allowed Other Secured Claim, each such Holder shall receive,
                              as determined by the Debtors but subject in each case to Mercuria’s reasonable consent, or
                              the Reorganized Debtors, as applicable, either:

                              (i)      payment in full in Cash by the Reorganized Debtors on the later of the Effective
                                       Date or in the ordinary course;

                              (ii)     Reinstatement of such Claim;

                              (iii)    delivery of collateral securing any such Claim and payment of any interest
                                       required under section 506(b) of the Bankruptcy Code; or

                              (iv)     such other treatment rendering such Claim Unimpaired.

                   c.         Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Allowed Other Secured
                              Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                              the Bankruptcy Code. Holders of Allowed Other Secured Claims are not entitled to vote
                              to accept or reject the Plan.

          2.       Class 2 – Other Priority Claims

                   a.         Classification: Class 2 consists of Other Priority Claims.

                   b.         Treatment: In full and final satisfaction, compromise, settlement, release, and discharge of
                              and in exchange for such Allowed Other Priority Claim, each such Holder shall receive
                              payment in full in Cash by the Reorganized Debtors on the later of the Effective Date or in
                              the ordinary course.

                   c.         Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Allowed Other Priority
                              Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
                              the Bankruptcy Code. Holders of Allowed Other Priority Claims are not entitled to vote
                              to accept or reject the Plan.



                                                            21
18-13374-mew        Doc 303    Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                            Pg 26 of 64


      3.       Class 3 – Secured Term Loan Claims

               a.      Classification: Class 3 consists of all Secured Term Loan Claims.

               b.      Treatment: In full and final satisfaction, compromise, settlement, release, and discharge of
                       and in exchange for such Allowed Secured Term Loan Claim, each such Holder shall
                       receive, in each case without duplication and as determined by the Debtors and Mercuria,
                       or the Reorganized Debtors, as applicable, either:

                       (i)      payment in full in Cash by the Reorganized Debtors on the later of the Effective
                                Date or in the ordinary course;

                       (ii)     Reinstatement of such Claim;

                       (iii)    delivery of collateral securing any such Claim and payment of any interest
                                required under section 506(b) of the Bankruptcy Code; or

                       (iv)     such other treatment rendering such Claim Unimpaired.

               c.      Voting: Class 3 is Unimpaired under the Plan. Each Holder of an Allowed Secured Term
                       Loan Claim is conclusively presumed to have accepted the Plan pursuant to section 1126(f)
                       of the Bankruptcy Code. Holders of Allowed Secured Term Loan Claims are not entitled
                       to vote to accept or reject the Plan.

      4.       Class 4A – Aegean Unsecured Claims

               a.      Classification: Class 4A consists of all Aegean Unsecured Claims.

               b.      Treatment: In full and final satisfaction, settlement, release, and discharge of and in
                       exchange for such Allowed Aegean Unsecured Claim, each such Holder shall receive its
                       Pro Rata share of:

                       (i)      the Aegean Unsecured Claims Cash Pool; and

                       (ii)     the Class A Litigation Trust Units.

               c.      Voting: Class 4A is Impaired under the Plan. Each Holder of an Allowed Class 4A Aegean
                       Unsecured Claim is entitled to vote to accept or reject the Plan.

               d.      Allowance: The Unsecured 4.00% Notes Claims shall be Allowed in the aggregate
                       principal amount of $[94,550,000.00, plus accrued and unpaid interest,] as of the Petition
                       Date. The Unsecured 4.25% Notes Claims shall be Allowed in the aggregate principal
                       amount of $[172,500,000.00, plus accrued and unpaid interest,] as of the Petition Date.
                       The Claims of AmEx shall be Allowed in the amount of $22,466,292.32.

      5.       Class 4B – General Unsecured Claims against All Debtors Other Than Aegean

               a.      Classification: Class 4B consists of all General Unsecured Claims other than Aegean
                       Unsecured Claims.

               b.      Treatment: In full and final satisfaction, settlement, release, and discharge of and in
                       exchange for such Allowed General Unsecured Claim, each such Holder shall receive:

                       (i)      payment in full in Cash by the Reorganized Debtors on the later of the Effective
                                Date or in the ordinary course; or



                                                     22
18-13374-mew        Doc 303     Filed 01/16/19 Entered 01/16/19 00:10:05                      Main Document
                                             Pg 27 of 64


                       (ii)     such other treatment as agreed to by the applicable Debtor but subject in each case
                                to Mercuria’s reasonable consent, or the applicable Reorganized Debtor rendering
                                such Claim Unimpaired.

               c.      Voting: Class 4B is Unimpaired under the Plan. Each Holder of an Allowed Class 4B
                       General Unsecured Claim is conclusively presumed to have accepted the Plan pursuant to
                       section 1126(f) of the Bankruptcy Code. Holders of Allowed Class 4B General Unsecured
                       Claims are not entitled to vote to accept or reject the Plan.

      6.       Class 5 – Intercompany Claims

               a.      Classification: Class 5 consists of all Intercompany Claims.

               b.      Treatment: Intercompany Claims shall be, as determined by the Debtors and Mercuria, or
                       the Reorganized Debtors, as applicable, either Reinstated or canceled and released
                       (including by way of capital contribution) without any distribution on account of such
                       Claims.

               c.      Voting: Class 5 is either Unimpaired, in which case the Holders of Intercompany Claims
                       are presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                       Code, or Impaired and not receiving any distribution under the Plan, in which case the
                       Holders of Intercompany Claims are deemed to have rejected the Plan pursuant to
                       section 1126(g) of the Bankruptcy Code. Holders of Intercompany Claims are not entitled
                       to vote to accept or reject the Plan.

      7.       Class 6 – Intercompany Interests

               a.      Classification: Class 6 consists of all Intercompany Interests.

               b.      Treatment: Intercompany Interests shall be, as determined by the Debtors and Mercuria,
                       or the Reorganized Debtors, as applicable, either Reinstated or canceled and released
                       without any distribution on account of such Interests.

               c.      Voting: Class 6 is either Unimpaired, in which case the Holders of Intercompany Interests
                       are presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
                       Code, or Impaired and not receiving any distribution under the Plan, in which case the
                       Holders of Intercompany Interests are deemed to have rejected the Plan pursuant to
                       section 1126(g) of the Bankruptcy Code. Holders of Intercompany Interests are not
                       entitled to vote to accept or reject the Plan.

      8.       Class 7 – Section 510(b) Claims

               a.      Classification: Class 7 consists of all Section 510(b) Claims.

               b.      Allowance: Notwithstanding anything to the contrary herein, a Class 7 Claim, if any such
                       Claim exists, may only become Allowed by Final Order of the Bankruptcy Court.

               c.      Treatment: In full and final satisfaction, settlement, release, and discharge of and in
                       exchange for each Allowed Section 510(b) Claim, each such Holder shall receive its Pro
                       Rata share of Class B Litigation Trust Units; provided, that for purposes of receiving the
                       treatment provided herein, each Holder shall be treated as if such Holder held a number of
                       Allowed Class 8 Aegean Interests equal in value (determined based on the Aegean Interest
                       Distribution Value) to the amount of its Allowed Section 510(b) Claim.




                                                     23
18-13374-mew            Doc 303      Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 28 of 64


                   d.       Voting: Holders of Section 510(b) Claims are Impaired under the Plan. Holders of
                            Section 510(b) Claims are entitled to vote to accept or reject the Plan.

          9.       Class 8 – Aegean Interests

                   a.       Classification: Class 8 consists of all Aegean Interests.

                   b.       Treatment: In full and final satisfaction, settlement, release, and discharge of and in
                            exchange for each Allowed Aegean Interest, each such Holder shall receive its Pro Rata
                            share of Class B Litigation Trust Units.

                   c.       Voting: Holders of Aegean Interests are Impaired under the Plan. Holders of Aegean
                            Interests are entitled to vote to accept or reject the Plan.

 C.       Special Provision Governing Unimpaired Claims

          Except as otherwise specifically provided in the Plan, nothing herein shall be deemed to affect, diminish, or
 impair the Debtors’ or the Reorganized Debtors’ rights and defenses, both legal and equitable, with respect to any
 Reinstated Claim or Unimpaired Claim, including legal and equitable defenses to setoffs or recoupment against
 Reinstated Claims or Unimpaired Claims; and, except as otherwise specifically provided in the Plan, nothing herein
 shall be deemed to be a waiver or relinquishment of any claim, Cause of Action, right of setoff, or other legal or
 equitable defense which the Debtors had immediately prior to the Petition Date, against or with respect to any Claim
 that is Unimpaired by the Plan. Except as otherwise specifically provided in the Plan, the Reorganized Debtors shall
 have, retain, reserve, and be entitled to assert all such claims, Causes of Action, rights of setoff, and other legal or
 equitable defenses which the Debtors had immediately prior to the Petition Date fully as if the Chapter 11 Cases had
 not been commenced, and all of the Reorganized Debtors’ legal and equitable rights with respect to any
 Reinstated Claim or Claim that is Unimpaired by this Plan may be asserted after the Confirmation Date and the
 Effective Date to the same extent as if the Chapter 11 Cases had not been commenced.

 D.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
 of the Plan by an Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
 section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or Interests. Subject to the
 Restructuring Support Agreement (including section 3(b) thereof), the Debtors reserve the right to modify the Plan to
 the extent, if any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification,
 including by modifying the treatment applicable to a Class of Claims or Interests and/or separately reclassifying
 Claims in a particular Class into a different Class and deeming such different Class(es) to have accepted or rejected
 the Plan, as applicable.

 E.       Elimination of Vacant Classes

         Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
 Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be
 deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
 acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 F.       Voting Classes; Presumed Acceptance by Non-Voting Classes

          If a Class contains Claims eligible to vote and no Holders of Claims eligible to vote in such Class vote to
 accept or reject the Plan, the Plan shall be presumed to have been accepted by the Holders of such Claims in such
 Class.




                                                           24
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 29 of 64


 G.       Intercompany Interests

           For the avoidance of doubt, to the extent Reinstated under the Plan, distributions on account of Intercompany
 Interests are not being received by Holders of such Intercompany Interests on account of their Intercompany Interests
 but for the purposes of administrative convenience and due to the importance of maintaining the corporate structure,
 for the ultimate benefit of the Holders of Reorganized Aegean Equity Interests, and in exchange for the Debtors’ and
 Reorganized Debtors’ agreement under the Plan to make certain distributions to the Holders of Allowed Claims.

 H.       Subordinated Claims

           The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
 distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
 Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
 thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
 or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Reorganized Debtors reserve the right to re-classify
 any Allowed Claim or Allowed Interest in accordance with any contractual, legal, or equitable subordination relating
 thereto; provided, however, the reclassification of any Class 4A Aegean Unsecured Claim shall be reasonably
 determined by the Reorganized Debtors and the Litigation Trustee.



                                MEANS FOR IMPLEMENTATION OF THE PLAN

 A.       General Settlement of Claims and Interests

           Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the
 classification, distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the
 provisions of the Plan shall constitute a good faith compromise and settlement of all Claims and Interests and
 controversies resolved pursuant to the Plan, including resolution of intercompany liabilities, allocation of value among
 the Debtors, and treatment of Holders of General Unsecured Claims against each of the Debtors. The entry of the
 Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or settlement of all such
 Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that such compromise or settlement
 is in the best interests of the Debtors, their Estates, and Holders of Claims and Interests and is fair, equitable, and is
 within the range of reasonableness. Subject to Article VII, all distributions made to Holders of Allowed Claims and
 Interests in any Class are intended to be and shall be final.

 B.       Sources of Consideration for Plan Distributions

           The Reorganized Debtors shall fund distributions under the Plan with (1) Cash on hand, proceeds of the DIP
 Facilities, and/or Cash funded by Mercuria; (2) the issuance and distribution of Reorganized Aegean Equity Interests
 and Litigation Trust Interests; and (3) proceeds from the Exit Facility (if any).

 C.       Issuance and Distribution of Reorganized Aegean Equity Interests

          On the Effective Date, Mercuria shall be issued one hundred percent (100%) of the Reorganized Aegean
 Equity Interests, in exchange for its DIP Credit Facility Claims as and to the extent set forth herein. The issuance of
 the Reorganized Aegean Equity Interests shall be authorized without the need for any further corporate action and
 without any further action by the Holders of Claims or Interests. All of the shares or units of Reorganized Aegean
 Equity Interests issued pursuant to the Plan shall be duly authorized, validly issued, fully paid, and non-assessable.
 Each distribution and issuance of the Reorganized Aegean Equity Interests under the Plan shall be governed by the
 terms and conditions set forth in the Plan applicable to such distribution or issuance and by the terms and conditions




                                                            25
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 30 of 64


 of the instruments evidencing or relating to such distribution or issuance, which terms and conditions shall bind each
 Entity receiving such distribution or issuance.

          On the Effective Date, Reorganized Aegean and each of the other Reorganized Debtors shall be private
 companies. As such, upon the Effective Date, (1) the Reorganized Aegean Equity Interests shall not be registered
 under the Securities Act, and shall not be listed for public trading on any securities exchange, and (2) none of the
 Reorganized Debtors will be a reporting company under the Securities Exchange Act. Reorganized Aegean and any
 of the Reorganized Debtors shall take all necessary action concurrent with or immediately after the Effective Date to
 suspend any requirement to (x) be a reporting company under the Securities Exchange Act and (y) file reports with
 the Securities and Exchange Commission or any other entity or party. In order to prevent the Reorganized Debtors
 from becoming subject to the reporting requirements of the Securities Exchange Act, except in connection with a
 public offering, the Reorganized Aegean Organizational Documents may impose certain trading restrictions, and the
 Reorganized Aegean Equity Interests shall be subject to certain transfer and other restrictions pursuant to the
 Reorganized Aegean Organizational Documents.

 D.       Exit Facilities

          Reorganized Aegean and one or more Reorganized Debtors may enter into Exit Financing on the Effective
 Date, as reasonably determined by the Debtors and Mercuria, on terms set forth in the Exit Facilities Documents. To
 the extent applicable, the Exit Facilities Documents shall be included in the Plan Supplement.

           On the Effective Date, the Exit Facilities Documents (if any) shall constitute legal, valid, binding, and
 authorized obligations of the Reorganized Debtors, enforceable in accordance with their terms. The financial
 accommodations to be extended pursuant to the Exit Facilities Documents are being extended, and shall be deemed to
 have been extended, in good faith, for legitimate business purposes, are reasonable, shall not be subject to avoidance,
 recharacterization, or subordination (including equitable subordination) for any purposes whatsoever, and shall not
 constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or
 any other applicable non-bankruptcy law. On the Effective Date, all of the Liens and security interests to be granted
 in accordance with the Exit Facilities Documents (if any) (1) shall be deemed to be granted, (2) shall be legal, binding,
 and enforceable Liens on, and security interests in, the collateral granted thereunder in accordance with the terms of
 the Exit Facilities Documents, (3) shall be deemed automatically perfected on the Effective Date (without any further
 action being required by the Debtors, the Reorganized Debtors, the applicable agent or any lender), having the priority
 set forth in the Exit Facilities Documents and subject only to such Liens and security interests as may be permitted
 under the Exit Facilities Documents, and (4) shall not be subject to avoidance, recharacterization, or subordination
 (including equitable subordination) for any purposes whatsoever and shall not constitute preferential transfers,
 fraudulent conveyances, or other voidable transfers under the Bankruptcy Code or any applicable non-bankruptcy law.
 The Reorganized Debtors and the Entities granted such Liens and security interests are authorized to make all filings
 and recordings, and to obtain all governmental approvals and consents necessary to establish and perfect such Liens
 and security interests under the provisions of the applicable state, provincial, federal, or other law (whether domestic
 or foreign) that would be applicable in the absence of the Plan and the Confirmation Order (it being understood that
 perfection shall occur automatically by virtue of the entry of the Confirmation Order, and any such filings, recordings,
 approvals, and consents shall not be required), and will thereafter cooperate to make all other filings and recordings
 that otherwise would be necessary under applicable law to give notice of such Liens and security interests to third
 parties.

 E.       Aegean Unsecured Claims Cash Pool

           On or prior to the Effective Date, the Aegean Unsecured Claims Cash Pool shall be funded with Cash on
 hand and/or provided by Mercuria, a portion of which Cash may be deposited into a segregated account in connection
 with a Disputed Claims Reserve maintained by the Litigation Trustee as provided herein. On the Effective Date, such
 portion of the Aegean Unsecured Claims Cash Pool that is not segregated into the Disputed Claims Reserves shall be
 distributed Pro Rata by the Debtors or Reorganized Debtors to Holders of Allowed Aegean Unsecured Claims. After
 the Effective Date, the Litigation Trustee shall be responsible for reconciling Disputed Class 4A Aegean Unsecured
 Claims and distributing any funds in the Disputed Claims Reserve as Disputed Class 4A Aegean Unsecured Claims
 are compromised, settled, allowed, or disallowed.



                                                            26
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 31 of 64


 F.       Corporate Existence

           Except as otherwise provided in the Plan (including with respect to any Restructuring Transaction undertaken
 pursuant to the Plan) or as otherwise set forth in the Description of Restructuring Transactions, the Reorganized
 Aegean Organizational Documents, or any agreement, instrument, or other document incorporated in the Plan or the
 Plan Supplement, on and after the Effective Date, each Debtor shall continue to exist as a Reorganized Debtor and as
 a separate corporation, limited liability company, partnership, or other form of entity, as the case may be, with all the
 powers of a corporation, limited liability company, partnership, or other form of entity, as the case may be, pursuant
 to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the
 respective certificate of incorporation and bylaws (or other analogous formation documents) in effect before the
 Effective Date, except to the extent such certificate of incorporation and bylaws (or other analogous formation
 documents) are amended by the Plan or otherwise, and to the extent such documents are amended, such documents
 are deemed to be amended pursuant to the Plan and require no further action or approval (other than any requisite
 filings required under applicable state, provincial, or federal law) provided such modifications shall be implemented
 in accordance with the terms of the Restructuring Support Agreement or otherwise be in form and substance acceptable
 to Mercuria.

 G.       Vesting of Assets in the Reorganized Debtors

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
 the Plan or the Plan Supplement, on the Effective Date, all property in each Estate, all Non-Litigation Trust Causes of
 Action, all Executory Contracts and Unexpired Leases assumed by any of the Debtors, and any property acquired by
 any of the Debtors, including Interests held by the Debtors in Non-Debtor Subsidiaries, pursuant to the Plan shall vest
 in each respective Reorganized Debtor, free and clear of all Liens, claims, charges, or other encumbrances unless
 expressly provided otherwise by the Plan or Confirmation Order. On and after the Effective Date, except as otherwise
 provided in the Plan, including with respect to the waiver of certain Avoidance Actions, each Reorganized Debtor
 may operate its business and may use, acquire, or dispose of property, and compromise or settle any Claims, Interests,
 or Causes of Action without supervision or approval by the Bankruptcy Court and free of any restrictions of the
 Bankruptcy Code or Bankruptcy Rules.

 H.       Cancellation of Instruments, Certificates, Existing Securities, and Other Documents

           Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated
 herein, on the Effective Date, all notes, instruments, certificates, equity security, share, bond, indenture, purchase
 right, option, warrant, or other documents evidencing or creating any indebtedness or obligation of or ownership
 interest in the Debtors giving rise to any Claim or Interest, including the obligations of the Debtors under the DIP
 Facility Documents, Prepetition Secured Credit Documents, and the Unsecured Notes Indentures, shall be terminated
 and cancelled and the obligations of the Debtors thereunder or in any way related thereto shall be deemed satisfied in
 full and discharged; provided, however, that (a) the DIP Credit Facility Documents and all related agreements,
 documents and instruments executed by the Debtors, Mercuria, the DIP Agents, or the DIP Lenders shall continue in
 effect solely with respect to any obligations thereunder governing the relationships between any or all of the Debtors,
 Mercuria, the DIP Agents and the DIP Lenders that may survive termination or maturity of the DIP Facilities in
 accordance with the terms thereof (including but not limited to those provisions relating to the DIP Agents’ and DIP
 Lenders’ rights to expense reimbursement, indemnification and similar amounts); and (b) the Prepetition Secured
 Credit Facility Documents and all related agreements, documents and instruments executed by the Debtors, Mercuria,
 the Prepetition Secured Credit Facility Agents or the Prepetition Secured Credit Facility Lenders shall continue in
 effect solely with respect to any obligations thereunder governing the relationships between any or all of the Debtors,
 Mercuria, the Prepetition Secured Credit Facility Agents and the Prepetition Secured Credit Facility Lenders that may
 survive termination or maturity of the Prepetition Secured Credit Agreements in accordance with the terms thereof
 (including but not limited to those provisions relating to the Prepetition Secured Credit Facility Agents’ and Prepetition
 Secured Credit Facility Lenders’ rights to expense reimbursement, indemnification and similar amounts). On the
 Effective Date, each Holder of a certificate or instrument evidencing a Claim that is discharged by the Plan shall be
 deemed to have surrendered such certificate or instrument in accordance with the applicable indenture or agreement
 that governs the rights of such Holder of such Claim. Such surrendered certificate or instrument shall be deemed
 cancelled as set forth herein. Notwithstanding the foregoing or anything to contrary in the Plan or Confirmation Order,
 the Unsecured Notes Indentures shall remain in effect for the purposes of (a) enabling Holders of Allowed Unsecured


                                                            27
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 32 of 64


 Notes Claims to receive distributions under the Plan as provided herein and (b) allowing and preserving the rights of
 the Unsecured Notes Indenture Trustees to (i) make distributions to Holders of Unsecured Notes Claims pursuant to
 this Plan, (ii) maintain and exercise their respective charging liens against any such distributions, (iii) seek
 compensation and reimbursement for any reasonable and documented fees and expenses incurred in making such
 distributions, (iv) allow and preserve the rights of the Unsecured Notes Indenture Trustees to maintain and enforce
 (A) any right to indemnification, expense reimbursement, contribution, or subrogation or any other claim, entitlement,
 or protection that the Unsecured Notes Indenture Trustees may have under the applicable Unsecured Notes Indenture
 against any Person or Entity other than the Reorganized Debtors, and (B) any exculpations of the Unsecured Notes
 Indenture Trustees under the applicable Unsecured Notes Indenture, (v) exercise their rights and obligations relating
 to the interests of their holders pursuant to the applicable Unsecured Notes Indentures, and (vi) appear and be heard
 in these Chapter 11 Cases or in any proceeding in the Bankruptcy Court or any other court. For the avoidance of
 doubt, none of the Debtors, the Reorganized Debtors, nor Mercuria shall have any liability or funding obligations
 whatsoever for any of the foregoing costs, expenses, or liabilities incurred by the Unsecured Notes Indenture Trustees
 after the Effective Date.

           On the Effective Date, all duties and responsibilities of the Unsecured Notes Indenture Trustees under the
 applicable Unsecured Notes Indenture shall be fully discharged unless otherwise specifically set forth in or provided
 for under the Plan or the Confirmation Order. For the avoidance of doubt, the Unsecured Notes Indenture Trustees
 shall have no duties to the holders of Unsecured Notes under the Unsecured Notes Indentures following the Effective
 Date other than to distribute amounts actually received by the Unsecured Notes Indenture Trustees from the Debtors
 or the Litigation Trustee in accordance with the Plan and each respective Unsecured Notes Indenture, subject to the
 right of the Unsecured Notes Indenture Trustees to exercise their respective charging liens against any such
 distribution, including for purposes of payment of the Unsecured Notes Indenture Trustees Fees and Expenses. The
 Unsecured Notes Indenture Trustees are authorized but not required to assist the Litigation Trustee in the distribution
 of Litigation Trust Interests and/or cash distributions made by the Litigation Trustee upon any such terms as each
 Unsecured Notes Indenture Trustee and the Litigation Trustee may agree to from time to time.

 I.       Corporate Action

           Upon the Effective Date, or as soon thereafter as is reasonably practicable, all actions contemplated by the
 Plan or as set forth in the Description of Restructuring Transactions, shall be deemed authorized and approved by the
 Bankruptcy Court in all respects, including, as applicable: (1) the issuance of the Reorganized Aegean Equity Interests
 and Litigation Trust Interests; (2) the selection of the directors and officers for Reorganized Aegean and the other
 Reorganized Debtors; (3) [Reserved]; (4) implementation of the Restructuring Transactions; (5) funding and
 distribution of the Aegean Unsecured Claims Cash Pool; (6) the creation of the Litigation Trust; (7) the funding and
 disbursement of the Litigation Trust Loan; (8) the selection of the Litigation Trustee; (9) the selection of the Litigation
 Trust Advisory Board; and (10) all other actions contemplated by the Plan (whether to occur before, on, or after the
 Effective Date). All matters provided for in the Plan involving the corporate structure of Reorganized Aegean and the
 other Reorganized Debtors, and any corporate action required by the Debtors, Reorganized Aegean, or the other
 Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
 requirement of further action by the security holders, directors, or officers of the Debtors, Reorganized Aegean, or the
 other Reorganized Debtors as of the Effective Date. On or before the Effective Date, as applicable, the appropriate
 officers of the Debtors, Reorganized Aegean, or the Reorganized Debtors shall be authorized to issue, execute, and
 deliver the agreements, documents, securities, and instruments contemplated by the Plan (or necessary or desirable to
 effect the transactions contemplated by the Plan), in the name of and on behalf of Reorganized Aegean and the other
 Reorganized Debtors, to the extent not previously authorized by the Bankruptcy Court. The authorizations and
 approvals contemplated herein shall be effective notwithstanding any requirements under non-bankruptcy law.

 J.       Restructuring Transactions

          Following the Confirmation Date or as soon as reasonably practicable thereafter, the Debtors may take all
 actions as may be necessary or appropriate as reasonably determined by the Debtors and Mercuria, prior to the
 Effective Date and thereafter the Reorganized Debtors, to effectuate any transaction described in, approved by,
 contemplated by, or necessary to effectuate or in furtherance of implementing the Plan (the “Restructuring
 Transactions”). The Restructuring Transactions may include one or more of the following: (1) the execution and
 delivery of appropriate agreements or other documents of merger, amalgamation, consolidation, restructuring,


                                                             28
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 33 of 64


 conversion, disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation containing
 terms that are consistent with the terms of the Plan; (2) the execution and delivery of appropriate instruments of
 transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms
 consistent with the terms of the Plan; (3) the filing of appropriate certificates or articles of incorporation,
 reincorporation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant
 to applicable state or other law; and (4) all other actions as reasonably determined by the Debtors and Mercuria to be
 necessary, including making filings or recordings that may be required by applicable law in connection with the Plan;
 provided that, the Restructuring Transactions shall not materially and adversely impact any Litigation Claim[;
 provided further, that the foregoing proviso shall not modify any rights of the Debtors and the Reorganized Debtors
 to modify their organizational documents to eliminate any indemnification obligations of any former officer or director
 not serving in such capacity on the Petition Date but solely to the extent such modification has no adverse impact on
 the ability of the Litigation Trust to obtain recovery from the proceeds of the D&O Insurance Policies in connection
 with the Litigation Claims]. 2 To the extent known, any such Restructuring Transactions may be summarized in the
 Description of Restructuring Transactions, and in all cases, such transactions shall be subject to the terms and
 conditions of this Plan as reasonably determined by the Debtors and Mercuria. The Confirmation Order shall and
 shall be deemed to, pursuant to sections 1123 and 363 of the Bankruptcy Code, authorize, among other things, all
 actions as may be necessary or appropriate to effect any transaction described in, approved by, contemplated by, or
 necessary to effectuate the Plan, including the Restructuring Transactions.

 K.       Reorganized Aegean Organizational Documents

           To the extent required under the Plan or applicable non-bankruptcy law, on the Effective Date, the
 Reorganized Debtors will file such Reorganized Aegean Organizational Documents as are required to be filed with
 the applicable Secretary of State and/or other applicable authorities in the state, province, or country of incorporation
 in accordance with the corporate laws of the respective state, province, or country of incorporation; provided, that,
 nothing in the Reorganized Aegean Organizational Documents shall materially and adversely impact the Litigation
 Claims[; provided further, that the foregoing proviso shall not modify the rights of the Debtors and the Reorganized
 Debtors to modify their organizational documents to eliminate any indemnification obligations of any former officer
 or director not serving in such capacity on the Petition Date but solely to the extent such modification has no material
 and adverse impact on the ability of the Litigation Trust to obtain recovery from the proceeds of the D&O Insurance
 Policies in connection with the Litigation Claims]. 3 Pursuant to section 1123(a)(6) of the Bankruptcy Code, the
 Reorganized Aegean Organizational Documents will prohibit the issuance of non-voting equity securities. After the
 Effective Date, the Reorganized Debtors may amend and restate their respective Reorganized Aegean Organizational
 Documents (provided that such amendments or restatements shall not include any retroactive change that [materially]
 and adversely impacts any Litigation Claims), and the Reorganized Debtors may file their respective certificates or
 articles of incorporation, bylaws, or such other applicable formation documents, and other constituent documents as
 permitted by the laws of the respective states, provinces, or countries of incorporation and the Reorganized Aegean
 Organizational Documents.

 L.       Exemption from Certain Taxes and Fees

          To the maximum extent permitted pursuant to section 1146(a) of the Bankruptcy Code, any transfers of
 property pursuant hereto (including to the Litigation Trust and the Disputed Claims Reserve and by the Litigation
 Trustee pursuant to the Litigation Trust Agreement) shall not be subject to any document recording tax, stamp tax,
 conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax, sales or use tax, mortgage
 recording tax, or other similar tax or governmental assessment, and upon entry of the Confirmation Order, the
 appropriate state or local governmental officials or agents shall forgo the collection of any such tax or governmental



 2    The Debtors, Mercuria, and the Committee continue to negotiate the extent of assumed Indemnification Obligations in
      connection with the D&O Liability Insurance Policies with respect to former directors and officers.

 3    The Debtors, Mercuria, and the Committee continue to negotiate the extent of assumed Indemnification Obligations in
      connection with the D&O Liability Insurance Policies with respect to former directors and officers.




                                                            29
18-13374-mew            Doc 303          Filed 01/16/19 Entered 01/16/19 00:10:05                             Main Document
                                                      Pg 34 of 64


 assessment and accept for filing and recordation any of the foregoing instruments or other documents pursuant to such
 transfers of property without the payment of any such tax, recordation fee, or governmental assessment.

 M.        Preservation of Causes of Action

          In accordance with section 1123(b) of the Bankruptcy Code, but subject in all respects to Article IX, the
 Reorganized Debtors shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
 Non-Litigation Trust Causes of Action, whether arising before or after the Petition Date, including any actions
 specifically enumerated in the Plan Supplement, and the Reorganized Debtors’ rights to commence, prosecute or settle
 such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date. The Reorganized
 Debtors may pursue such Non-Litigation Trust Causes of Action, as appropriate, in accordance with the best interests
 of the Reorganized Debtors in their discretion. No Entity may rely on the absence of a specific reference in the Plan,
 the Plan Supplement or the Disclosure Statement to any Cause of Action against them as any indication that the
 Debtors or the Reorganized Debtors will not pursue any and all available Non-Litigation Trust Causes of Action
 against them. The Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all
 Non-Litigation Trust Causes of Action against any Entity, except as otherwise expressly provided in the Plan.

          In accordance with section 1123(b)(3) of the Bankruptcy Code, any Litigation Claims that a Debtor may hold
 against any Entity shall vest in the Litigation Trust. All Litigation Claims are expressly preserved for later
 adjudication, and, therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
 preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches, shall apply to such Causes of Action
 upon, after or as a consequence of the Confirmation or Consummation.

           The Reorganized Debtors reserve and shall retain the applicable Non-Litigation Trust Causes of Action
 notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11
 Cases or pursuant to the Plan. The applicable Reorganized Debtor through its authorized agents or representatives,
 shall retain and may exclusively enforce any and all such Non-Litigation Trust Causes of Action. The Reorganized
 Debtors shall have the exclusive right, authority and discretion to determine and to initiate, file, prosecute, enforce,
 abandon, settle, compromise, release, withdraw or litigate to judgment any such Non-Litigation Trust Causes of Action
 and to decline to do any of the foregoing without the consent or approval of any third party or further notice to or
 action, order or approval of the Bankruptcy Court.

 N.        Insurance Policies

           1.        Director and Officer Liability Insurance

          To the extent that the D&O Liability Insurance Policies are considered to be Executory Contracts,
 notwithstanding anything in the Plan to the contrary, effective as of the Effective Date, the Reorganized Debtors shall
 be deemed to have assumed all unexpired D&O Liability Insurance Policies with respect to the Debtors’ directors,
 managers, officers, and employees serving on or prior to the Petition Date pursuant to section 365(a) of the
 Bankruptcy Code. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval of the
 Reorganized Debtors’ assumption of each of the unexpired D&O Liability Insurance Policies.

          Notwithstanding anything to the contrary in the Plan, the Litigation Trust has the right to pursue any and all
 insurance proceeds under any and all D&O Liability Insurance Policies available to any defendant(s) in connection
 with the Litigation Claims in order to satisfy any settlement or judgment obtained by the Litigation Trust in respect of
 such claims.

           [With regards to current officers and directors, Confirmation of the Plan shall not discharge, impair, or
 otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
 Policies, any agreements, documents, and instruments related thereto, and each such indemnity obligation will be
 deemed and treated as an Executory Contract that has been assumed by the Reorganized Debtors under the Plan.] 4


 4    The parties to the RSA have agreed in principle that the current directors and officers are intended to receive the benefits and
      protections of the Indemnification Obligations and the D&O Liability Insurance Policies. The Debtors, Mercuria, and the


                                                                 30
18-13374-mew            Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                           Main Document
                                                     Pg 35 of 64


          [With regards to former officers and directors, no such indemnity obligations shall be assumed except to the
 extent necessary to preserve the availability of coverage under such D&O Liability Insurance Policies; provided,
 however, that the Reorganized Debtors shall not be required to fund any payment obligations with respect to such
 indemnity.] 5

          [For the avoidance of doubt, no Indemnification Obligations shall be assumed with respect to any former
 officer or director not serving in such capacity as of the Petition Date; provided that the failure to assume such
 Indemnification Obligation has no adverse impact on the ability of the Litigation Trust to obtain recovery from the
 proceeds of the D&O Insurance Policies in connection with the Litigation Claims but without the creation of any
 payment obligation or any other liability, directly or indirectly, of the Reorganized Debtors, any of their subsidiaries
 or Mercuria. Notwithstanding any provision to the contrary contained in the Plan, neither the Debtors (or Reorganized
 Debtors) nor Mercuria will take any action, at any point in time, that will have an adverse impact on the Litigation
 Trust’s ability to receive proceeds of the D&O Liability Insurance Policies in connection with the prosecution of the
 Litigation Claims, including, but not limited, reducing, eliminating or modifying any coverage provided by the D&O
 Liability Insurance Policies (and any agreements, documents, and instruments related thereto) at the time of the
 Petition Date.] 6

          2.        Other Insurance Policies

          Unless otherwise provided herein or the Plan Supplement or otherwise amended or modified, from and after
 the Effective Date, each of the Debtors’ insurance policies in existence as of the Effective Date shall be reinstated and
 continued in accordance with their terms and, to the extent applicable, shall be deemed assumed by the applicable
 Reorganized Debtor pursuant to section 365 of the Bankruptcy Code and Article VI of the Plan. Nothing in the Plan
 shall impair or prejudice the rights of the insurance carriers, the insureds, or the Reorganized Debtors under such
 insurance policies in any manner, and such insurance carriers, the insureds, and Reorganized Debtors shall retain all
 rights and defenses under such insurance policies, and such insurance policies shall apply to, and be enforceable by
 and against, the insureds, and the Reorganized Debtors in the same manner and according to the same terms and
 practices applicable to the Debtors, as existed prior to the Effective Date.

           [Notwithstanding the foregoing, in regard to the Debtors’ D&O Insurance Policies existing immediately prior
 to the Effective Date, the Debtors shall, prior to the Effective Date and in consultation with the Committee and
 Mercuria, obtain and fully pay the premium for a noncancelable extension of the directors’ and officers’ liability
 coverage of the Debtors’ current and former directors, officers, agents and other persons entitled to coverage under
 such D&O Insurance Policies, in each case for a claims reporting or discovery period of at least six (6) years from and
 after the Effective Date with terms, conditions, retentions and limits of liability that are no less favorable than the
 coverage provided under the Debtors’ existing policies.]

 O.       Employee Matters

         Unless otherwise provided herein or the Plan Supplement or otherwise amended or modified, all employee
 wages, compensation, contracts, agreements, policies, programs, and benefit programs in place as of the Effective
 Date with the Debtors shall be assumed by the Reorganized Debtors and shall remain in place as of the Effective Date,
 and the Reorganized Debtors will continue to honor such agreements, arrangements, programs, and plans.
 Notwithstanding the foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the Effective




      Committee, continue to negotiate the language around the protections afforded to the Debtors’ current directors and officers
      with respect to the assumption of the unexpired D&O Liability Insurance Policies and related indemnification obligations.

 5    The Debtors, Mercuria, and the Committee continue to negotiate the extent of assumed Indemnification Obligations in
      connection with the D&O Liability Insurance Policies with respect to former directors and officers.

 6    The Debtors, Mercuria, and the Committee continue to negotiate the extent of assumed Indemnification Obligations in
      connection with the D&O Liability Insurance Policies with respect to former directors and officers.




                                                                31
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 36 of 64


 Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be
 paid in accordance with applicable law.

 P.       Payment of Fees and Expenses Payable under DIP Financing Orders

          The Reorganized Debtors shall, on and after the Effective Date and to the extent invoiced, pay all unpaid fees
 and reasonable and documented out-of-pocket costs and expenses (regardless of whether such fees, costs, and expenses
 were incurred before or after the Petition Date) of the DIP Agents and the DIP Lenders, including the reasonable fees,
 costs, and expenses of attorneys, advisors, consultants, or other professionals that are payable in accordance with the
 terms of the DIP Financing Orders and without application by such parties to the Bankruptcy Court and without notice
 and a hearing pursuant to section 1129(a)(4) of the Bankruptcy Code or otherwise. Notwithstanding anything to the
 contrary in this Plan, the fees and expenses described in this paragraph shall not be subject to the Administrative
 Claims Bar Date.

 Q.       Payment of Certain Fees

           On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall pay in Cash all reasonable
 and documented unpaid Unsecured Notes Indenture Trustee Fees and Expenses that are required to be paid under the
 Unsecured Notes Indentures through the Effective Date, without the need for the Unsecured Notes Indenture Trustees
 to file any Proof of Claim, Administrative Claim form, fee application or any other pleading or document in the
 Chapter 11 Cases and without reduction to recoveries of the Holders of the Unsecured Notes. Nothing herein shall in
 any way affect or diminish the right of the Unsecured Notes Indenture Trustees to exercise any charging liens against
 distributions to Holders of Unsecured Notes with respect to any unpaid Unsecured Notes Indenture Trustee Fees and
 Expenses.



                                                 LITIGATION TRUST

 A.       Creation and Governance of the Litigation Trust

           On the Effective Date, the Litigation Trust Funders shall fund the Litigation Trust Loan, the Debtors shall
 transfer to the Litigation Trust all of their rights, title and interest in and to all of the Litigation Claims, and the
 Litigation Trustee shall execute the Litigation Trust Agreement and take all steps necessary to establish the Litigation
 Trust in accordance with the Plan and the Litigation Trust Agreement. Such transfers shall be exempt from any stamp,
 real estate transfer, mortgage reporting, sales, use or other similar tax. The Litigation Trust shall be governed by the
 Litigation Trust Agreement and administered by the Litigation Trustee. In the event of any conflict between the terms
 of the Plan and the terms of the Litigation Trust Agreement, the terms of the Litigation Trust Agreement shall govern.

           The Litigation Trustee shall be the exclusive trustee of the assets of the Litigation Trust for purposes of
 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(4). The powers, rights and responsibilities of the Litigation Trustee
 shall be specified in the Litigation Trust Agreement and shall include the authority and responsibility to, among other
 things, take the actions set forth in this Article V. The Litigation Trustee shall hold and distribute the Litigation Trust
 Assets in accordance with the provisions of the Plan and the Litigation Trust Agreement.

           In connection with the vesting and transfer of the Litigation Trust Assets to the Litigation Trust, any
 attorney-client, work-product protection or other privilege or immunity attaching to any documents or
 communications (whether written or oral) transferred to the Litigation Trust shall vest in the Litigation Trust, subject
 to the terms of the Litigation Trust Agreement and Article V.H of the Plan. The Debtors, the Reorganized Debtors,
 and the Litigation Trustee are authorized to take all necessary actions to effectuate the transfer of such privileges,
 protections and immunities.




                                                             32
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 37 of 64


 B.       Purpose of the Litigation Trust

          The Litigation Trust shall be established for the purpose of liquidating the Litigation Trust Assets, distributing
 the Litigation Trust Loan Payments, reconciling and objecting, if necessary, to Disputed Aegean Unsecured Claims
 in Class 4A, and distributing the proceeds of the Litigation Claims to the Litigation Trust Beneficiaries and is intended
 to qualify as a liquidation trust pursuant to Treasury Regulation section 301.7701-4(d), with no objective to continue
 or engage in the conduct of a trade or business, except to the extent reasonably necessary and consistent with, the
 purpose of the Litigation Trust.

 C.       Litigation Trust Agreement and Funding the Litigation Trust

            The Litigation Trust Agreement generally will provide for, among other things: (a) the payment of the
 Litigation Trust expenses; (b) the payment of other reasonable expenses of the Litigation Trust, including the cost of
 pursuing the Litigation Claims; (c) the retention of counsel, accountants, financial advisors or other Professionals and
 the payment of their reasonable compensation; (d) the investment of Cash by the Litigation Trustee within certain
 limitations, including those specified in the Plan; (e) the orderly liquidation of the Litigation Trust Assets; and
 (f) litigation of the Litigation Claims, which may include the prosecution, settlement, abandonment or dismissal of
 any such Litigation Claims.

           The Litigation Trust shall be funded from the proceeds of the Litigation Trust Loan and proceeds of the
 Litigation Trust Assets. Any Holder of an Allowed Aegean Unsecured Claim that is a party to the Restructuring
 Support Agreement on or before the commencement of the Confirmation Hearing in respect of the Plan shall be
 entitled to participate in the Litigation Trust Loan, subject to the terms set forth in the Restructuring Support
 Agreement and Litigation Trust Documents. Holders of Class 4A Aegean Unsecured Claims will be given the option
 on their respective Ballot to become a party to the Restructuring Support Agreement and elect to participate in the
 funding of the Litigation Trust Loan. Holders of Class 4A Aegean Unsecured Claims who validly and timely exercise
 their participation rights as set forth in the Disclosure Statement Order will be contacted after the Voting Deadline to
 exercise their right to fund a portion of the Litigation Trust Loan before the Confirmation Hearing.

          For the avoidance of doubt, the Litigation Trust costs and expenses shall be paid from the Litigation Trust
 Assets in accordance with the Plan and Litigation Trust Agreement. The Litigation Trustee, on behalf of the Litigation
 Trust, may employ, without further order of the Bankruptcy Court, professionals to assist in carrying out its duties
 hereunder and may compensate and reimburse the reasonable expenses of these professionals without further order of
 the Bankruptcy Court from the Litigation Trust Assets in accordance with the Plan and the Litigation Trust Agreement.

 D.       Valuation of Assets

           As soon as reasonably practicable following the establishment of the Litigation Trust, the Litigation Trustee
 shall determine the value of the assets transferred to the Litigation Trust, based on the good faith determination of the
 Litigation Trust Advisory Board, and the Litigation Trustee shall apprise, in writing, the Litigation Trust Beneficiaries
 of such valuation. The valuation shall be used consistently by all parties (including the Litigation Trustee and the
 Litigation Trust Beneficiaries) for all federal income tax purposes.

          In connection with the preparation of the valuation contemplated by the Plan and the Litigation Trust
 Agreement, the Litigation Trust shall be entitled to retain such professionals and advisors as the Litigation Trust shall
 determine to be appropriate or necessary, and the Litigation Trustee, subject to the direction of the Litigation Trust
 Advisory Board, shall take such other actions in connection therewith as it determines to be appropriate or necessary.
 The Litigation Trust shall bear all of the reasonable costs and expenses incurred in connection with determining such
 value, including the fees and expenses of any professionals retained in connection therewith.

 E.       Litigation Trustee

         The Litigation Trustee shall be selected by the Committee and the Requisite Consenting Unsecured
 Noteholders acting together and shall be appointed on the Effective Date. The Litigation Trustee shall be compensated
 on terms acceptable to the Committee and the Requisite Consenting Unsecured Noteholders. The Litigation Trustee



                                                             33
18-13374-mew          Doc 303          Filed 01/16/19 Entered 01/16/19 00:10:05                     Main Document
                                                    Pg 38 of 64


 shall be a professional person or a financial institution having trust powers with experience administering other
 litigation trusts. The Litigation Trustee shall not have voting rights with respect to the governance of the Litigation
 Trust and shall retain professionals approved by (x) if determined prior to the Effective Date, a unanimous decision
 of the Committee and the Requisite Consenting Unsecured Noteholders acting together, and (y) if determined after
 the Effective Date, the unanimous consent of the Litigation Trust Advisory Board.

 F.       Litigation Trust Advisory Board

          The Litigation Trust shall be governed by the Litigation Trust Advisory Board as set forth in the Litigation
 Trust Agreement. The Debtors or Reorganized Debtors shall be permitted to appoint a single ex officio member of
 the Litigation Trust Advisory Board who shall not have voting rights. If and when the holders of Class A Litigation
 Trust Units have received Payment in Full, the members appointed by the Committee and Requisite Consenting
 Unsecured Noteholders may be replaced by new members designated by holders of Class B Litigation Trust Units.
 The members of the Litigation Trust Advisory Board shall not be entitled to compensation for service on the Litigation
 Trust Advisory Board unless otherwise determined by the Committee and the Requisite Consenting Noteholders or
 the Litigation Trust Advisory Board.

 G.       Litigation Trust Interests

          Litigation Trust Interests shall be passive and shall not have voting, consent or other shareholder-like control
 rights with respect to the Litigation Trust. Litigation Trust Interests may be structured not to be securities and may or
 may not be transferable, in each case subject to applicable law and as otherwise determined (x) prior to the Effective
 Date, by the Committee and the Requisite Consenting Unsecured Noteholders, or (y) after the Effective Date, by the
 Litigation Trust Advisory Board as provided in the Litigation Trust Agreement.

 H.       Cooperation of the Reorganized Debtors

          To effectively investigate, prosecute, compromise, and/or settle the Litigation Claims on behalf of the
 Litigation Trust, the Litigation Trustee and its counsel may require reasonable access to the Debtors’ and Reorganized
 Debtors’ documents, information and work product relating to the Litigation Trust Assets, and, in such event, must
 be able to exchange such information with the Reorganized Debtors on a confidential basis and as protected by the
 common interest privilege without being restricted by or waiving any applicable work product, attorney-client, or
 other privilege. Accordingly, the Litigation Trust Agreement shall provide for the Litigation Trust to have reasonable
 access to copies of the Debtors’ and Reorganized Debtors’ records and information relating to the Litigation Trust
 Assets, including, electronic records, documents or work product related to the Litigation Claims, to the extent
 consistent with applicable law, but shall further provide that any records or information so shared shall continue to be
 protected by the attorney-client, work product, or common interest privilege and the Litigation Trust’s access thereto
 shall not waive any of the Debtors’, the Reorganized Debtors’, or Mercuria’s privileges or similar protections
 referenced in this paragraph. The Litigation Trust Agreement shall also provide that the Litigation Trust may not
 waive any privileges referenced in this paragraph belonging to or shared with the Debtors, the Reorganized Debtors,
 or Mercuria in respect of such records and documents, and that the Debtors, the Reorganized Debtors, and Mercuria
 shall be provided with reasonable notice and an opportunity to protect their rights with respect to any subsequent
 disclosure and the terms of any protective order, confidentiality stipulation, or similar agreement relating to such
 disclosure.

           The Reorganized Debtors shall preserve all records, documents or work product (including all electronic
 records, documents or work product) related to the Litigation Claims until the earlier of (1) such time as the Litigation
 Trustee notifies the Reorganized Debtors in writing that such records are no longer required to be preserved, or (2) the
 termination of the Litigation Trust. The Reorganized Debtors shall reasonably cooperate with the Litigation Trustee
 with reasonable requests for interviews of current and former officers, directors, employees, and professionals of the
 Debtors in order to facilitate prosecution of the Litigation Claims; provided, however, that the Reorganized Debtors
 shall be reimbursed for any reasonable and documented out-of-pocket expenses in connection with such cooperation.




                                                            34
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 39 of 64


 I.       Fiduciary Duties

          The Litigation Trustee and each member of the Litigation Trust Advisory Board shall owe fiduciary duties
 to the holders of Litigation Trust Interests of the type that an official committee of unsecured creditors would owe to
 unsecured creditors, and shall have in place under the Litigation Trust Agreement applicable indemnity and waiver
 provisions to protect the Litigation Trustee and each member of the Litigation Trust Advisory Board from being
 personally liable for any claims or causes of action asserted by the Holders of Litigation Trust Interests, except for
 any clams of fraud, gross negligence, or willful misconduct.

 J.       United States Federal Income Tax Treatment of the Litigation Trust

           For all U.S. federal income tax purposes, all parties (including the Aegean Parties (as defined in the Litigation
 Trust Agreement), the Litigation Trustee and the Litigation Trust Beneficiaries) shall treat the transfer of the Litigation
 Trust Assets to the Litigation Trust for the benefit of the Litigation Trust Beneficiaries, whether their Claims are
 Allowed on or after the Effective Date, including any amounts or other assets subsequently transferred to the Litigation
 Trust (but only at such time as actually transferred) as (i) a transfer of the Litigation Trust Assets (subject to any
 obligations relating to such Litigation Trust Assets) directly to the Litigation Trust Beneficiaries and, to the extent the
 Litigation Trust Assets are allocable to Disputed Class 4A Claims that are the responsibility of the Litigation Trust to
 resolve, to the Disputed Claims Reserve, followed by (ii) the transfer by the Litigation Trust Beneficiaries to the
 Litigation Trust of the Litigation Trust Assets (other than the Litigation Trust Assets allocable to the Disputed Claims
 Reserve) in exchange for Litigation Trust Interests. Accordingly, the Litigation Trust Beneficiaries shall be treated
 for U.S. federal income tax purposes as the grantors and owners of their respective share of the Litigation Trust Assets
 (other than such Litigation Trust Assets as are allocable to the Disputed Claims Reserve). The foregoing treatment
 shall also apply, to the extent permitted by applicable law, for state and local income tax purposes.

          Subject to contrary definitive guidance from the Internal Revenue Service or a court of competent jurisdiction
 (including the receipt by the Litigation Trustee of a private letter ruling if the Litigation Trustee so requests, or the
 receipt of an adverse determination by the Internal Revenue Service upon audit if not contested by the Litigation
 Trustee), the Litigation Trustee may (A) timely elect to treat any Disputed Claims Reserve as a “disputed ownership
 fund” governed by Treasury Regulation section 1.468B-9 and (B) to the extent permitted by applicable law, report
 consistently with the foregoing for state and local income tax purposes. The Litigation Trust, the Litigation Trustee,
 and the Litigation Trust Beneficiaries shall report for U.S. federal, state and local income tax purposes consistently
 with the foregoing.

 K.       Distributions from the Litigation Trust; Withholding

         Distributions of proceeds from the Litigation Claims shall be made by the Litigation Trustee according to the
 following priorities:

          •    First, to the Litigation Trust Funders to repay the Litigation Trust Loan plus the Litigation Trust Funding
               Fee.

          •    Second, on a Pro Rata basis to the holders of Class A Litigation Trust Units until such Holders receive
               Payment in Full.

          •    Third, on a Pro Rata basis to the holders of Class B Litigation Trust Units.

          Notwithstanding the foregoing, after repayment in full of the Litigation Trust Loan and the Litigation Trust
 Funding Fee, the Litigation Trust Advisory Board in the exercise of its business judgment may elect to withhold
 proceeds from the prosecution or settlement of Litigation Claims to pay reasonable projected costs and expenses of
 the Litigation Trust. For the avoidance of doubt, the Litigation Trustee may pay accrued and unpaid reasonable and
 documented expenses of the Litigation Trust with proceeds of the Litigation Trust Loan prior to the receipt of any
 proceeds from any Litigation Claims.




                                                             35
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 40 of 64


            The Litigation Trustee may deduct and withhold and pay to the appropriate taxing authority all amounts
 required to be deducted or withheld pursuant to the Tax Code or any provision of any state, local or non-U.S. tax law
 with respect to any payment or distribution to the Litigation Trust Beneficiaries. Notwithstanding the above, each
 holder of an Allowed Claim that is to receive a distribution under the Plan shall have the sole and exclusive
 responsibility for the satisfaction and payment of any taxes imposed on such holder by any governmental authority,
 including income, withholding and other tax obligations, on account of such distribution. All such amounts withheld
 and paid to the appropriate taxing authority shall be treated as amounts distributed to such Litigation Trust
 Beneficiaries for all purposes of this Agreement. The Litigation Trustee shall be authorized to collect such tax
 information from the Litigation Trust Beneficiaries (including social security numbers or other tax identification
 numbers) as it, in its sole discretion, deems necessary to effectuate the Plan, the Confirmation Order and the Litigation
 Trust Agreement. As a condition to receive distributions under the Plan, all Litigation Trust Beneficiaries will need
 to identify themselves to the Litigation Trustee and provide tax information and the specifics of their holdings, to the
 extent the Litigation Trustee deems appropriate, including an IRS Form W-9 or, in the case of Litigation Trust
 Beneficiaries that are not United States persons for federal income tax purposes, certification of foreign status on an
 applicable IRS Form W-8. This identification requirement may, in certain cases, extend to holders who hold their
 securities in street name. The Litigation Trustee may refuse to make a distribution to any Litigation Trust Beneficiary
 that fails to furnish such information in a timely fashion, until such information is delivered; provided, however, that,
 upon the delivery of such information by a Litigation Trust Beneficiary, the Litigation Trustee shall make such
 distribution to which the Litigation Trust Beneficiary is entitled, without interest; and, provided, further, that, if the
 Litigation Trustee fails to withhold in respect of amounts received or distributable with respect to any such holder and
 the Litigation Trustee is later held liable for the amount of such withholding, such holder shall reimburse the Litigation
 Trustee for such liability. If the holder fails to comply with such a request for tax information within 180 days, the
 Litigation Trustee shall file a document with the Bankruptcy Court that will provide twenty-one (21) days’ notice
 before such distribution shall be deemed an unclaimed distribution and treated in accordance with Article VII.D.5.

 L.       Dissolution of the Litigation Trust

           The Litigation Trustee and the Litigation Trust shall be discharged or dissolved, as the case may be, at such
 time as (1) the Litigation Trustee determines that the pursuit of additional Litigation Claims is not likely to yield
 sufficient additional proceeds to justify further pursuit of such claims and (2) all distributions of Litigation Trust Loan
 Payments and proceeds of the Litigation Claims required to be made by the Litigation Trustee have been made, but in
 no event shall the Litigation Trust be dissolved later than five years from the Effective Date unless the Bankruptcy
 Court, upon motion made within the six-month period before such fifth anniversary (and, in the event of further
 extension, at least six months before the end of the preceding extension), determines that a fixed period extension (not
 to exceed two (2) years, together with any prior extensions, without a favorable letter ruling from the Internal Revenue
 Service that any further extension would not adversely affect the status of the Litigation Trust as a liquidating trust
 for federal income tax purposes) is necessary to facilitate or complete the recovery on, and liquidation of, the Litigation
 Trust Assets. Upon dissolution of the Litigation Trust, any remaining Litigation Trust Assets shall be distributed to
 all Litigation Trust Beneficiaries in accordance with the Plan and the Litigation Trust Agreement as appropriate;
 provided, however, that if the Litigation Trustee reasonably determines that such remaining Litigation Trust Assets
 (in an amount not to exceed [$[•]) are insufficient to render a further distribution practicable, the Litigation Trustee
 may apply to the Bankruptcy Court for authority to (i) reserve any amount necessary to dissolve the Litigation Trust,
 (ii) donate any balance to a charitable organization (A) described in section 501(c)(3) of the Tax Code, (B) exempt
 from U.S. federal income tax under section 501(a) of the Tax Code, (C) not a “private foundation” as defined in
 section 509(a) of the Tax Code, and (D) that is unrelated to the Debtors, the Litigation Trust, and any insider of the
 Litigation Trustee, and (iii) dissolve the Litigation Trust.

 M.       Tax Reporting

           The Litigation Trustee shall file tax returns for the Litigation Trust treating the Litigation Trust as a grantor
 trust pursuant to Treasury Regulation section 1.671-4(a). The Litigation Trustee also will annually send to each
 Litigation Trust Beneficiary a separate statement setting forth such holder’s share of items of income, gain, loss,
 deduction or credit (including the receipts and expenditures of the Litigation Trust) as relevant for U.S. federal income
 tax purposes and will instruct all such Litigation Trust Beneficiaries to use such information in preparing their U.S.
 federal income tax returns or to forward the appropriate information to such Litigation Trust Beneficiary’s underlying
 beneficial holders with instructions to utilize such information in preparing their U.S. federal income tax returns. The


                                                             36
18-13374-mew           Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                          Main Document
                                                    Pg 41 of 64


 Litigation Trustee shall also file (or cause to be filed) any other statement, return or disclosure relating to the Litigation
 Trust that is required by any Governmental Unit.

           The valuation of the Litigation Trust Assets prepared pursuant to Article V.D of the Plan shall be used
 consistently by all parties (including the Litigation Trust) for all federal income tax purposes. The Litigation Trust
 also shall file (or cause to be filed) any other statements, returns or disclosures relating to the Litigation Trust that are
 required by any governmental unit.

           The Litigation Trustee shall be responsible for payment, out of the Litigation Trust Assets, of any Taxes
 imposed on the Litigation Trust or the Litigation Trust Assets, including the Disputed Claims Reserve. In the event,
 and to the extent, any Cash retained on account of Disputed Claims in the Disputed Claims Reserve is insufficient to
 pay the portion of any such Taxes attributable to the taxable income arising from the assets allocable to, or retained
 on account of, Disputed Class 4A Claims, such Taxes shall be (i) reimbursed from any subsequent Cash amounts
 retained on account of Disputed Class 4A Claims or (ii) to the extent such Disputed Class 4A Claims have
 subsequently been resolved, deducted from any amounts otherwise distributable by the Litigation Trustee as a result
 of the resolution of such Disputed Class 4A Claims.

           The Litigation Trustee may request an expedited determination of Taxes of the Litigation Trust, including
 the Disputed Claims Reserve, under section 505(b) of the Bankruptcy Code, for all tax returns filed for, or on behalf
 of, the Litigation Trust for all taxable periods through the dissolution of the Litigation Trust.



                  TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.       Assumption and Rejection of Executory Contracts and Unexpired Leases

           On the Effective Date, except as otherwise provided herein, all Executory Contracts or Unexpired Leases not
 otherwise assumed or rejected will be deemed assumed by the applicable Reorganized Debtor in accordance with the
 provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, other than: (a) those that are identified
 on the Rejected Executory Contracts and Unexpired Leases Schedule; (b) those that have been previously rejected by
 a Final Order; (c) those that have been previously assumed by a Final Order; (d) those that are the subject of a motion
 to reject Executory Contracts or Unexpired Leases that is pending on the Confirmation Date; or (e) those that are
 subject to a motion to reject an Executory Contract or Unexpired Lease pursuant to which the requested effective date
 of such rejection is after the Effective Date.

           Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the assumptions,
 assumptions and assignments, or rejections of such Executory Contracts or Unexpired Leases as set forth in the Plan,
 the Rejected Executory Contracts and Unexpired Leases Schedule, pursuant to sections 365(a) and 1123 of the
 Bankruptcy Code. Except as otherwise specifically set forth herein, assumptions or rejections of Executory Contracts
 and Unexpired Leases pursuant to the Plan are effective as of the Effective Date. Each Executory Contract or
 Unexpired Lease assumed pursuant to the Plan or by Bankruptcy Court order but not assigned to a third party before
 the Effective Date shall re-vest in and be fully enforceable by the applicable contracting Reorganized Debtor in
 accordance with its terms, except as such terms may have been modified by the provisions of the Plan or any order of
 the Bankruptcy Court authorizing and providing for its assumption under applicable federal law. To the extent any
 provision in any Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents, or purports
 to restrict or prevent, or is breached or deemed breached by, the assumption of such Executory Contract or Unexpired
 Lease (including any “change of control”, “assignment”, or similar provision), then such provision shall be deemed
 modified such that the transactions contemplated by the Plan, including the Restructuring Transactions shall not entitle
 the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or to exercise any other default,
 breach, violation or acceleration rights with respect thereto. For the avoidance of doubt, no Restructuring Transaction
 shall be deemed to violate the terms of any assumed Unexpired Lease of non-residential real property. Any motions
 to assume Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval by a
 Final Order of the Bankruptcy Court on or after the Effective Date but may be withdrawn, settled, or otherwise
 prosecuted by the Reorganized Debtors.



                                                              37
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                      Main Document
                                                  Pg 42 of 64


           The Debtors, with the reasonable consent of Mercuria, or the Reorganized Debtors, as applicable, may alter,
 amend, modify, or supplement the Rejected Executory Contracts and Unexpired Leases Schedules (each,
 an “Amended Rejected Executory Contracts and Unexpired Leases Schedule”) at any time through and including the
 date that is sixty (60) days after the Effective Date, which amended schedule shall be Filed with the Bankruptcy Court;
 provided, however, after the Effective Date, the Reorganized Debtors may not alter, amend, modify, or supplement
 the Rejected Executory Contracts and Unexpired Leases with respect to Executory Contracts or Unexpired Leases of
 Aegean without the reasonable consent of the Litigation Trustee. The Debtors or Reorganized Debtors, as applicable,
 shall provide notice of any amendments to the Amended Rejected Executory Contracts and Unexpired Leases
 Schedule to the parties to the Executory Contracts or Unexpired Leases affected thereby.

           Any objection to the assumption or rejection of an Executory Contract or Unexpired Lease under the Plan
 must be Filed with the Bankruptcy Court, served, and actually received by the Debtors on or before the deadline to
 object to Confirmation or, in the case of an Executory Contract or Unexpired Lease that is identified on any Amended
 Rejected Executory Contract and Unexpired Lease Schedule, on the date that is fourteen (14) days following the Filing
 of such amended schedule. Any counterparty to an Executory Contract or Unexpired Lease that fails to timely object
 to the proposed assumption, including any proposed cure amount, of any Executory Contract or Unexpired Lease will
 be deemed to have consented to such assumption, including any proposed cure amount.

 B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

          Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts or
 Unexpired Leases, if any, must be filed with the Bankruptcy Court within thirty (30) days after the date of entry of an
 order of the Bankruptcy Court (including the Confirmation Order) approving such rejection. Any Claims arising
 from the rejection of an Executory Contract or Unexpired Lease not Filed within such time will be disallowed
 upon an order of the Bankruptcy Court, forever barred from assertion, and shall not be enforceable against,
 as applicable, the Debtors, the Reorganized Debtors, the Estates, the Litigation Trust, or property of the
 foregoing parties, without the need for any objection by the Debtors or the Reorganized Debtors, as applicable,
 or further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim
 arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
 released, and discharged, notwithstanding anything in the Schedules, if any, or a Proof of Claim to the contrary.
 Claims arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as
 General Unsecured Claims and shall be treated in accordance with Article III.

 C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

          The Debtors or the Reorganized Debtors, as applicable, shall pay Cure Claims, if any, on the Effective Date
 or as soon as reasonably practicable thereafter, or on such other terms as the parties to such Executory Contracts or
 Unexpired Leases may otherwise agree. Any Cure Claim shall be deemed fully satisfied, released, and discharged
 upon payment by the Debtors or the Reorganized Debtors of such Cure Claim, as applicable; provided that nothing
 herein shall prevent the Reorganized Debtors, from paying any Cure Claim despite the failure of the relevant
 counterparty to file such request for payment of such Cure Claim. The Reorganized Debtors may settle any
 Cure Claim on account of any Executory Contract or Unexpired Lease without any further notice to or action, order,
 or approval of the Bankruptcy Court.

           Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
 the full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary, including defaults of
 provisions restricting the change in control or ownership interest composition or other bankruptcy-related defaults,
 arising under any Assumed Executory Contract or Unexpired Lease at any time before the date that the Debtors assume
 such Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to an Executory Contract or
 Unexpired Lease that has been assumed shall be deemed disallowed and expunged, without further notice to or action,
 order, or approval of the Bankruptcy Court.

 D.       Dispute Resolution

         In the event of a dispute between the Debtors and a non-Debtor counterparty to any Executory Contract or
 Unexpired Lease to be assumed or assumed and assigned regarding (a) the amount of any Cure Claim, (b) the ability


                                                           38
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 43 of 64


 of the Reorganized Debtors or any assignee to provide “adequate assurance of future performance” (within the
 meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired Lease to be assumed, or
 (c) any other matter pertaining to assumption, assumption and assignment or the cure payments required by
 section 365(b)(1) of the Bankruptcy Code, such dispute shall be resolved by a Final Order of the Bankruptcy Court
 (which may be the Confirmation Order) or as may be agreed upon in writing by the Debtors, with the reasonable
 consent of Mercuria, or the Reorganized Debtors, as applicable, and the counterparty to the Executory Contract or
 Unexpired Lease. Cure payments required by section 365(b)(1) of the Bankruptcy Code shall be made following:
 (i) the entry of a Final Order or orders resolving the dispute and approving the assumption or assumption and
 assignment, which Final Order or orders may, for the avoidance of doubt, be entered (and any related hearing may be
 held) after the Effective Date, or (ii) upon the written, consensual resolution between the counterparty to any Executory
 Contract or Unexpired Lease and the Debtors or Reorganized Debtors, as applicable. The Debtors, with the reasonable
 consent of Mercuria, or Reorganized Debtors, as applicable, reserve the right to reject any Executory Contract or
 Unexpired Lease in resolution of any cure disputes. If the Bankruptcy Court determines that the Allowed Cure Claim
 with respect to any Executory Contract or Unexpired Lease is greater than the amount set forth in the applicable Cure
 Notice, the Debtors, with the reasonable consent of Mercuria, or Reorganized Debtors, as applicable, will have the
 right to add such Executory Contract or Unexpired Lease to the Rejected Executory Contracts and Unexpired Leases
 Schedule, in which case such Executory Contract or Unexpired Lease will be deemed rejected as of the Effective Date;
 provided, however, the Reorganized Debtors may not add an Executory Contract or Unexpired Lease of Aegean to
 the Rejected Executory Contracts and Unexpired Leases Schedule after the Effective Date without the reasonable
 consent of the Litigation Trustee.

 E.       Indemnification Obligations

           Except as otherwise provided herein or identified on the Rejected Executory Contracts and Unexpired Leases
 Schedule, each Indemnification Obligation shall be assumed by the applicable Debtor, effective as of the Effective
 Date, pursuant to sections 365 and 1123 of the Bankruptcy Code or otherwise, shall remain in full force and effect,
 shall not be modified, reduced, discharged, impaired, or otherwise affected in any way, and shall survive Unimpaired
 and unaffected, irrespective of when such obligation arose.

           The Debtors shall assume the Indemnification Obligations for the current directors, officers, managers,
 employees, and other professionals of the Debtors, in their capacities as such. Notwithstanding the foregoing, nothing
 shall impair the ability of Reorganized Debtors to modify indemnification obligations (whether in the bylaws,
 certificates of incorporation or formation, limited liability company agreements, other organizational or formation
 documents, board resolutions, indemnification agreements, employment contracts, or otherwise) arising after the
 Effective Date; provided that none of the Reorganized Debtors shall amend or restate any Reorganized Aegean
 Organizational Documents before or after the Effective Date to terminate or adversely affect any of the
 Indemnification Obligations.

 F.       Collective Bargaining Agreements

           All of the Debtors’ collective bargaining agreements and any agreements, documents, or instruments relating
 thereto, are treated as and deemed to be Executory Contracts under the Plan. On the Effective Date, the Debtors shall
 be deemed to have assumed all such agreements.

 G.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

           Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed shall
 include all modifications, amendments, supplements, restatements, or other agreements that in any manner affect such
 Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases related thereto, if any,
 including easements, licenses, permits, rights, privileges, immunities, options, rights of first refusal, and any other
 interests, unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or repudiated
 under the Plan.

         Modifications, amendments, and supplements to, or restatements of, prepetition Executory Contracts and
 Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter



                                                            39
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 44 of 64


 the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
 that may arise in connection therewith.

 H.       Reservation of Rights

          Neither the inclusion of any Executory Contract or Unexpired Lease on the Debtors’ schedules of assets, or
 the Rejected Executory Contracts and Unexpired Leases Schedule, nor anything contained in the Plan, shall constitute
 an admission by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or
 that any Reorganized Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is
 or was executory or unexpired at the time of assumption or rejection, the Debtors, or, after the Effective Date, the
 Reorganized Debtors, shall have thirty (30) days following entry of a Final Order resolving such dispute to alter their
 treatment of such contract or lease.

 I.       Nonoccurrence of Effective Date

          In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
 to any request to extend the deadline for assuming or rejecting Unexpired Leases of nonresidential real property
 pursuant to section 365(d)(4) of the Bankruptcy Code.



                                  PROVISIONS GOVERNING DISTRIBUTIONS

 A.       Timing and Calculation of Amounts to Be Distributed

           Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably practicable thereafter
 (or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such Claim becomes Allowed or as
 soon as reasonably practicable thereafter), the Distribution Agent shall make initial distributions under the Plan on
 account of each Holder of an Allowed Claim in the full amount of the distributions that the Plan provides for Allowed
 Claims in each applicable Class. In the event that any payment or act under the Plan is required to be made or
 performed on a date that is not a Business Day, then the making of such payment or the performance of such act may
 be completed on the next succeeding Business Day, but shall be deemed to have been completed as of the required
 date. If and to the extent that there are Disputed Claims, distributions on account of any such Disputed Claims shall
 be made pursuant to the provisions set forth in Article VIII. Except as specifically provided in the Plan, Holders of
 Claims shall not be entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless
 of whether such distributions are delivered on or at any time after the Effective Date.

          On the Effective Date, the Reorganized Aegean Equity Interests shall be distributed pursuant to the terms set
 forth herein.

 B.       Rights and Powers of Distribution Agent

          1.       Powers of the Distribution Agent

          The Distribution Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
 and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
 (c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
 be vested in the Distribution Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
 Distribution Agent to be necessary and proper to implement the provisions hereof.

          2.       Expenses Incurred On or After the Effective Date

         Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable and documented fees
 and expenses incurred by the applicable Distribution Agent on or after the Effective Date (including taxes) and any
 reasonable and documented compensation and expense reimbursement claims (including reasonable attorney fees and



                                                            40
18-13374-mew            Doc 303     Filed 01/16/19 Entered 01/16/19 00:10:05                      Main Document
                                                 Pg 45 of 64


 expenses) made by the applicable Distribution Agent shall be paid in Cash by the Reorganized Debtors or the
 Litigation Trust Assets, as applicable.

 C.       Special Rules for Distributions to Holders of Disputed Claims and Interests

          Notwithstanding any provision otherwise in the Plan and except as otherwise agreed by the relevant parties:
 (a) no partial payments and no partial distributions shall be made with respect to a Disputed Claim until all such
 disputes in connection with such Disputed Claim have been resolved by settlement or Final Order; and (b) any Entity
 that holds both an Allowed Claim and a Disputed Claim shall not receive any distribution on the Allowed Claim unless
 and until all objections to the Disputed Claim have been resolved by settlement or Final Order or the Claims have
 been Allowed or expunged. Any dividends or other distributions arising from property distributed to Holders of
 Allowed Claims in a Class and paid to such Holders under the Plan shall also be paid, in the applicable amounts, to
 any Holder of a Disputed Claim in such Class that becomes an Allowed Claim after the date or dates that such
 dividends or other distributions were earlier paid to Holders of Allowed Claims in such Class.

 D.       Delivery of Distributions and Fractional, Undeliverable, or Unclaimed Distributions

          1.       Record Date for Distribution

           On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
 distributions shall instead be authorized and entitled to recognize only those record Holders listed on the
 Claims Register as of the close of business on the Distribution Record Date. Notwithstanding anything to the contrary
 in the Plan or the Confirmation Order, the Distribution Record Date shall not apply to Unsecured Notes Claims and
 Aegean Interests.

          2.       Delivery of Distributions

                   a.       Delivery of Distributions on account of General Unsecured Claims (other than Unsecured
                            Notes Claims)

           Except as otherwise provided herein, on the Effective Date, the Reorganized Debtors shall make distributions
 to Holders of Allowed General Unsecured Claims (other than Unsecured Notes Claims) as of the Distribution Record
 Date at the address for each such Holder as indicated on the Debtors’ books and records as of the date of any such
 distribution; provided that the address for each Holder of an Allowed General Unsecured Claim shall be deemed to be
 the address set forth in any Proof of Claim Filed by that Holder, or, if no Proof of Claim has been Filed, the address
 set forth in the Schedules. If a Holder holds more than one Claim in any one Class, all Claims of the Holder will be
 aggregated into one Claim and one distribution will be made with respect to the aggregated Claim.

                   b.       Delivery of Distributions on account of Secured Term Loan Claims

           Distributions, if any, to Holders of Allowed Secured Term Loan Claims shall be deemed completed when
 made to (or at the direction of) the Secured Term Loan Agents, which shall be deemed to be the Holder of such Claims
 for purposes of distributions to be made hereunder. As soon as practicable in accordance with the requirements set
 forth in this Article VII, distributions shall be made at the direction of the Secured Term Loan Agents in accordance
 with the Secured Term Loan Credit Agreements and subject to the rights of the Secured Term Loan Agents to assert
 their Secured Term Loan Claims. If the Secured Term Loan Agents are unable to make, or consent to the Reorganized
 Debtors making, such distributions, the Reorganized Debtors, with the Secured Term Loan Agents’ cooperation, shall
 make such distributions to the extent practicable to do so. The Secured Term Loan Agents shall not incur any liability
 whatsoever on account of any distributions under the Plan.

                   c.       Delivery of Distributions on account of Unsecured Notes Claims

           Distributions to Holders of Allowed Unsecured Notes Claims shall be deemed completed when made to (or
 at the direction of) the Unsecured Notes Indenture Trustees, which trustees shall be deemed to be the Holders of all
 Allowed Unsecured Notes Claims for purposes of distribution of the Unsecured Notes’ Claims’ Pro Rata share of the



                                                          41
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 46 of 64


 Aegean Claims Cash Pool to Holders of Unsecured Notes Claims; provided, however, that non-Cash consideration
 (including the Litigation Trust Interests), if any, shall not be distributed in the name of the Unsecured Notes Indenture
 Trustees. As soon as practicable in accordance with the requirements set forth in this Article VII, each of the
 Unsecured Notes Indenture Trustees shall cause such distributions to be made to or on behalf of such Holders in
 accordance with the Unsecured Notes Indentures, subject to the respective rights, claims and interests, if any, that the
 Unsecured Notes Indenture Trustees may have under the Unsecured Notes Indentures or otherwise to the recovery
 and/or reimbursement of the Unsecured Notes Indenture Trustee Fees and Expenses from any distribution hereunder,
 whether such rights, claims or interests are in the nature of a charging lien or otherwise. The Unsecured Notes
 Indenture Trustees may transfer or direct the transfer of such distributions directly through facilities of DTC (whether
 by means of book-entry exchange, free delivery, or otherwise) and will be entitled to recognize and deal for all
 purposes under the Plan with Holders of Unsecured Notes Claims in accordance with the customary practices of DTC.
 With respect to distributions to Holders of Allowed Unsecured Notes Claims from the Litigation Trust, the Litigation
 Trustee, with the Unsecured Notes Indenture Trustees’ cooperation, may make such distributions directly to the
 Holders of Allowed Unsecured Notes Claims to the extent practicable to do so.

          3.       Minimum Distributions

          Holders of Allowed Claims entitled to distributions of $50.00 or less shall not receive distributions, and each
 Claim to which this limitation applies shall be discharged pursuant to Article IX of this Plan, and its Holder shall be
 forever barred pursuant to Article IX of this Plan from asserting that Claim against the Reorganized Debtors or their
 property.

          Any Cash not distributed in accordance with the terms of the Plan to Holders of Allowed Aegean Unsecured
 Claims in Class 4A shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code, and shall be
 transferred to the Litigation Trustee for distribution on account of other Allowed Aegean Unsecured Claims in
 Class 4A.

          4.       No Fractional Distributions

           No fractional shares or units of Reorganized Aegean Equity Interests or Litigation Trust Interests shall be
 distributed, and no Cash shall be distributed in lieu of such fractional amounts. When any distribution pursuant to the
 Plan on account of an Allowed Claim would otherwise result in the issuance of shares or units of Reorganized Aegean
 Equity Interests or Litigation Trust Interests that is not a whole number, such Reorganized Aegean Equity Interests or
 Litigation Trust Interests, as applicable, shall be rounded as follows: (a) fractions of greater than one-half shall be
 rounded to the next higher whole number; and (b) fractions of one-half or less shall be rounded to the next lower
 whole number with no further payment therefore. The total number of authorized shares or units of
 Reorganized Aegean Equity Interests or Litigation Trust Interests to be distributed pursuant to the Plan shall be
 adjusted as necessary to account for the foregoing rounding. When any distribution pursuant to the Plan on account
 of an Allowed Claim would otherwise result in payment of Cash of a fraction of a dollar, the actual payment shall be
 rounded as follows: (x) fractions of greater than half dollars shall be rounded to the next whole dollar; and (y) fractions
 of less than half dollars shall be rounded to the next lower whole dollar.

          5.       Undeliverable Distributions and Unclaimed Property

           In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
 shall be made unless and until the Reorganized Debtors or Litigation Trustee, as applicable, have determined the
 then-current address of such Holder, at which time such distribution shall be made to such Holder without interest;
 provided that such distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
 the expiration of [six (6) months] from the original time of such distribution. After such date, all unclaimed property
 or interests in property shall be redistributed Pro Rata as provided under the Plan (it being understood that, for purposes
 of this Article VII.D.5, “Pro Rata” shall be determined as if the Claim underlying such unclaimed distribution had
 been disallowed) and all other unclaimed property or interests in property (with the exception of property within the
 Aegean Unsecured Claims Cash Pool Account) shall revert to the Reorganized Debtors or Litigation Trust, as
 applicable, without need for a further order by the Bankruptcy Court (notwithstanding any applicable federal,
 provincial, or state escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any Holder to
 such property or Interest in property shall be discharged and forever barred.


                                                             42
18-13374-mew           Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                          Main Document
                                                    Pg 47 of 64


          A distribution shall be deemed unclaimed if a Holder has not: (a) accepted a particular distribution or, in the
 case of distributions made by check, negotiated such check; (b) given notice to the Reorganized Debtors or Litigation
 Trustee, as applicable, of an intent to accept a particular distribution; (c) responded to the Debtors’, Reorganized
 Debtors’, or Litigation Trustee’s requests for information necessary to facilitate a particular distribution; or (d) taken
 any other action necessary to facilitate such distribution.

 E.       Securities Registration Exemption

           All shares or units of Reorganized Aegean Equity Interests are or may be “securities,” as defined in
 section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and applicable state securities laws. Such
 shares or units, including Reorganized Aegean Equity Interests to be issued to Holders of DIP Credit Facility Claims
 (or designated affiliates thereof) hereunder, in each case in exchange for such Claims, will be issued without
 registration under the Securities Act or any similar federal, state, or local law in reliance upon (i) section 1145 of the
 Bankruptcy Code (except with respect to an entity that is an “underwriter” as defined in subsection (b) of section 1145
 of the Bankruptcy Code) or (ii) (including with respect to an entity that is an “underwriter”) pursuant to section 4(a)(2)
 under the Securities Act and/or Regulation D thereunder.

           Shares or units of Reorganized Aegean Equity Interests issued in reliance upon section 1145 of the
 Bankruptcy Code are exempt from, among other things, the registration requirements of section 5 of the Securities
 Act and any other applicable U.S. state or local law requiring registration prior to the offering, issuance, distribution,
 or sale of securities and (a) are not “restricted securities” as defined in Rule 144(a)(3) under the Securities Act, and
 (b) are freely tradable and transferable by any holder thereof that, at the time of transfer, (1) is not an “affiliate” of the
 Reorganized Debtors as defined in Rule 144(a)(1) under the Securities Act, (2) has not been such an “affiliate” within
 ninety (90) days of such transfer, (3) has not acquired the Reorganized Aegean Equity Interests from an “affiliate”
 within one year of such transfer and (4) is not an entity that is an “underwriter”.

           To the extent any shares or units of Reorganized Aegean Equity Interests are issued in reliance on
 section 4(a)(2) of the Securities Act or Regulation D thereunder, such shares or units will be “restricted securities”
 subject to resale restrictions and may be resold, exchanged, assigned or otherwise transferred only pursuant to
 registration, or an applicable exemption from registration under the Securities Act and other applicable law. In that
 regard, each of the Holders of DIP Credit Facility Claims has made customary representations to the Debtors
 (including that each is an “accredited investor” (within the meaning of Rule 501(a) of the Securities Act) or a “qualified
 institutional buyer” (as defined under Rule 144A promulgated under the Securities Act)).

          The Debtors intend that the Litigation Trust Interests shall not be “securities” under applicable laws and
 believe the Litigation Trust Interests should not be deemed to be “securities,” but to the extent such units are deemed
 to be “securities,” the Debtors believe the issuance of such units under the Plan is exempt, pursuant to (i) section 1145
 of the Bankruptcy Code (except with respect to an entity that is an “underwriter” as defined in subsection (b) of
 section 1145 of the Bankruptcy Code) or (ii) (including with respect to an entity that is an “underwriter”) pursuant to
 section 4(a)(2) under the Securities Act and/or Regulation D thereunder.

           Notwithstanding any policies, practices, or procedures of DTC or any other applicable clearing system, DTC
 and all other applicable clearing systems shall cooperate with and take all actions reasonably requested by a
 Distribution Agent or an indenture trustee to facilitate distributions to Holders of Allowed Claims without requiring
 that such distributions be characterized as repayments of principal or interest. No Distribution Agent or indenture
 trustee shall be required to provide indemnification or other security to DTC in connection with any distributions to
 Holders of Allowed Claims through the facilities of DTC.

         Notwithstanding anything to the contrary in the Plan, no entity (including, for the avoidance of doubt, DTC)
 may require a legal opinion regarding the validity of any transaction contemplated by the Plan, including, for the
 avoidance of doubt, whether the Reorganized Aegean Equity Interests are exempt from registration and/or eligible for
 DTC book-entry delivery, settlement, and depository services.




                                                              43
18-13374-mew            Doc 303       Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 48 of 64


 F.       Compliance with Tax Requirements

           In connection with the Plan, to the extent applicable, Reorganized Aegean, the Reorganized Debtors, and the
 Distribution Agent, as applicable, shall comply with all tax withholding and reporting requirements imposed on them
 by any Governmental Unit, and all distributions pursuant to the Plan shall be subject to such withholding and reporting
 requirements. Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors and the Distribution
 Agent, as applicable, shall be authorized to take all actions necessary or appropriate to comply with such withholding
 and reporting requirements, including (a) liquidating a portion of the distribution to be made under the Plan to generate
 sufficient funds to pay applicable withholding taxes, and (b) withholding distributions pending receipt of information
 necessary to facilitate such distributions or establishing any other mechanisms they believe are reasonable and
 appropriate, including using commercially reasonable efforts to obtain, if such information is not already in the
 possession of the Reorganized Debtors or the Distribution Agent, (i) in the case of a U.S. Holder, a properly executed
 Internal Revenue Service Form W-9 and, (ii) in the case of a non-U.S. Holder, a properly executed applicable Internal
 Revenue Service Form W-8 and any other forms required by any applicable law (or in each of the cases of clauses
 (i) and (ii) above, such Holder otherwise establishes eligibility for an exemption). The Reorganized Debtors reserve
 the right to allocate all distributions made under the Plan in compliance with applicable wage garnishments, alimony,
 child support, and other spousal awards, liens, and encumbrances.

 G.       Allocations

          Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan, or the Confirmation
 Order, distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
 determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
 the Claims, to any portion of such Claims for accrued but unpaid interest as Allowed herein.

 H.       No Postpetition Interest on Claims

         Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan, or the
 Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall not be paid on any Claims
 and no Holder of a Claim shall be entitled to interest accruing on or after the Petition Date on any such Claim for
 purposes of distributions under this Plan.

 I.       Setoffs and Recoupment

           Except as otherwise expressly provided herein, the Debtors, the Reorganized Debtors, or the Litigation
 Trustee, as applicable, may, but shall not be required to, setoff against or recoup from any Claims of any nature
 whatsoever that the Debtors, the Reorganized Debtors, or the Litigation Trustee may have against the claimant, but
 neither the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by the Debtors,
 the Reorganized Debtors, or the Litigation Trustee of any such Claim it may have against the Holder of such Claim.
 In no event shall any Holder of Claims be entitled to set off or recoup any such Claim against any claim, right, or
 Cause of Action of the Debtors or Reorganized Debtors, or Litigation Trustee (as applicable), unless: (a) the Debtors
 or Litigation Trustee, as applicable, have consented (which consent shall not be unreasonably withheld), or (b) such
 Holder has Filed a motion with the Bankruptcy Court requesting the authority to perform such setoff on or before the
 Confirmation Date and that such Holder asserts, has, or intends to preserve any right of recoupment or setoff pursuant
 to section 553 of the Bankruptcy Code or otherwise, or (c) such Holder timely Filed a Proof of Claim asserting any
 right of recoupment or setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

 J.       Claims Paid or Payable by Third Parties

          1.       Claims Paid by Third Parties

          A Claim shall be reduced in full, and such Claim shall be disallowed without an objection to such Claim
 having to be filed and without any further notice to or action, order, or approval of the Bankruptcy Court, to the extent
 that the Holder of such Claim receives payment in full on account of such Claim from a party that is not a Debtor,
 Reorganized Debtor, or the Litigation Trustee. To the extent a Holder of a Claim receives a distribution on account



                                                            44
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 49 of 64


 of such Claim and receives payment from a party that is not a Debtor, a Reorganized Debtor, or the Litigation Trustee
 on account of such Claim, such Holder shall repay, return, or deliver any distribution held by or transferred to the
 Holder to the applicable Reorganized Debtor or the Litigation Trustee to the extent the Holder’s total recovery on
 account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of any
 such distribution under the Plan.

          2.       Claims Payable by Insurance Carriers

           No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
 one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
 to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
 Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
 agreement, such Claim may be expunged to the extent of any agreed upon satisfaction on the Claims Register by the
 Notice and Claims Agent without a Claims objection having to be filed and without any further notice to or action,
 order, or approval of the Bankruptcy Court.

          3.       Applicability of Insurance Policies

          Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
 with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
 waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
 under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
 of any defenses, including coverage defenses, held by such insurers.



                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

 A.       Disputed Claims Process

          Except as otherwise provided herein, if a party Files a Proof of Claim and the Debtors, the Reorganized
 Debtors, or the Litigation Trustee, as applicable, do not determine, and without the need for notice to or action, order,
 or approval of the Bankruptcy Court, that the Claim subject to such Proof of Claim is Allowed, such Claim shall be
 Disputed unless Allowed or disallowed by a Final Order or as otherwise set forth in this Article VIII. For the avoidance
 of doubt, there is no requirement to File a Proof of Claim (or move the Bankruptcy Court for allowance) to be an
 Allowed Claim under the Plan. Except as otherwise provided herein, all Proofs of Claim Filed after the Claims
 Bar Date shall be disallowed and forever barred, estopped, and enjoined from assertion, and shall not be
 enforceable against any Reorganized Debtor or the Litigation Trust, without the need for any objection by the
 Reorganized Debtors or the Litigation Trustee or any further notice to or action, order, or approval of the
 Bankruptcy Court. On or after the Effective Date, a Claim may not be Filed or amended without the prior
 authorization of the Bankruptcy Court or the Reorganized Debtors or Litigation Trustee, as applicable, and
 any such new or amended Claim Filed shall be deemed disallowed in full and expunged without any further
 action, order, or approval of the Bankruptcy Court.

 B.       Claims and Interests Administration Responsibilities

          1.       Claims and Interests other than Class 4A Aegean Unsecured Claims

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
 have the sole authority: (1) to File, withdraw or litigate to judgment objections to Claims or Interests (other than
 Class 4A Aegean Unsecured Claims); (2) to settle or compromise any Disputed Claim (other than Disputed Aegean
 Unsecured Claims in Class 4A) without any further notice to or action, order or approval by the Bankruptcy Court;
 and (3) to administer and adjust the Claims Register with respect to Claims other than Class 4A Aegean Unsecured
 Claims to reflect any such settlements or compromises without any further notice to or action, order or approval by



                                                            45
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 50 of 64


 the Bankruptcy Court. For the avoidance of doubt, except as otherwise provided herein, after the Effective Date, each
 Reorganized Debtor shall have and retain any and all rights and defenses such Debtor had with respect to any Claim
 (other than Class 4A Aegean Unsecured Claims) or Interest immediately before the Effective Date.

          2.       Class 4A Aegean Unsecured Claims

           Except as otherwise specifically provided in the Plan, after the Effective Date, the Litigation Trustee shall
 have the sole authority: (1) to File, withdraw or litigate to judgment objections to Disputed Aegean Unsecured Claims
 in Class 4A; (2) to settle or compromise any Disputed Aegean Unsecured Claim in Class 4A without any further notice
 to or action, order or approval by the Bankruptcy Court; and (3) to administer and adjust the Claims Register with
 respect to Disputed Aegean Unsecured Claims in Class 4A to reflect any such settlements or compromises without
 any further notice to or action, order or approval by the Bankruptcy Court. For the avoidance of doubt, except as
 otherwise provided herein, after the Effective Date, the Litigation Trustee shall have any and all rights and defenses
 that any Debtor had with respect to any Class 4A Aegean Unsecured Claim immediately before the Effective Date.

 C.       Estimation of Claims

           Before the Effective Date, the Debtors (with Mercuria’s reasonable consent) and the Committee, and after
 the Effective Date, the Reorganized Debtors and the Litigation Trustee, as applicable, may (but are not required to) at
 any time request that the Bankruptcy Court estimate any Disputed Claim that is contingent or unliquidated pursuant
 to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party previously has objected to
 such Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court
 shall retain jurisdiction to estimate any such Claim or Interest, including during the litigation of any objection to any
 Claim or Interest or during the appeal relating to such objection. Notwithstanding any provision otherwise in the Plan,
 a Claim that has been expunged from the Claims Register, but that either is subject to appeal or has not been the
 subject of a Final Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy
 Court. In the event that the Bankruptcy Court estimates any contingent or unliquidated Claim or Interest, that
 estimated amount shall constitute a maximum limitation on such Claim or Interest for all purposes under the Plan
 (including for purposes of distributions), and the Committee, Mercuria (to the extent permissible under the Bankruptcy
 Code), the relevant Debtor or Reorganized Debtor or the Litigation Trustee, as applicable, may elect to pursue any
 supplemental proceedings to object to any ultimate distribution on such Claim or Interest.

 D.       Adjustment to Claims Register without Objection

          Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been amended or
 superseded, cancelled or otherwise expunged (including pursuant to the Plan), may be adjusted or expunged (including
 on the Claims Register, to the extent applicable) by the Reorganized Debtors or Litigation Trustee, as applicable,
 without a Claims objection having to be Filed and without any further notice to or action, order or approval of the
 Bankruptcy Court.

 E.       Time to File Objections to General Unsecured Claims and Claims Arising under Section 503(b)(9) of the
          Bankruptcy Code

          Any objections to General Unsecured Claims not otherwise Allowed pursuant to Article III.B.4.d herein and
 Claims arising under section 503(b)(9) of the Bankruptcy Code shall be Filed by the Reorganized Debtors or Litigation
 Trustee, as applicable, on or before the Claims Objection Deadline, as such deadline may be extended from time to
 time.

 F.       Disallowance of Claims

          Except to the extent otherwise agreed to by the Litigation Trustee in the case of Class 4A Aegean Unsecured
 Claims, any Claims held by Entities from which property is recoverable under section 542, 543, 550 or 553 of the
 Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549
 or 724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code,
 and Holders of such Claims may not receive any distributions on account of such Claims until such time as such



                                                            46
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 51 of 64


 Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto has been
 entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Reorganized Debtors
 or Litigation Trustee, as applicable. All Claims Filed on account of an Indemnification Obligation to a director, officer
 or employee shall be deemed satisfied and expunged from the Claims Register as of the Effective Date to the extent
 such Indemnification Obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan,
 without any further notice to or action, order or approval of the Bankruptcy Court. All Claims Filed on account of an
 employee benefit shall be deemed satisfied and expunged from the Claims Register as of the Effective Date to the
 extent the Reorganized Debtors elect to honor such employee benefit (or assume the agreement(s) providing such
 employee benefit are assumed under the Plan), without any further notice to or action, order or approval of the
 Bankruptcy Court.

 G.       Amendments to Claims

          On or after the Effective Date, a Claim may not be Filed or amended without the prior authorization of the
 Bankruptcy Court or the Reorganized Debtors (or, solely in the case of Class 4A Aegean Unsecured Claims, the
 Litigation Trustee). Absent such authorization, any new or amended Claim Filed shall be deemed disallowed in full
 and expunged without any further action.

 H.       No Distributions Pending Allowance

        If an objection to a Claim or portion thereof is Filed, no payment or distribution provided under the Plan shall
 be made on account of such Claim or portion thereof unless and until such Disputed Claim becomes an Allowed
 Claim.

 I.       Distributions after Allowance

           To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any) shall be
 made to the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon as practicable after
 the date that the order or judgment of the Bankruptcy Court allowing any Disputed Claim becomes a Final Order, the
 Distribution Agent shall provide to the Holder of such Claim the distribution (if any) to which such Holder is entitled
 under the Plan as of the Effective Date, without any interest to be paid on account of such Claim unless required under
 applicable bankruptcy law.

 J.       Disputed Claims and Interests Reserves

          On the Effective Date, the Debtors or Reorganized Debtors, as applicable, may establish one or more reserves
 for: (a) alleged Class 4B General Unsecured Claims that have not yet been Allowed, in an estimated amount or as
 reasonably determined by the applicable Debtors, Mercuria, and the Committee; and (b) alleged Class 7 Section 510(b)
 Claims and Class 8 Aegean Interests that have not yet been Allowed, consisting of Litigation Trust Interests in the
 same proportions and amounts as provided for in the Plan. On the Effective Date, the Litigation Trustee may establish
 one or more reserves for alleged Class 4A Aegean Unsecured Claims that have not yet been Allowed, consisting of
 Litigation Trust Interests and the Cash from the Aegean Unsecured Claims Cash Pool in the same proportions and
 amounts as provided for in the Plan.

 K.       Single Satisfaction Rule

          Holders of Allowed Claims may assert such Claims against each Debtor obligated with respect to such
 Claims, and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against
 each obligated Debtor based upon the full Allowed amount of such Claims. Notwithstanding the foregoing, in no case




                                                            47
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                         Main Document
                                                   Pg 52 of 64


 shall the aggregate value of all property received or retained under the Plan on account of any Allowed Claim exceed
 one hundred percent (100%) of the underlying Allowed Claim plus applicable interest, if any.



                   SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 A.       Discharge of Claims and Termination of Interests

           Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
 Plan or in any contract, instrument, or other agreement or document created pursuant to the Plan, including the
 Litigation Trust Documents, the distributions, rights, and treatment that are provided in the Plan shall be in complete
 satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any Intercompany Claims
 resolved or compromised after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any
 nature whatsoever, including any interest accrued on Claims or Interests from and after the Petition Date, whether
 known or unknown, against, liabilities of, liens on, obligations of, rights against, and Interests in, the Debtors or any
 of their assets or properties, regardless of whether any property shall have been distributed or retained pursuant to the
 Plan on account of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before
 the Effective Date, any liability (including withdrawal liability) to the extent such Claims or Interests relate to services
 performed by employees or other service providers of the Debtors prior to the Effective Date (including any liabilities
 that arise from or relate to a termination of employment or service), any contingent or non-contingent liability on
 account of representations or warranties issued on or before the Effective Date, and all debts of the kind specified in
 sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of Claim based
 upon such debt or right is filed or deemed filed pursuant to section 501 of the Bankruptcy Code; (b) a Claim or Interest
 based upon such debt, right, or Interest is allowed pursuant to section 502 of the Bankruptcy Code; or (c) the Holder
 of such a Claim or Interest has accepted the Plan. Any default or “event of default” by the Debtors or Affiliates with
 respect to any Claim or Interest that existed immediately before or on account of the Filing of the Chapter 11 Cases
 shall be deemed cured (and no longer continuing) as of the Effective Date with respect to a Claim that is Unimpaired
 by the Plan. Subject to the terms and conditions of the Plan, the Confirmation Order shall be a judicial determination
 of the discharge of all Claims and Interests subject to the occurrence of the Effective Date. For the avoidance of doubt,
 the Litigation Trust shall not commence or otherwise prosecute any Causes or Action against the Debtors and
 Reorganized Debtors, and any such Causes of Action that otherwise could have been commenced, continued,
 prosecuted or otherwise pursued by the Litigation Trust (if any) shall be subject to the discharge of this Article IX.A.

 B.       Debtor Release

        EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE SPECIFICALLY
 PROVIDED IN THE PLAN, PURSUANT TO SECTION 1123(B) OF THE BANKRUPTCY CODE, FOR
 GOOD AND VALUABLE CONSIDERATION, ON AND AFTER THE EFFECTIVE DATE, EACH
 RELEASED PARTY IS DEEMED RELEASED AND DISCHARGED BY THE DEBTORS, THE
 REORGANIZED DEBTORS, AND THEIR ESTATES FROM ANY AND ALL CAUSES OF ACTION,
 WHETHER KNOWN OR UNKNOWN, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED BY OR
 ON BEHALF OF THE DEBTORS, THAT THE DEBTORS, THE REORGANIZED DEBTORS, OR THEIR
 ESTATES WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT
 (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
 CLAIM AGAINST, OR INTEREST IN, A DEBTOR OR OTHER ENTITY, BASED ON OR RELATING TO,
 OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART: (I) THE DEBTORS (INCLUDING THE
 MANAGEMENT, OWNERSHIP, OR OPERATION THEREOF), THE DEBTORS’ IN- OR
 OUT-OF-COURT RESTRUCTURING EFFORTS, INTERCOMPANY TRANSACTIONS, THE
 FORMULATION, PREPARATION, DISSEMINATION, NEGOTIATION, ENTRY INTO, OR FILING OF
 THE RESTRUCTURING TRANSACTIONS; (II) ANY RESTRUCTURING TRANSACTION, CONTRACT,
 INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT (INCLUDING PROVIDING
 LEGAL OPINION REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
 INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE
 RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU
 OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE


                                                             48
18-13374-mew      Doc 303    Filed 01/16/19 Entered 01/16/19 00:10:05   Main Document
                                          Pg 53 of 64


 DISCLOSURE STATEMENT OR THE PLAN; (III) THE CHAPTER 11 CASES, THE DISCLOSURE
 STATEMENT, THE PLAN, THE FILING OF THE CHAPTER 11 CASES, THE RESTRUCTURING
 SUPPORT AGREEMENT, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION,
 THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, OR THE DISTRIBUTION OF
 PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT; OR (IV) ANY OTHER ACT
 OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING PLACE
 ON OR BEFORE THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
 THE FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT TO THE REORGANIZED
 DEBTORS AND THE NON-DEBTOR SUBSIDIARIES THEMSELVES, THE RELEASES SET FORTH
 ABOVE WILL NOT RELEASE (I) ANY LITIGATION CLAIMS (SUBJECT TO THE LIMITATIONS SET
 FORTH IN ARTICLE IX.F HEREOF), OR (II) ANY POST-EFFECTIVE DATE OBLIGATIONS OF ANY
 PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY DOCUMENT, INSTRUMENT,
 OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN SUPPLEMENT) EXECUTED TO
 IMPLEMENT THE PLAN. THE DEBTOR RELEASE DOES NOT WAIVE OR RELEASE ANY RIGHT,
 CLAIM, OR CAUSE OF ACTION (A) IN FAVOR OF ANY DEBTOR OR REORGANIZED DEBTOR, AS
 APPLICABLE, ARISING UNDER ANY CONTRACTUAL OBLIGATION OWED TO SUCH DEBTOR OR
 REORGANIZED DEBTOR NOT SATISFIED OR DISCHARGED UNDER THE PLAN OR (B) AS
 EXPRESSLY SET FORTH IN THE PLAN OR THE PLAN SUPPLEMENT.

 C.    Third Party Release

       EFFECTIVE AS OF THE EFFECTIVE DATE, AND EXCEPT AS OTHERWISE SPECIFICALLY
 PROVIDED IN THE PLAN, EACH RELEASING PARTY IS DEEMED TO HAVE RELEASED AND
 DISCHARGED EACH DEBTOR, REORGANIZED DEBTOR, AND RELEASED PARTY FROM ANY AND
 ALL CAUSES OF ACTION, WHETHER KNOWN OR UNKNOWN, INCLUDING ANY DERIVATIVE
 CLAIMS, ASSERTED ON BEHALF OF THE DEBTORS, THAT SUCH ENTITY WOULD HAVE BEEN
 LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON
 OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART: (I) THE
 DEBTORS, THE DEBTORS’ IN- OR OUT-OF-COURT RESTRUCTURING EFFORTS, OR
 INTERCOMPANY TRANSACTIONS; (II) ANY RESTRUCTURING TRANSACTION, CONTRACT,
 INSTRUMENT, RELEASE, OR OTHER AGREEMENT OR DOCUMENT (INCLUDING PROVIDING A
 LEGAL OPINION REQUESTED BY ANY ENTITY REGARDING ANY TRANSACTION, CONTRACT,
 INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT CONTEMPLATED BY THE PLAN OR THE
 RELIANCE BY ANY RELEASED PARTY ON THE PLAN OR THE CONFIRMATION ORDER IN LIEU
 OF SUCH LEGAL OPINION) CREATED OR ENTERED INTO IN CONNECTION WITH THE
 DISCLOSURE STATEMENT OR THE PLAN; (III) THE CHAPTER 11 CASES, THE DISCLOSURE
 STATEMENT, THE PLAN, THE FILING OF THE CHAPTER 11 CASES, THE RESTRUCTURING
 SUPPORT AGREEMENT, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION,
 THE ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, OR THE DISTRIBUTION OF
 PROPERTY UNDER THE PLAN OR ANY OTHER RELATED AGREEMENT; OR (IV) UPON ANY
 OTHER ACT, OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR OTHER OCCURRENCE
 TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO
 THE CONTRARY IN THE FOREGOING OR IN THE PLAN, OTHER THAN WITH RESPECT TO THE
 REORGANIZED DEBTORS AND THE NON-DEBTOR SUBSIDIARIES THEMSELVES, THE RELEASES
 SET FORTH ABOVE SHALL NOT RELEASE (I) ANY LITIGATION CLAIMS (SUBJECT TO THE
 LIMITATIONS SET FORTH IN ARTICLE IX.F HEREOF) OR (II) ANY POST-EFFECTIVE DATE
 OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY
 DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
 SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN.

 D.    Exculpation

       EFFECTIVE AS OF THE EFFECTIVE DATE, TO THE FULLEST EXTENT PERMISSIBLE
 UNDER APPLICABLE LAW AND WITHOUT AFFECTING OR LIMITING EITHER THE DEBTOR
 RELEASE OR THE THIRD-PARTY RELEASE, AND EXCEPT AS OTHERWISE SPECIFICALLY
 PROVIDED IN THE PLAN, NO EXCULPATED PARTY SHALL HAVE OR INCUR, AND EACH


                                            49
18-13374-mew        Doc 303   Filed 01/16/19 Entered 01/16/19 00:10:05   Main Document
                                           Pg 54 of 64


 EXCULPATED PARTY IS HEREBY RELEASED AND EXCULPATED FROM ANY CAUSE OF ACTION
 FOR ANY CLAIM RELATED TO ANY ACT OR OMISSION IN CONNECTION WITH, RELATING TO,
 OR ARISING OUT OF, THE CHAPTER 11 CASES, THE RESTRUCTURING SUPPORT AGREEMENT,
 THE DISCLOSURE STATEMENT, THE PLAN, THE PLAN SUPPLEMENT, OR ANY RESTRUCTURING
 TRANSACTION, CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT
 (INCLUDING PROVIDING ANY LEGAL OPINION REQUESTED BY ANY ENTITY REGARDING ANY
 TRANSACTION, CONTRACT, INSTRUMENT, DOCUMENT, OR OTHER AGREEMENT
 CONTEMPLATED BY THE PLAN OR THE RELIANCE BY ANY EXCULPATED PARTY ON THE PLAN
 OR THE CONFIRMATION ORDER IN LIEU OF SUCH LEGAL OPINION) CREATED OR ENTERED
 INTO IN CONNECTION WITH THE DISCLOSURE STATEMENT OR THE PLAN, THE FILING OF THE
 CHAPTER 11 CASES, THE PURSUIT OF CONFIRMATION, THE PURSUIT OF CONSUMMATION, THE
 ADMINISTRATION AND IMPLEMENTATION OF THE PLAN, INCLUDING THE ISSUANCE OF
 SECURITIES PURSUANT TO THE PLAN, OR THE DISTRIBUTION OF PROPERTY UNDER THE PLAN
 OR ANY OTHER RELATED AGREEMENT, EXCEPT FOR CLAIMS RELATED TO ANY ACT OR
 OMISSION THAT IS DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED ACTUAL FRAUD,
 WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE, BUT IN ALL RESPECTS SUCH ENTITIES
 SHALL BE ENTITLED TO REASONABLY RELY UPON THE ADVICE OF COUNSEL WITH RESPECT
 TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE PLAN. THE EXCULPATED
 PARTIES HAVE, AND UPON COMPLETION OF THE PLAN SHALL BE DEEMED TO HAVE,
 PARTICIPATED IN GOOD FAITH AND IN COMPLIANCE WITH THE APPLICABLE LAWS WITH
 REGARD TO THE SOLICITATION OF, AND DISTRIBUTION OF, CONSIDERATION PURSUANT TO
 THE PLAN AND, THEREFORE, ARE NOT, AND ON ACCOUNT OF SUCH DISTRIBUTIONS SHALL
 NOT BE, LIABLE AT ANY TIME FOR THE VIOLATION OF ANY APPLICABLE LAW, RULE, OR
 REGULATION GOVERNING THE SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE
 PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO THE PLAN. NOTWITHSTANDING
 ANYTHING TO THE CONTRARY IN THE FOREGOING OR IN THE PLAN, OTHER THAN WITH
 RESPECT TO THE REORGANIZED DEBTORS AND THE NON-DEBTOR SUBSIDIARIES
 THEMSELVES, THE EXCULPATION SET FORTH ABOVE SHALL NOT RELEASE OR BE AN
 EXCULPATION WITH RESPECT TO (I) ANY LITIGATION CLAIMS (SUBJECT TO THE
 LIMITATIONS SET FORTH IN ARTICLE IX.F HEREOF), OR (II) ANY POST-EFFECTIVE DATE
 OBLIGATIONS OF ANY PARTY OR ENTITY UNDER THE PLAN, ANY TRANSACTION, OR ANY
 DOCUMENT, INSTRUMENT, OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE PLAN
 SUPPLEMENT) EXECUTED TO IMPLEMENT THE PLAN.

 E.    Injunction

       EFFECTIVE AS OF THE EFFECTIVE DATE, PURSUANT TO SECTION 524(A) OF THE
 BANKRUPTCY CODE, TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, AND
 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR FOR OBLIGATIONS ISSUED
 OR REQUIRED TO BE PAID PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER, ALL
 ENTITIES THAT HAVE HELD, HOLD, OR MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN
 RELEASED, DISCHARGED, OR ARE SUBJECT TO EXCULPATION ARE PERMANENTLY ENJOINED,
 FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE FOLLOWING ACTIONS
 AGAINST, AS APPLICABLE, THE DEBTORS, THE REORGANIZED DEBTORS, THE EXCULPATED
 PARTIES, OR THE RELEASED PARTIES: (I) COMMENCING OR CONTINUING IN ANY MANNER
 ANY ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION
 WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (II) ENFORCING, ATTACHING,
 COLLECTING, OR RECOVERING BY ANY MANNER OR MEANS ANY JUDGMENT, AWARD,
 DECREE, OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH OR
 WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (III) CREATING, PERFECTING, OR
 ENFORCING ANY LIEN OR ENCUMBRANCE OF ANY KIND AGAINST SUCH ENTITIES OR THE
 PROPERTY OR THE ESTATES OF SUCH ENTITIES ON ACCOUNT OF OR IN CONNECTION WITH
 OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (IV) ASSERTING ANY RIGHT OF
 SETOFF, SUBROGATION, OR RECOUPMENT OF ANY KIND AGAINST ANY OBLIGATION DUE
 FROM SUCH ENTITIES OR AGAINST THE PROPERTY OF SUCH ENTITIES ON ACCOUNT OF OR IN
 CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS UNLESS SUCH


                                             50
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 55 of 64


 ENTITY HAS TIMELY ASSERTED SUCH SETOFF RIGHT IN A DOCUMENT FILED WITH THE
 BANKRUPTCY COURT EXPLICITLY PRESERVING SUCH SETOFF, AND NOTWITHSTANDING AN
 INDICATION OF A CLAIM OR INTEREST OR OTHERWISE THAT SUCH ENTITY ASSERTS, HAS, OR
 INTENDS TO PRESERVE ANY RIGHT OF SETOFF PURSUANT TO APPLICABLE LAW OR
 OTHERWISE; AND (V) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR
 OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
 RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED OR SETTLED PURSUANT TO THE
 PLAN. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING OR IN THE
 PLAN, THE INJUNCTION SET FORTH ABOVE SHALL NOT ENJOIN ANY LITIGATION CLAIMS
 (SUBJECT TO THE LIMITATIONS SET FORTH IN ARTICLE IX.F HEREOF). FOR THE AVOIDANCE
 OF DOUBT, ANY CAUSES OF ACTION AGAINST MERCURIA, DAVID GALLAGHER, THE
 REORGANIZED DEBTORS OR THEIR NON-DEBTOR SUBSIDIARIES, OR ANY OTHER PARTY OR
 ENTITY DESCRIBED IN THE FIRST SENTENCE OF THE SECOND PARAGRAPH OF ARTICLE IX.F
 HEREOF THAT OTHERWISE COULD HAVE BEEN COMMENCED, CONTINUED, OR OTHERWISE
 PROSECUTED OR PURSUED BY THE LITIGATION TRUST SHALL BE SUBJECT TO THE TERMS OF
 THE INJUNCTION IN THIS ARTICLE IX.E.

 F.       Limitations with Respect to Litigation Claims

           The Debtor Release (Article IX.B), Third Party Release (Article IX.C), and Exculpation (Article IX.D) are
 each subject to a carve out in respect of the Litigation Claims in the last sentence of each such provision (collectively,
 the “Litigation Claims Carve Out”). The Litigation Claims, as described in greater detail herein, shall be transferred
 to, reviewed by, and, potentially, prosecuted by the Litigation Trust as part of the global settlement reached by and
 among the Debtors, Mercuria, the Committee, the Consenting Unsecured Noteholders, AmEx, and any other party
 that joins the Restructuring Support Agreement. Notwithstanding anything to the contrary contained herein, the scope
 of the Litigation Claims Carve Out is set forth in this Article IX.F.

           The Litigation Claims Carve Out shall not extend to, limit, or otherwise modify the scope of the Debtor
 Release, Third Party Release, and Exculpation in relation to (1) Mercuria and each of its current and former directors,
 officers, members, employees, partners, managers, independent contractors, agents, representatives, principals,
 professionals, consultants, financial advisors, attorneys, accountants, investment bankers, and other professional
 advisors, each solely in their capacities as such, (2) David Gallagher, (3) any other current officer or director of the
 Debtors that began working for the Debtors after May 1, 2018, (4) each of the Debtors’ employees, partners, managers,
 independent contractors, agents, representatives, principals, professionals, consultants, financial advisors, attorneys,
 accountants, investment bankers, and other professional advisors that began working after May 1, 2018, or (5) the
 Professionals, excluding Professionals retained pursuant to the Order Authorizing the Retention and Compensation of
 Professionals Utilized in the Ordinary Course of Business [Docket No. 157]; provided, that, for the avoidance of
 doubt, each such entity or party referred to in subparts (1) - (5) are “Released Parties” and “Exculpated Parties” under
 this Plan. With respect to any current officer or director that began working for the Debtors before May 1, 2018, the
 Litigation Claims Carve Out shall modify the Debtor Release, Third Party, and Exculpation solely with respect to
 Litigation Claims, if any, against such parties for gross negligence, willful misconduct, fraud, or breach of fiduciary
 duty; provided, however, that each such party’s liability, if any, for breach of fiduciary duty shall be limited by and
 with recourse solely to available coverage under applicable D&O Liability Insurance Policies so long as such
 limitation does not limit the availability of such insurance; provided, further, that, for the avoidance of doubt, each
 such party otherwise remains a “Released Party” and “Exculpated Party” in relation to the Debtor Release, Third Party
 Release, and Exculpation except to the extent of the foregoing carve out for gross negligence, willful misconduct, or
 fraud.

           Except as expressly limited above, the definition of “Released Party” and “Exculpated Party” will not include
 any person or entity as and solely to the extent implicated in any way in any Litigation Claims or who or which may
 be liable in connection with any remedies available in connection with any Litigation Claims (including any immediate
 or mediate transferees connection with any Litigation Claims) and regardless of whether such implication or liability
 is known or unknown at any time. For the avoidance of doubt, any such party or entity that is also a “Released Party”
 and “Exculpated Party” in relation to the Debtor Release, Third Party Release, or Exculpation shall remain so except
 as and to the extent implicated or liable as contemplated in the preceding sentence.



                                                            51
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                         Main Document
                                                   Pg 56 of 64


           In addition to the foregoing, no recovery in respect of a Litigation Claim shall result in a payment obligation,
 or any other liability, directly or indirectly, by the Reorganized Debtors, any of their subsidiaries, or Mercuria or David
 Gallagher. For the avoidance of doubt, the Litigation Claims Carve Out shall not extend to, limit, or otherwise modify
 the scope of the Debtor Release, Third Party Release, and Exculpation in relation to such payment obligations or any
 other liabilities described in the foregoing sentence.

 G.       Subordination Rights

           The classification and manner of satisfying all Claims and Interests under the Plan take into consideration all
 subordination rights, whether arising under general principles of equitable subordination, contract, section 510(c) of
 the Bankruptcy Code or otherwise, that a Holder of a Claim or Interest may have against other Claim or Interest
 Holders with respect to any distribution made pursuant to the Plan. Except as provided in the Plan, all subordination
 rights that a Holder of a Claim may have with respect to any distribution to be made pursuant to the Plan shall be
 discharged and terminated, and all actions related to the enforcement of such subordination rights shall be permanently
 enjoined.

           Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions and other benefits provided under
 the Plan, the provisions of the Plan shall constitute a good faith compromise and settlement of all claims or
 controversies relating to the subordination rights that a Holder of a Claim may have with respect to any Allowed Claim
 or any distribution to be made pursuant to the Plan on account of any Allowed Claim. The entry of the
 Confirmation Order shall constitute the Bankruptcy Court’s approval, as of the Effective Date, of the compromise or
 settlement of all such claims or controversies and the Bankruptcy Court’s finding that such compromise or settlement
 is in the best interests of the Debtors, the Reorganized Debtors, their respective property, and Claim and Interest
 Holders and is fair, equitable, and reasonable.

 H.       Release of Liens

           Except (a) with respect to the Liens securing the Exit Facilities (if any), and to the extent elected by the
 Debtors, in consultation with Mercuria, with respect to an Allowed Other Secured Claim in accordance with
 Article III.B.1, or (b) as otherwise provided in the Plan or in any contract, instrument, release, or other agreement or
 document created pursuant to the Plan, on the Effective Date, all mortgages, deeds of trust, Liens, pledges, or other
 security interests against any property of the Estates, other than the Liens and security interests securing the DIP
 Facilities which, if not otherwise paid in full in Cash, shall remain in full force and effect and shall secure all
 obligations arising under, shall be fully released and discharged, and the holders of such mortgages, deeds of trust,
 Liens, pledges, or other security interests shall execute such documents as may be reasonably requested by the Debtors
 or the Reorganized Debtors, as applicable, to reflect or effectuate such releases, and all of the right, title, and interest
 of any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to the
 Reorganized Debtor and its successors and assigns.



                      CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

 A.       Conditions Precedent to the Effective Date

          It shall be a condition to Consummation of the Plan that the following conditions shall have been satisfied or
 occur in conjunction with the occurrence of the Effective Date (or shall be waived pursuant to Article X.B):

         1.        the Bankruptcy Court shall have entered the Confirmation Order in form and substance reasonably
 acceptable to the Debtors, the Committee, and Mercuria;

          2.       the Restructuring Support Agreement shall remain in full force and effect and shall not have been
 terminated by the Debtors, the Committee, or Mercuria;




                                                             52
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 57 of 64


          3.      there shall not be an ongoing and uncured Event of Default (as defined in the DIP Credit Facility
 Documents) under any of the DIP Facility Documents pursuant to which Mercuria is presently exercising remedies
 with the Bankruptcy Court;

          4.       the Aegean Unsecured Claims Cash Pool shall have been funded in accordance with Article IV;

          5.       the Litigation Trust and the Litigation Trust Account shall have both been established and the
 Litigation Trust Account shall have been funded with the proceeds of the Litigation Trust Loan and any Disputed
 Claims Reserve from the Aegean Unsecured Claims Cash Pool in accordance with the Plan and the Litigation Trust
 Documents;

         6.       the reasonable and documented fees and expenses of the Committee Members (including the
 reasonable and documented fees and expenses of counsel for Committee Members) shall have been paid in full;

           7.      the Professional Fee Escrow shall have been established and funded in Cash in accordance with
 Article II.B.3;

          8.        all regulatory approvals, authorizations, consents, or rulings that are necessary to implement and
 effectuate the Plan and each of the other transactions contemplated herein and by the Restructuring Transactions shall
 have been obtained;

          9.       the Debtors shall have implemented the Restructuring Transactions in a manner consistent with
 Article IV.J hereof; and

           10.      all fees and expenses payable pursuant to any of the DIP Credit Facility Documents shall have been
 paid in full in Cash.

 B.       Waiver of Conditions

          The conditions to the Effective Date of the Plan set forth in this Article X (other than entry of the
 Confirmation Order in Article X.A.I) may be waived only by the Debtors and Mercuria (and, solely with respect to
 the conditions specified in Article X.A.2-6, the Committee) without notice, leave, or order of the Bankruptcy Court
 or any formal action other than proceedings to confirm or consummate the Plan, subject to the terms of the Bankruptcy
 Code and the Bankruptcy Rules.

 C.       Substantial Consummation

         “Substantial consummation” of the Plan, as defined by section 1102(2) of the Bankruptcy Code, shall be
 deemed to occur on the Effective Date.

 D.       Effect of Non-Occurrence of Conditions to the Effective Date

           If the Effective Date does not occur, the Plan shall be null and void in all respects and nothing contained in
 the Plan or the Disclosure Statement shall: (a) constitute a waiver or release of any Claims by or Claims against or
 Interests in the Debtors; (b) prejudice in any manner the rights of the Debtors, any Holders of a Claim or Interest, or
 any other Entity; or (c) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders,
 or any other Entity in any respect; provided, that all provisions of the Restructuring Support Agreement and DIP Credit




                                                           53
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 58 of 64


 Facility Documents that survive termination of such agreement or order shall remain in effect in accordance with the
 terms thereof.



                    MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 A.       Modification and Amendments

           Subject to the terms of the Restructuring Support Agreement (including section 3(b) thereof), the Debtors
 reserve the right to modify the Plan and seek Confirmation consistent with the Bankruptcy Code and the Bankruptcy
 Rules and, as appropriate, not resolicit votes on such modified Plan. Subject to certain restrictions and requirements
 set forth in the terms of the Restructuring Support Agreement (including section 3(b) thereof), section 1127 of the
 Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions on modifications set forth in the Plan, the Debtors
 expressly reserve their rights to alter, amend, or modify materially the Plan with respect to the Debtors, one or more
 times, after Confirmation, and, to the extent necessary, may initiate proceedings in the Bankruptcy Court to so alter,
 amend, or modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Plan
 Supplement, the Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out
 the purposes and intent of the Plan.

 B.       Effect of Confirmation on Modifications

           Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring after
 the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
 disclosure or resolicitation under Bankruptcy Rule 3019.

 C.       Revocation or Withdrawal of the Plan

           Subject to the terms of the Restructuring Support Agreement (including section 3(b) thereof), the Debtors
 reserve the right to revoke or withdraw the Plan prior to the Confirmation Date. If the Debtors revoke or withdraw
 the Plan, or if Confirmation and Consummation does not occur, then: (a) the Plan shall be null and void in all respects;
 (b) any settlement or compromise embodied in the Plan (including the fixing or limiting to an amount certain of any
 Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases
 effected by the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null and void;
 and (c) nothing contained in the Plan shall: (1) constitute a waiver or release of any Claims or Interests; (2) prejudice
 in any manner the rights of the Debtors or any other Entity, including the Holders of Claims or the Non-Debtor
 Subsidiaries; or (3) constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors or any
 other Entity, including the Non-Debtor Subsidiaries.



                                         RETENTION OF JURISDICTION

           Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
 the Effective Date, the Bankruptcy Court shall retain jurisdiction over the Chapter 11 Cases and all matters arising out
 of, or related to, the Chapter 11 Cases and the Plan, including jurisdiction to:

           1.       allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
 unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
 Administrative Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount,
 or allowance of Claims or Interests; provided that, for the avoidance of doubt, the Bankruptcy Court’s retention of
 jurisdiction with respect to such matters shall not preclude the Debtors or the Reorganized Debtors, as applicable,
 from seeking relief from any other court, tribunal, or other legal forum of competent jurisdiction with respect to such
 matters;




                                                            54
18-13374-mew          Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                         Main Document
                                                  Pg 59 of 64


          2.        decide and resolve all matters related to the granting and denying, in whole or in part, any
 applications for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
 Bankruptcy Code or the Plan;

          3.       resolve any matters related to: (a) the assumption or assumption and assignment of any
 Executory Contract or Unexpired Lease to which a Debtor is a party or with respect to which a Debtor may be liable
 in any manner and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including Claims
 related to the rejection of an Executory Contract or Unexpired Lease, cure costs pursuant to section 365 of the
 Bankruptcy Code, or any other matter related to such Executory Contract or Unexpired Lease; (b) the
 Reorganized Debtors amending, modifying, or supplementing, after the Confirmation Date, pursuant to Article VI,
 any Executory Contracts or Unexpired Leases to the schedule of Executory Contracts and Unexpired Leases to be
 assumed or rejected; and (c) any dispute regarding whether a contract or lease is or was executory or expired;

          4.       adjudicate controversies, if any, with respect to distributions to Holders of Allowed Claims;

          5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested, or litigated matters,
 and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
 Effective Date;

          6.       adjudicate, decide, or resolve any and all matters related to Causes of Action;

          7.       adjudicate, decide, or resolve any and all matters related to Litigation Claims;

          8.       adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

        9.       enter and implement such orders as may be necessary or appropriate to execute, implement, or
 consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
 documents created in connection with the Plan or the Disclosure Statement;

         10.     enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
 Bankruptcy Code;

          11.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
 with the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in connection
 with the Plan;

         12.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
 or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

          13.     resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the settlements,
 compromises, discharges, releases, injunctions, exculpations, and other provisions contained in Article VIII and enter
 such orders as may be necessary or appropriate to implement and/or enforce such releases, injunctions, and other
 provisions;

           14.       resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment
 or return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest for amounts
 not timely repaid pursuant to Article VII.K.1;

          15.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
 any reason modified, stayed, reversed, revoked, or vacated;

         16.      determine any other matters that may arise in connection with or relate to the Plan, the
 Disclosure Statement, the Confirmation Order, or the Plan Supplement;




                                                           55
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 60 of 64


          17.      adjudicate any and all disputes arising from or relating to distributions under the Plan or any
 transactions contemplated therein;

          18.      consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
 inconsistency in any Bankruptcy Court order, including the Confirmation Order;

          19.      determine requests for the payment of Claims and Interests entitled to priority pursuant to
 section 507 of the Bankruptcy Code;

          20.      hear and determine matters concerning state, local, and federal taxes in accordance with
 sections 346, 505, and 1146 of the Bankruptcy Code;

          21.     hear and determine matters concerning exemptions from state and federal registration requirements
 in accordance with section 1145 of the Bankruptcy Code and section 4(a)(2) of the Securities Act, as applicable;

           22.       hear and determine all disputes involving the existence, nature, or scope of the release provisions
 set forth in the Plan, including any dispute relating to any liability arising out of the termination of employment or the
 termination of any employee or retiree benefit program, regardless of whether such termination occurred prior to or
 after the Effective Date;

          23.      enforce all orders previously entered by the Bankruptcy Court;

          24.      decide and resolve all matters related to the Litigation Trust Documents;

          25.       consider and adjudicate any dispute regarding the removal of a Litigation Trustee (including any
 dispute relating to any compensation or expense reimbursement due under the Litigation Trust Agreement);

         26.     hear any other matter not inconsistent with the Bankruptcy Code and the jurisdiction of the
 Bankruptcy Court; and

          27.      enter an order concluding or closing the Chapter 11 Cases.

 provided, however, that the Bankruptcy Court shall not retain jurisdiction over disputes concerning documents
 contained in the Plan Supplement that have a jurisdictional, forum selection, or dispute resolution clause that refers
 disputes to a different court and any disputes concerning documents contained in the Plan Supplement that contain
 such clauses shall be governed in accordance with the provisions of such documents.



                                          MISCELLANEOUS PROVISIONS

 A.       Immediate Binding Effect

           Subject to Article X.A and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon
 the occurrence of the Effective Date, the terms of the Plan, the Plan Supplement, and the Confirmation Order shall be
 immediately effective and enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
 applicable, and any and all Holders of Claims or Interests (regardless of whether such Claims or Interests are deemed
 to have accepted or rejected the Plan), all Entities that are parties to or are subject to the settlements, compromises,
 releases, and injunctions described in the Plan and, as applicable, the Restructuring Support Agreement, each Entity
 acquiring property under the Plan or the Confirmation Order and any and all non-Debtor parties to Executory Contracts
 and Unexpired Leases with the Debtors. All Claims shall be as fixed, adjusted, or compromised, as applicable,
 pursuant to the Plan regardless of whether any Holder of a Claim or debt has voted on the Plan.




                                                            56
18-13374-mew            Doc 303      Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                  Pg 61 of 64


 B.       Additional Documents

          On or before the Effective Date, and subject to the terms of the Restructuring Support Agreement (including
 section 3(b) thereof), the Debtors may file with the Bankruptcy Court such agreements and other documents as may
 be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan. The Debtors and
 all Holders of Claims or Interests receiving distributions pursuant to the Plan and all other parties in interest shall,
 from time to time, prepare, execute, and deliver any agreements or documents and take any other actions as may be
 necessary or advisable to effectuate the provisions and intent of the Plan.

 C.       Reservation of Rights

          Except as expressly set forth herein, the Plan shall have no force or effect unless the Bankruptcy Court enters
 the Confirmation Order. Neither the Plan, any statement or provision contained in the Plan, nor any action taken or
 not taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the Plan
 Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with respect to the
 Holders of Claims or Interests prior to the Effective Date.

 D.       Successors and Assigns

           The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation Order
 shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, affiliate,
 officer, director, manager, agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

 E.       Service of Documents

         Any pleading, notice, or other document required by the Plan to be served on or delivered to the Debtors or
 Reorganized Debtors, Mercuria, and the Committee shall be served on:

             Debtors:                                    Aegean Marine Petroleum Inc.
                                                         52 Vanderbilt Avenue Suite 1405
                                                         New York, New York 10017
                                                         Attention: Tyler Baron
                                                         Email: tbaron@sentinelrockcapital.com

             with copies to:                             Kirkland & Ellis LLP
                                                         601 Lexington Avenue
                                                         New York, New York 10022
                                                         Attn: Marc Kieselstein
                                                         Email: marc.kieselstein@kirkland.com

             Mercuria:                                   Mercuria Energy Group Limited
                                                         50 rue du Rhône
                                                         6th Floor
                                                         1204 Geneva, Switzerland
                                                         Attention: François Sornay
                                                         Email: fsornay@mercuria.com

             with copies to:                             Milbank, Tweed, Hadley & McCloy LLP
                                                         28 Liberty Street
                                                         New York, NY 10005
                                                         Attention: Abhilash M. Raval and Lauren C. Doyle
                                                         Email:
                                                         ARaval@milbank.com
                                                         LDoyle@milbank.com

                                                         Norton Rose Fulbright US LLP


                                                            57
18-13374-mew          Doc 303         Filed 01/16/19 Entered 01/16/19 00:10:05                       Main Document
                                                   Pg 62 of 64


                                                         2200 Ross Avenue Suite 3600
                                                         Dallas, TX 75201
                                                         Attention: Louis R. Strubeck Jr.
                                                         Email:
                                                         Louis.strubeck@nortonrosefulbright.com

                                                         Mercuria Energy Trading, Inc.
                                                         20 E. Greenway Plaza
                                                         Suite 650
                                                         Houston, Texas 77046
                                                         Attn: Mark L. Greenberg
                                                         Email: mgreenberg@mercuria.com
             Committee:
                                                         Akin Gump Strauss Hauer & Feld LLP
                                                         One Bryant Park
                                                         Bank of America Tower
                                                         New York, NY 10036
                                                         Attention: Philip C. Dublin and Kevin Zuzolo
                                                         Email: pdublin@akingump.com
                                                         Email: kzuzolo@akingump.com
 F.       Term of Injunctions or Stays

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
 Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
 extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
 shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
 Confirmation Order shall remain in full force and effect in accordance with their terms.

 G.       Entire Agreement

          The Plan and Confirmation Order supersede all previous and contemporaneous negotiations, promises,
 covenants, agreements, understandings, and representations on such subjects, all of which have become merged and
 integrated into the Plan and Confirmation Order, provided, however, the Restructuring Support Agreement and any
 document included in the Plan Supplement shall operate in accordance with its terms and shall not be limited in any
 manner by this sentence.

 H.       Nonseverability of Plan Provisions

           If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
 void, or unenforceable, the Bankruptcy Court shall be prohibited from altering or interpreting such term or provision
 to make it valid or enforceable; provided, that at the request of the Debtors, with the reasonable consent of the
 Committee, the Requisite Consenting Unsecured Noteholders, AmEx, and Mercuria, in each case solely as and to the
 extent their respective rights are affected by such request, the Bankruptcy Court shall have the power to alter and
 interpret such term or provision to make it valid or enforceable to the maximum extent practicable, consistent with the
 original purpose of the term or provision held to be invalid, void, or unenforceable, and such terms or provision shall
 then be applicable as altered or interpreted provided that any such alteration or interpretation shall be reasonably
 acceptable to the Debtors and, solely as and to the extent their respective rights are affected by such alteration, the
 Committee, the Requisite Consenting Unsecured Noteholders, AmEx, and Mercuria. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of the Plan, as it may have been
 altered or interpreted in accordance with the foregoing, is: (a) valid and enforceable pursuant to its terms; (b) integral
 to the Plan and may not be deleted or modified without consent from the Debtors; and (c) nonseverable and mutually
 dependent.




                                                            58
18-13374-mew           Doc 303        Filed 01/16/19 Entered 01/16/19 00:10:05                        Main Document
                                                   Pg 63 of 64


 I.       Dissolution of Committee

           On the Effective Date, the Committee will dissolve; provided, however, that, following the Effective Date,
 the Committee shall continue in existence and have standing and a right to be heard for the following limited purposes:
 (a) applications, and any relief related thereto, for compensation by Professionals and requests for allowance of
 Administrative Expense Claims for substantial contribution pursuant to section 503(b)(3)(D) of the Bankruptcy Code;
 and (b) any appeals of the Confirmation Order or other appeal to which the Committee is a party. Upon the dissolution
 of the Committee, the Committee Members and their respective Professionals will cease to have any duty, obligation
 or role arising from or related to the Chapter 11 Cases and shall be released and discharged from all rights and duties
 from or related to the Chapter 11 Cases. The Reorganized Debtors shall not be responsible for paying any fees or
 expenses incurred by the Committee Members or advisors to the Committee after the Effective Date, except for the
 limited purposes identified above.

 J.       Request for Expedited Determination of Taxes

          The Reorganized Debtors shall have the right to request an expedited determination under section 505(b) of
 the Bankruptcy Code with respect to U.S. federal, state or local tax returns filed, or to be filed, for any and all taxable
 periods ending after the Petition Date through the Effective Date.

 K.       Waiver or Estoppel

           Each Holder of a Claim or Interest shall be deemed to have waived any right to assert any argument, including
 the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority, Secured, or
 not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if such
 agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed before the Confirmation Date.


                                    [Remainder of the Page Intentionally Left Blank.]




                                                             59
18-13374-mew        Doc 303   Filed 01/16/19 Entered 01/16/19 00:10:05    Main Document
                                           Pg 64 of 64


 Dated: January 15, 2019

                                          AEGEAN MARINE PETROLEUM NETWORK INC.
                                          on behalf of itself and all other Debtors


                                          By:    /s/ Tyler Baron
                                          Name: Tyler Baron
                                          Title:   Authorized Signatory
